CONFIDENTIAL
TREATMENT                                                                                                                                            
Execution Copy

 

                                                                                 EXHIBIT
10.1

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL “[***],” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

CREDIT AND GUARANTY AGREEMENT

 

dated as of July 13, 2010

 

among

 

EXOPACK HOLDING CORP.,

 

EXOPACK KEY HOLDINGS, LLC,

and

CERTAIN SUBSIDIARIES OF EXOPACK HOLDING CORP.,

as Guarantors,

 

VARIOUS LENDERS,

 

and

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as Sole Lead Arranger, Sole Lead Bookrunner,

Administrative Agent, Syndication Agent and Documentation Agent

 

 

________________________________________________________

 

$100,000,000 Senior Term Loan Facility

________________________________________________________



[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

TABLE OF CONTENTS

Page

SECTION 1. DEFINITIONS AND INTERPRETATION.. 1

1.1. Definitions. 1

1.2. Accounting Terms. 41

1.3. Interpretation, Etc. 41

SECTION 2. TERM LOANS. 42

2.1. Term Loans. 42

2.2. Pro Rata Shares; Availability of Funds. 42

2.3. Use of Proceeds. 43

2.4. Evidence of Debt; Register; Lenders’ Books and Records; Notes. 43

2.5. Interest on Term Loans. 44

2.6. Conversion/Continuation. 46

2.7. Fees. 46

2.8. Repayment. 46

2.9. Voluntary Prepayments. 47

2.10. Mandatory Prepayments. 47

2.11. Application of Prepayments. 48

2.12. General Provisions Regarding Payments. 49

2.13. Ratable Sharing. 50

2.14. Making or Maintaining Eurodollar Rate Loans. 51

2.15. Increased Costs; Capital Adequacy. 53

2.16. Taxes; Withholding, Etc. 54

2.17. Obligation to Mitigate. 56

2.18. Defaulting Lenders. 57

2.19. Removal or Replacement of a Lender. 57

SECTION 3. CONDITIONS PRECEDENT. 58

3.1. Closing Date. 58

SECTION 4. REPRESENTATIONS AND WARRANTIES. 61

4.1. Organization and Powers. 61

4.2. Disclosure. 62

4.3. No Material Adverse Effect 62

4.4. No Conflict 63

4.5. Financial Statements. 63

4.6. Solvency. 63

4.7. Use of Proceeds; Margin Regulations. 63

4.8. Brokers. 64

4.9. Compliance with Laws. 64

4.10. Intellectual Property. 64

4.11. Investigations, Audits, Etc. 64

4.12. Employee Matters. 64

4.13. Litigation; Adverse Effects. 65

ii

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

4.14. Ownership of Property; Liens. 65

4.15. Environmental Matters. 65

4.16. ERISA/Pension Plans. 66

4.17. Insurance. 67

4.18. Taxes and Tax Returns. 67

4.19. Existing Debt 68

4.20. Credit Facility. 68

SECTION 5. AFFIRMATIVE COVENANTS. 68

5.1. Financial Statements and Other Reports. 68

5.2. Compliance with Laws and Contractual Obligations. 72

5.3. Insurance. 72

5.4. Books and Records. 73

5.5. Organizational Existence. 73

5.6. Environmental Matters. 73

5.7. Conduct of Business. 74

5.8. Further Assurances. 74

5.9. Payment of Taxes. 74

5.10. Mandatory Sponsor Offer to Purchase. 74

5.11. Designation of Restricted and Unrestricted Subsidiaries. 75

SECTION 6. NEGATIVE COVENANTS. 76

6.1. Limitation on Restricted Payments. 76

6.2. Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries. 79

6.3. Limitation on Incurrence of Indebtedness and Issuance of Preferred Stock.
81

6.4. Limitation on Asset Sales. 83

6.5. Limitation on Transactions with Affiliates. 84

6.6. Limitation on Liens. 86

6.7. Limitation on Business Activities. 86

6.8. Limitation on Merger, Consolidation, or Sale of Assets. 86

6.9. Limitation on Changes Relating to Indebtedness. 88

6.10. Limitation on Changes to Fiscal Year. 88

6.11. Limitation on Release of Hazardous Materials. 88

6.12. ERISA Matters. 88

6.13. Limitation on Changes to Management Agreement 88

6.14. Press Releases; Public Offering Materials. 88

6.15. Permitted Activities of Holdings. 88

SECTION 7. GUARANTY.. 89

7.1. Guaranty of the Obligations. 89

7.2. Contribution by Guarantors. 89

7.3. Payment by Guarantors. 90

7.4. Liability of Guarantors Absolute. 90

7.5. Waivers by Guarantors. 92

iii

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

7.6. Guarantors’ Rights of Subrogation, Contribution, Etc. 93

7.7. Subordination of Other Obligations. 93

7.8. Continuing Guaranty. 93

7.9. Authority of Guarantors or Borrower. 94

7.10. Financial Condition of Borrower. 94

7.11. Bankruptcy, Etc. 94

7.12. Discharge of Guaranty Upon Sale of Guarantor. 95

SECTION 8. EVENTS OF DEFAULT. 95

8.1. Events of Default 95

SECTION 9. AGENTS. 97

9.1. Appointment of Agents. 97

9.2. Powers and Duties. 98

9.3. General Immunity. 98

9.4. Agents Entitled to Act as Lender. 99

9.5. Lenders’ Representations, Warranties and Acknowledgment 100

9.6. Right to Indemnity. 100

9.7. Successor Administrative Agent. 101

9.8. Guaranty. 101

9.9. Withholding Taxes.. 102

SECTION 10. MISCELLANEOUS. 102

10.1. Notices. 102

10.2. Expenses. 104

10.3. Indemnity. 104

10.4. Set‑Off. 105

10.5. Amendments and Waivers. 105

10.6. Successors and Assigns; Participations. 106

10.7. Independence of Covenants. 111

10.8. Survival of Representations, Warranties and Agreements. 111

10.9. No Waiver; Remedies Cumulative. 111

10.10. Payments Set Aside. 112

10.11. Severability. 112

10.12. Obligations Several; Independent Nature of Lenders’ Rights. 112

10.13. Headings. 112

10.14. APPLICABLE LAW... 112

10.15. CONSENT TO JURISDICTION.. 112

10.16. WAIVER OF JURY TRIAL.. 113

10.17. Confidentiality. 114

10.18. Usury Savings Clause. 115

10.19. Counterparts. 115

10.20. Effectiveness; Entire Agreement 115

10.21. PATRIOT Act 115

10.22. Electronic Execution of Assignments. 116

10.23. No Fiduciary Duty.. 116

iv

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



 

 

 

CONFIDENTIAL TREATMENT

 

APPENDICES:         A         Commitments

B         Notice Addresses

 

 

SCHEDULES:          1.1(a)   Agreed Synergies

                                    1.1(b)   Permitted Existing Indebtedness

                                    4.1(a)   Jurisdictions of Organization and
Qualification

4.1(b)   Capitalization

4.5       GAAP Exceptions

4.7       Use of Proceeds

4.8       Brokers

4.10     Intellectual Property

4.11     Investigations and Audits

4.12     Employee Matters

4.13     Litigation

4.14     Real Estate

4.15     Environmental Matters

4.16     ERISA/Pension Plans

5.7       Corporate and Trade Names  

 

 

EXHIBITS:               A-1      Funding Notice

A-2      Conversion/Continuation Notice

B         Note

C         Compliance Certificate

D         [Reserved]

E          Assignment Agreement

F          Certificate re Non‑Bank Status

G‑1      Closing Date Certificate

G‑2      Solvency Certificate

H         Counterpart Agreement

                                    I           Sponsor Assignment and
Acceptance



v

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

CREDIT AND GUARANTY AGREEMENT

 

            This CREDIT AND GUARANTY AGREEMENT, dated as of July 13, 2010, is
entered into by and among EXOPACK HOLDING CORP., a Delaware corporation
(“Borrower”), EXOPACK KEY HOLDINGS, LLC, a Delaware limited liability company
(“Holdings”), and CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the Lenders
party hereto from time to time and GOLDMAN SACHS LENDING PARTNERS LLC (“GS
Lending Partners”), as Syndication Agent (in such capacity, “Syndication
Agent”), as Administrative Agent (together with its permitted successors in such
capacity, “Administrative Agent”) and as Documentation Agent (in such capacity,
“Documentation Agent”).

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Lenders have agreed to extend Term Loans to the Borrower in an
aggregate principal amount not to exceed $100,000,000, the proceeds of which
will be used to pay for (i) the consideration in respect of the Acquisition,
(ii) the Transaction Costs and (iii) one-time integration costs in connection
with the Acquisition in an amount not to exceed $5.0 million; and

WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1.   DEFINITIONS AND INTERPRETATION

1.1.   Definitions

.  The following terms used herein, including in the preamble, recitals,
exhibits and schedules hereto, shall have the following meanings:

“Accounting Change” means:  (a) changes in accounting principles required by
GAAP and implemented by Borrower or any of its Subsidiaries; (b) changes in
accounting principles recommended by Borrower’s certified public accountants and
implemented by Borrower; and (c) changes in carrying value of Borrower’s or any
of its Subsidiaries’ assets, liabilities or equity accounts resulting from
(i) the application of purchase accounting principles (A.P.B. 16 and/or 17, FASB
141 and EITF 88‑16 and FASB 109) to the Transactions or (ii) as the result of
any other adjustments that, in each case, were applicable to, but not included
in, the pro forma financial statements delivered pursuant to Section
3.1(h)(iii).

“Acquired Business” means the retail natural cheese and fresh meat packaging
businesses of the Food Americas operations of Alcan Packaging.

“Acquired Debt” means, with respect to any specified Person:

 

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(1)               Indebtedness of any other Person existing at the time such
other Person is merged with or into or became a Restricted Subsidiary of such
specified Person, whether or not such Indebtedness is incurred in connection
with, or in contemplation of, such other Person merging with or into, or
becoming a Restricted Subsidiary of, such specified Person; and

(2)               Indebtedness secured by a Lien encumbering any asset acquired
by such specified Person.

“Acquisition” means the acquisition of the Acquired Business pursuant to the
Acquisition Agreement.

“Acquisition Agreement” means that certain Asset Purchase Agreement dated as of
June 11, 2010 by and between the Borrower and the Seller, as amended by that
certain Amendment to Asset Purchase Agreement dated June 29, 2010 by and between
the Borrower and the Seller.

“Acquisition Documents” means the Acquisition Agreement, all other agreements to
be entered into in connection with the Acquisition and all schedules, exhibits
and annexes to each of the foregoing and all side letters, agreements and other
material instruments and documents affecting the terms of the foregoing or
entered into in connection therewith.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/100 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Reuters Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being LIBOR01 page)
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum (rounded to the nearest 1/100 of 1%) equal to the rate determined by
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
offered quotation rate to first class banks in the London interbank market by
JPMorgan Chase Bank, N.A. for deposits (for delivery on the first day of the
relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of Administrative Agent, in its capacity
as a Lender, for which the Adjusted Eurodollar Rate is then being determined
with maturities comparable to such period as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, by (ii) an
amount equal to (a) one minus (b) the Applicable Reserve Requirement; provided,
however, that notwithstanding the foregoing, the Adjusted Eurodollar Rate shall
at no time be less 2.00% per annum.



2

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Administrative Agent” as defined in the preamble hereto.

“Affected Lender” as defined in Section 2.14(b).

“Affected Loans” as defined in Section 2.14(b).

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise.  For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Affiliate Transaction” as defined in Section 6.5(a).

“Agent” means each of Administrative Agent, Syndication Agent and Documentation
Agent.

“Agent Affiliates” as defined in Section 10.1(b).

“Aggregate Amounts Due” as defined in Section 2.13.

“Aggregate Payments” as defined in Section 7.2.

“Agreed Synergies” means the synergies mutually agreed upon between the Borrower
and the Arranger and set forth on Schedule 1.1(a) hereto.

“Agreement” means this Credit and Guaranty Agreement, dated as of July 13, 2010,
as it may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Applicable Margin’’ means (i) with respect to Eurodollar Rate Loans, 9.25% and
(ii) with respect to Base Rate Loans, an amount equal to (a) the Applicable
Margin for Eurodollar Rate Loans as set forth in clause (i) above, minus (b)
1.00% per annum.  Nothing in this paragraph shall limit the right of
Administrative Agent or any Lender under Section 2.5(f) or Section 8.

 

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator.  Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans.  A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender.  The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.



3

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents or to Lenders by means of
electronic communications pursuant to Section 10.1(b).

“Arranger” means Goldman Sachs Lending Partners LLC, in its capacity as sole
lead arranger under the Commitment Letter.

“Asset Sale” means:

(1)               the sale, lease, conveyance or other disposition of any
assets; provided that the sale, lease, conveyance or other disposition of all or
substantially all of the assets of Borrower and its Restricted Subsidiaries
taken as a whole will be governed by the provisions of Section 2.10(b) and/or
Section 6.8 hereof and not by Section 2.10(a) or Section 6.4 hereof; and

(2)               the issuance of Equity Interests in any of Borrower’s
Restricted Subsidiaries or the sale of Equity Interests in any of the Restricted
Subsidiaries (other than shares required by applicable law to be held by a
Person other than Borrower or a Restricted Subsidiary).

 Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(1)               any single transaction or series of related transactions that
involves assets having a Fair Market Value of less than $5.0 million;

(2)               a transfer of assets between or among Borrower and/or the
Restricted Subsidiaries;

(3)               an issuance of Equity Interests by a Restricted Subsidiary of
Borrower to Borrower or to a Restricted Subsidiary;

(4)               the sale, lease, conveyance or other disposition of damaged,
worn-out or obsolete assets in the ordinary course of business;

4

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(5)               the sale or other disposition of cash or Cash Equivalents;

(6)               a Restricted Payment that does not violate Section 6.1 hereof
or a Permitted Investment;

(7)               an Asset Swap;

(8)               the grant in the ordinary course of business of any
non-exclusive license of patents, trademarks, registrations therefor and other
similar intellectual property;

(9)               the grant of a Lien permitted by this Agreement;

(10)           the lease or sublease of any real or personal property in the
ordinary course of business; and

(11)            the sale or disposition of products, goods or inventory in the
ordinary course of business.

“Asset Swap” means a concurrent purchase and sale or exchange of assets used or
useful in a Permitted Business between Borrower or any of its Restricted
Subsidiaries and another Person, it being understood that an Asset Swap may
include a cash equalization payment made in connection therewith; provided that
such cash payment, if received by Borrower or its Subsidiaries, shall be deemed
to be proceeds received from an Asset Sale.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“Audited Acquired Business Financial Statements” means either (i) audited
balance sheets of the Acquired Business for the two most recently ended Fiscal
Years and audited income statements and statements of cash flows of the Acquired
Business for the three most recently ended Fiscal Years or (ii) (A) audited
statements of assets acquired and liabilities assumed in connection with the
Acquisition for the two most recently ended Fiscal Years, (B) audited statements
of revenues and direct expenses of the Acquired Business for the three most
recently ended Fiscal Years, omitting only those costs not directly involved in
generating revenue, (C) to the extent available, selected cash flow information
about operating, investing and financing cash flows relating to the Acquired
Business for the three most recently ended Fiscal Years and (D) a footnote to
the financial statements describing the basis and reasons for the presentation
as well as the nature of the omitted expenses, each of items (A) through (D) of
this clause (ii) as set forth in the letter from the Securities and Exchange
Commission to Borrower, dated May 13, 2010, as such letter or requirements may
be modified by the Securities and Exchange Commission.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.



5

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bank­ruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%.  Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively; provided, however, that notwithstanding the foregoing, the
Base Rate shall at no time be less than 3.00% per annum.  On any day that Base
Rate Loans are outstanding, in no event shall the Base Rate be less than the sum
of (i) the Adjusted Eurodollar Rate (after giving effect to any Adjusted
Eurodollar Rate “floor”) that would be payable on such day for a Eurodollar Rate
Loan with a one-month interest period plus (ii) the difference between the
Applicable Margin for Eurodollar Rate Loans and the Applicable Margin for Base
Rate Loans.

“Base Rate Loan” means a Term Loan bearing interest at a rate determined by
reference to the Base Rate.

“Beneficiary” means each Agent and Lender.

“Board of Directors” means:

(1)               with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board;

(2)               with respect to a partnership, the Board of Directors of the
general partner of the partnership;

(3)               with respect to a limited liability company, the managing
member or members or any controlling committee of managing members thereof; and

(4)               with respect to any other Person, the board or committee of
such Person serving a similar function.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Borrowing Base” means, as of any date of determination, an amount equal to the
sum of (1) up to 75.0% of the book value of the accounts receivable of Borrower
and its Restricted Subsidiaries, and (2) up to 50.0% of the book value of the
inventory of Borrower and its Restricted Subsidiaries consisting of raw
materials, work in progress, and finished goods, valued at the lower of cost
(determined on a first-in, first-out basis) or market.

6

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

“Calculation Date” as defined in the definition of “Fixed Charge Coverage Ratio”
hereof.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

“Capital Stock” means:

(1)               in the case of a corporation, corporate stock;

(2)               in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;

(3)               in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and

(4)               any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, but excluding from all of the foregoing any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means:

(1)               United States dollars, Canadian dollars and cash deposit
accounts denominated in such currencies;

(2)               securities issued or directly and fully guaranteed or insured
by the United States government or any agency or instrumentality of the United
States government (provided that the full faith and credit of the United States
is pledged in support of those securities) having maturities of not more than
one year from the date of acquisition;



7

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(3)               certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any Lender, with any lender party to the Existing
Credit Agreement or with any domestic commercial bank having capital and surplus
in excess of $500.0 million and a Thomson Bank Watch Rating of “B” or better;

(4)               repurchase obligations with a term of not more than 30 days
for underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

(5)               commercial paper having one of the two highest ratings
obtainable from Moody’s or S&P and, in each case, maturing within one year after
the date of acquisition;

(6)               investments in money market funds at least 95.0% of the assets
of which constitute Cash Equivalents of the kinds described in clauses
(1) through (5) of this definition; and

(7)                in the case of any Foreign Subsidiary, investments made
locally of a type comparable to those described in clauses (1) through (6) of
this definition.

“Certificate re Non‑Bank Status” means a certificate substantially in the form
of Exhibit F.

“Change of Control” means the occurrence of any of the following:

(1)               the direct or indirect sale, lease, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the properties or
assets of Borrower and its Subsidiaries taken as a whole to any “person” (as
that term is used in Section 13(d) of the Exchange Act) other than the Sponsor
or a Related Party of the Sponsor;

(2)               the adoption of a plan relating to the liquidation or
dissolution of the Borrower (other than a transaction that complies with the
provisions of Section 6.4);

(3)               the consummation of any transaction (including, without
limitation, any merger or consolidation), the result of which is that any
“person” (as defined in clause (1) above), other than the Sponsor and its
Related Parties, becomes the Beneficial Owner, directly or indirectly, of more
than 50% of the Voting Stock of Borrower, measured by voting power rather than
number of shares; or

8

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(4)                after an initial public offering of Borrower or any direct or
indirect parent of Borrower, the first day on which a majority of the members of
the Board of Directors of Borrower are not Continuing Directors.

“Charges” means all federal, state, provincial, territory, county, city,
municipal, local, foreign or other governmental taxes (including premiums and
other amounts owed to the PBGC at the time due and payable), levies,
assessments, charges, liens, claims or encumbrances upon or relating to (a) the
Obligations, (b) the employees, payroll, income or gross receipts of any Credit
Party, (c) any Credit Party’s ownership or use of any properties or other
assets, or (d) any other aspect of any Credit Party’s business.

“Closing Date” means the date on which the Term Loans are made, which occurred
on July 13, 2010.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G‑1.

“Commitment” means the commitment of a Lender to make or otherwise fund a Term
Loan and “Commitments” means such commitments of all Lenders in the aggregate. 
The amount of each Lender’s Commitment, if any, is set forth on Appendix A or in
the applicable Assignment Agreement, subject to any adjustment or reduction
pursuant to the terms and conditions hereof.  The aggregate amount of the
Commitments as of the Closing Date is $100,000,000.

“Commitment Letter” as defined in Section 10.20.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Adjusted EBITDA” means, with respect to any specified Person for
any period, the Consolidated Cash Flow of such Person for such period plus,
without duplication:

(1)               non-recurring restructuring charges or reserves, including
severance, plant closings, restructurings and consolidations and other like
items for such period; plus

(2)               other nonrecurring expenses that in the opinion of management,
are appropriate additions to Consolidated Net Income to the extent that such
nonrecurring expenses were deducted in computing such Consolidated Net Income;
plus

(3)               Sarbanes-Oxley compliance and other related public company
expenses,

in each case, calculated in accordance with the historical methodology employed
by Borrower for calculating adjusted EBITDA as posted to the holders of the
Existing Notes on the Borrower’s website.

9

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:

(1)               an amount equal to any extraordinary loss plus any net loss
realized by such Person or any of its Restricted Subsidiaries in connection with
an Asset Sale, to the extent such losses were deducted in computing such
Consolidated Net Income; plus

(2)               provision for taxes (including, without limitation, the
Michigan Single Business Tax) based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(3)               the Fixed Charges of such Person and its Restricted
Subsidiaries for such period, to the extent that such Fixed Charges were
deducted in computing such Consolidated Net Income; plus

(4)               non-recurring expenses and charges resulting from equity
offerings, investments, mergers, recapitalizations, option buyouts,
dispositions, asset acquisitions and similar transactions involving such Person
or its Restricted Subsidiaries for such period, in each case to the extent
deducted in computing Consolidated Net Income; plus

(5)               non-recurring restructuring charges or reserves for such
period, to the extent such restructuring charges or reserves were deducted in
computing Consolidated Net Income; plus

(6)               payments pursuant to the Management Agreement as in effect on
the Closing Date for such period, subject to the limitations set forth in the
definition of “Permitted Payments to Parent,” to the extent such payments were
deducted in computing Consolidated Net Income; plus

(7)               depreciation, amortization (including amortization of
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash expenses (excluding any such non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expense that was
paid in a prior period) of such Person and its Restricted Subsidiaries for such
period, to the extent that such depreciation, amortization and other non-cash
expenses were deducted in computing such Consolidated Net Income; minus

(8)               non-cash items increasing such Consolidated Net Income for
such period, other than the accrual of revenue in the ordinary course of
business,

in each case, on a consolidated basis and determined in accordance with GAAP.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

10

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(1)               the Net Income (but not loss) of any Person that is not a
Restricted Subsidiary or that is accounted for by the equity method of
accounting will be included only to the extent of the amount of dividends or
similar distributions paid in cash to the specified Person or a Restricted
Subsidiary of the Person;

(2)               the Net Income of any Restricted Subsidiary will be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that Net Income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, except that such exclusion shall not apply to the extent such
dividends or distributions are actually received by such Person;

(3)               the cumulative effect of a change in accounting principles
will be excluded;

(4)               the effect of purchase accounting adjustments required or
permitted by GAAP in connection with the Transactions shall be excluded;

(5)               any goodwill impairment charges will be excluded;

(6)               non-cash compensation charges or other non-cash expenses or
charges arising from the grant or issuance of stock, stock options or other
equity-based awards to directors, officers or employees of Borrower and its
Restricted Subsidiaries will be excluded; and

(7)                payments of fees and expenses made by Borrower in connection
with the consummation of the Transactions for such period will be excluded.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of assets that would appear on a consolidated balance sheet of Borrower
and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability of that Person:  (i) with respect to Guaranteed Indebtedness and with
respect to any Indebtedness, lease, dividend or other obligation of another
Person if the purpose or intent of the Person incurring such liability, or the
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (ii) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (iii) under
any foreign exchange contract, currency swap agreement, interest rate swap
agreement or other similar agreement or arrangement designed to alter the risks
of that Person arising from fluctuations in currency values or interest rates,
(iv) any agreement, contract or transaction involving commodity options or
future contracts, (v) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement, or
(vi) pursuant to any agreement to purchase, repurchase or otherwise acquire any
obligation or any property constituting security therefor, to provide funds for
the payment or discharge of such obligation or to maintain the solvency,
financial condition or any balance sheet item or level of income of another. 
The amount of any Contingent Obligation shall be equal to the amount of the
obligation so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed.



11

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of Borrower who:

(1)               was a member of such Board of Directors on the date of this
Agreement; or

(2)                was nominated for election or elected to such Board of
Directors with the approval of a majority of the Continuing Directors who were
members of such Board of Directors at the time of such nomination or election. 

“Contractual Obligation” means, as applied to any Person, any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject, including the Credit Documents
and the Acquisition Documents.

“Contributing Guarantors” as defined in Section 7.2.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A‑2.

“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to such Credit
Party to use any Copyright or Copyright registration owned by a third party.

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof; and (b) all
reissues, extensions or renewals thereof.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.8.

“Credit Document” means any of this Agreement, the Notes, if any, the Fee Letter
Supplement, and all other documents, instruments or agreements executed and
delivered by a Credit Party for the benefit of any Agent or any Lender in
connection herewith on or after the date hereof.



12

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Credit Facilities” means one or more debt facilities (including, without
limitation, the Existing Credit Agreement) or commercial paper facilities, in
each case, with banks or other institutional lenders providing for revolving
credit loans, term loans, receivables financing (including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
such lenders against such receivables) or letters of credit, in each case, as
amended, restated, modified, renewed, refunded, replaced (whether upon or after
termination or otherwise) or refinanced (including by means of sales of debt
securities to institutional investors) in whole or in part from time to time.

“Credit Party” means each Person (other than any Agent or any Lender or any
other representative thereof) from time to time party to a Credit Document.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Lender Default and ending on the
earliest of the following dates: (i) the date on which the Obligations are
declared or become immediately due and payable and (ii) the date that such
Defaulting Lender ceases to hold any portion of the Term Loans.

“Defaulting Lender” as defined in Section 2.18.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Designated Noncash Consideration” means the Fair Market Value of noncash
consideration received by Borrower or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Noncash
Consideration pursuant to a certificate of an Authorized Officer of Borrower,
setting forth the basis of such valuation, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of such Designated
Noncash Consideration.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the Maturity Date.  Notwithstanding the preceding sentence, any
Capital Stock that would constitute Disqualified Stock solely because the
holders of the Capital Stock have the right to require Borrower to repurchase
such Capital Stock upon the occurrence of a change of control or an asset sale
will not constitute Disqualified Stock if the terms of such Capital Stock
provide that Borrower may not repurchase or redeem any such Capital Stock
pursuant to such provisions unless such repurchase or redemption complies with
Section 6.1 hereof.  The amount of Disqualified Stock deemed to be outstanding
at any time for purposes of this Agreement will be the maximum amount that
Borrower and its Restricted Subsidiaries may become obligated to pay upon the
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock, exclusive of accrued dividends.



13

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Documentation Agent” as defined in the preamble hereto.

“Dollars” and the sign “$” mean the lawful money of the United States.

“Domestic Subsidiary” means any Restricted Subsidiary of the Borrower that was
formed under the laws of the United States or any state of the United States or
the District of Columbia or that guarantees or otherwise provides direct credit
support for any Indebtedness of Borrower.

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof),
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business, and (iii) solely for purposes of purchasing Term Loans pursuant to a
Mandatory Sponsor Offer to Purchase, the Sponsor or a Sponsor Affiliate;
provided that other than pursuant to clause (iii) of this definition, neither
any Credit Party nor any Affiliate thereof shall be an Eligible Assignee.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means all applicable federal, state, provincial, local and
foreign laws, statutes, ordinances, codes, rules, legally binding standards and
regulations, now or hereafter in effect, and any legally binding applicable
judicial or administrative interpretation thereof, including any applicable
judicial or administrative order, consent decree, order or judgment, imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety and the environment (including ambient air,
surface water, groundwater, wetlands, land surface or subsurface strata). 
Environmental Laws include the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.) (“CERCLA”);
the Hazardous Materials Transportation Authorization Act of 1994 (49 U.S.C. §§
5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§§ 136 et seq.); the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.); the
Toxic Substance Control Act (15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42
U.S.C. §§ 7401 et seq.); the Federal Water Pollution Control Act (33 U.S.C. §§
1251 et seq.); the Occupational Safety and Health Act (29 U.S.C. §§ 651 et
seq.); and the Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any
and all regulations promulgated thereunder, and all analogous state, local and
foreign counterparts or equivalents and any transfer of ownership notification
or approval statutes.



14

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of legal counsel,
experts and consultants), fines, penalties, sanctions and interest incurred as a
result of or related to any claim, suit, action, administrative order,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or regulation or equity or common law, including any arising under or related to
any Environmental Laws, Environmental Permits, or in connection with any Release
or threatened Release or presence of a Hazardous Material whether on, at, in,
under, from or about or in the vicinity of any real or personal property.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer under Section 4001(b)(1) of ERISA or Sections 414(b), (c),
(m) or (o) of the Internal Revenue Code.

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043 of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within 30 days; (g) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 or 4245 of ERISA; or
(i) the loss of a Qualified Plan’s qualification or tax exempt status; or
(j) the termination of a Plan described in Section 4064 of ERISA.



15

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Eurodollar Rate Loan” means a Term Loan bearing interest at a rate determined
by reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in Section
8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of July 2, 2010 by and among Exopack, LLC, Cello-Foil
Products, Inc., Exopack Performance Films Inc. and Exopack-Newmarket, Ltd., as
borrowers, Exopack Holding Corp. and certain other persons parties thereto as
other credit parties, the lenders from time to time parties thereto, General
Electric Capital Corporation, as US Agent and US L/C Issuer and GE Canada
Finance Holding Company, as Canadian Agent and Canadian L/C Issuer, as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
date hereof, including by that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of July 8, 2010.

“Existing Indebtedness” means the Indebtedness of Borrower and its Subsidiaries
(other than Indebtedness under the Existing Credit Agreement) in existence on
the date of the Existing Indenture, until such amounts are repaid.

“Existing Indenture” means that certain Indenture dated as of January 31, 2006
by and among Exopack Holding Corp., as issuer, certain other persons parties
thereto as guarantors and The Bank of New York, as trustee, as amended,
supplemented or otherwise modified from time to time.

“Existing Notes” means the “Notes” issued under the Existing Indenture as of the
Closing Date.

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, as determined in good faith by the Board of Directors of
Borrower.

“Fair Share Contribution Amount” as defined in Section 7.2.

“Fair Share” as defined in Section 7.2.

16

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its  capacity as a Lender, on
such day on such transactions as determined by Administrative Agent.

“Fee Letter” means that certain Fee Letter dated as of June 15, 2010 by and
between Borrower and GS Lending Partners, as amended by that certain Amendment
to Fee Letter dated as of June 17, 2010 by and between Borrower and GS Lending
Partners, as it may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, including, without
limitation, as supplemented pursuant to the Fee Letter Supplement.

“Fee Letter Supplement” means that certain Supplement to Fee Letter dated as of
July 13, 2010 by and between Borrower and GS Lending Partners.

“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrower and its
Subsidiaries delivered in accordance with Section 5.1.

“Fiscal Month” means a fiscal month of any Fiscal Year.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
December 31 of each calendar year.

“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated Cash Flow of such Person for such period
to the Fixed Charges of such Person for such period.  In the event that the
specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio will be calculated giving pro forma effect to such incurrence,
assumption, guarantee, repayment, repurchase, redemption, defeasance or other
discharge of Indebtedness, or such issuance, repurchase or redemption of
preferred stock, and the use of the proceeds therefrom, as if the same had
occurred at the beginning of the applicable four-quarter reference period.

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

17

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(1)               acquisitions that have been made by the specified Person or
any of its Restricted Subsidiaries, including through mergers or consolidations,
or any Person or any of its Restricted Subsidiaries acquired by the specified
Person or any of its Restricted Subsidiaries, and including any related
financing transactions and including increases in ownership of Restricted
Subsidiaries, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date will be given pro forma
effect (in accordance with Regulation S-X under the Securities Act but giving
effect to Pro Forma Cost Savings) as if they had occurred on the first day of
the four-quarter reference period;

(2)               the Consolidated Cash Flow attributable to discontinued
operations, as determined in accordance with GAAP, and operations or businesses
(and ownership interests therein) disposed of prior to the Calculation Date,
will be excluded;

(3)               the Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded,
but only to the extent that the obligations giving rise to such Fixed Charges
will not be obligations of the specified Person or any of its Restricted
Subsidiaries following the Calculation Date;

(4)               any Person that is a Restricted Subsidiary on the Calculation
Date (or would become a Restricted Subsidiary on such Calculation Date in
connection with the transaction requiring determination of such Consolidated
Cash Flow) will be deemed to have been a Restricted Subsidiary at all times
during such four-quarter period;

(5)               any Person that is not a Restricted Subsidiary on the
Calculation Date (or would cease to be a Restricted Subsidiary on such
Calculation Date in connection with the transaction requiring determination of
such Consolidated Cash Flow) will be deemed not to have been a Restricted
Subsidiary at any time during such four-quarter period; and

(6)               if any Indebtedness bears a floating rate of interest, the
interest expense on such Indebtedness will be calculated as if the rate in
effect on the Calculation Date had been the applicable rate for the entire
period (taking into account any Hedging Obligation applicable to such
Indebtedness if such Hedging Obligation has a remaining term as at the
Calculation Date in excess of 12 months).

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

(1)               the consolidated interest expense of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued, including,
without limitation, amortization of debt issuance costs and original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments associated with
Capital Lease Obligations, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings, and
net of the effect of all payments made or received pursuant to Hedging
Obligations in respect of interest rates; plus



18

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(2)               the consolidated interest expense of such Person and its
Restricted Subsidiaries that was capitalized during such period; plus

(3)               any interest on Indebtedness of another Person that is
guaranteed by such Person or one of its Restricted Subsidiaries or secured by a
Lien on assets of such Person or one of its Restricted Subsidiaries, whether or
not such guarantee or Lien is called upon; plus

(4)               the product of (a) all dividends, whether paid or accrued and
whether or not in cash, on any series of preferred stock of such Person or any
of its Restricted Subsidiaries, other than dividends on Equity Interests payable
solely in Equity Interests of Borrower (other than Disqualified Stock) or to
Borrower or a Restricted Subsidiary of Borrower, times (b) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal, in each case, determined on a consolidated basis in
accordance with GAAP.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

“General Intangibles” means “general intangibles” as such term is defined in the
UCC.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“GS Lending Partners” as defined in the preamble hereto.

19

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof.  The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each of:

(1)               Holdings;

(2)               Exopack LLC, a Delaware limited liability company,
Exopack-Thomasville, LLC, a Delaware limited liability company, Exopack-Hebron,
LLC, a Delaware limited liability company, Exopack-Ontario, Inc., a California
corporation, Exopack Technology, LLC, a California limited liability company,
Cello-Foil Holding Corp., a Delaware corporation, Cello-Foil Products, Inc., a
Michigan corporation, TPG Group Holding Corp., a Delaware corporation, TPG
Enterprises, Inc., a Delaware corporation, TPG (US), Inc., a Delaware
corporation, Exopack Advanced Coatings, LLC, a Delaware limited liability
company, and Intelicoat Technologies Image Products Matthews LLC, a Delaware
limited liability company; and

(3)                any other Subsidiary of Borrower that executes a Counterpart
Agreement in accordance with the provisions of this Agreement,

and their respective successors and assigns, in each case, until the Guaranty of
such Person has been released in accordance with the provisions of this
Agreement.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“dangerous goods,” “extremely hazardous waste,” “restricted hazardous waste,”
“pollutant,” “contaminant,” “hazardous constituent,” “special waste,” “toxic
substance” or other similar term or phrase under any Environmental Laws, or
(b) petroleum or any fraction or by‑product thereof, asbestos, polychlorinated
biphenyls (“PCB’s”), or any radioactive substance.



20

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

(1)               interest rate swap agreements (whether from fixed to floating
or from floating to fixed), interest rate cap agreements and interest rate
collar agreements;

(2)               other agreements or arrangements designed to manage interest
rates or interest rate risk; and

(3)                other agreements or arrangements designed to protect such
Person against fluctuations in currency exchange rates or commodity prices.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Borrower and its Subsidiaries, for the immediately
preceding three Fiscal Years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Years, and (ii) the unaudited financial statements of Borrower and its
Subsidiaries as of the most recent Fiscal Quarter ended after the date of the
most recent audited financial statements and at least 45 days prior to the
Closing Date, consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for the three‑or
six‑month period, as applicable, ending on such date, and, in the case of
clauses (i) and (ii), certified by the chief financial officer of Borrower that
they fairly present, in all material respects, the financial condition of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year‑end adjustments.

“Holdings” as defined in the preamble hereto.

“Increased‑Cost Lenders” as defined in Section 2.19.

21

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

(1)               in respect of borrowed money;

(2)               evidenced by bonds, notes, debentures or similar instruments
or letters of credit (or reimbursement agreements in respect thereof);

(3)               in respect of bankers’ acceptances;

(4)               representing Capital Lease Obligations;

(5)               representing the balance deferred and unpaid of the purchase
price of any property or services due more than six months after such property
is acquired or such services are completed, except any such balance that
represents an accrued expense or trade payable; or

(6)               representing any Hedging Obligations,

 if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP.  In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person), but only to the extent that the aggregate amount of such
Indebtedness does not exceed the Fair Market Value of the asset and, to the
extent not otherwise included, the guarantee by the specified Person of any
Indebtedness of any other Person.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect, special or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the Lenders’ agreement to make Term Loans, the syndication
of the Term Loans or the use or intended use of the proceeds thereof, or any
enforcement of any of the Credit Documents (including the enforcement of the
Guaranty)); (ii) the Commitment Letter and Fee Letter; or (iii) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of Borrower or any of its Subsidiaries.



22

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Indemnitee” as defined in Section 10.3.

“Insolvency Law” mean any applicable insolvency or other similar law of any
jurisdiction, including any other law of any jurisdiction permitting a debtor to
obtain a stay or a compromise of the claims of its creditors against it.

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

“Interest Payment Date” means with respect to (i) any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Closing Date and the final maturity date of
such Term Loan; and (ii) any Eurodollar Rate Loan, the last day of each Interest
Period applicable to such Term Loan; provided, in the case of each Interest
Period of longer than three months “Interest Payment Date” shall also include
each date that is three months, or an integral multiple thereof, after the
commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one‑, two‑, three‑ or six‑months, as selected by Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Closing Date or Conver­sion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period with respect to any
portion of the Term Loans shall extend beyond the Maturity Date;.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.  If Borrower or
any Subsidiary of Borrower sells or otherwise disposes of any Equity Interests
of any direct or indirect Subsidiary of Borrower such that, after giving effect
to any such sale or disposition, such Person is no longer a Subsidiary of
Borrower, Borrower will be deemed to have made an Investment on the date of any
such sale or disposition equal to the Fair Market Value of Borrower’s
Investments in such Subsidiary that were not sold or disposed of in an amount
determined as provided in Section 6.1(c) hereof.  The acquisition by Borrower or
any Subsidiary of Borrower of a Person that holds an Investment in a third
Person will be deemed to be an Investment by Borrower or such Subsidiary in such
third Person in an amount equal to the Fair Market Value of the Investments held
by the acquired Person in such third Person in an amount determined as provided
in Section 6.1(c) hereof.  Except as otherwise provided in this Agreement, the
amount of an Investment will be determined at the time the Investment is made
and without giving effect to subsequent changes in value.



23

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Joint Venture” means any joint venture that is not a Restricted Subsidiary.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Lender Default” as defined in Section 2.18.

“License” means Copyright License, Patent License, Trademark License or other
license of rights or interests now held or hereafter acquired by any Credit
Party.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction; provided, that in no event shall an
operating lease that is not a Capital Lease Obligation be deemed to constitute a
Lien.

“Litigation” as defined in Section 5.1(f).

“Management Agreement” means the management services agreement, dated as of
October 13, 2005, between Borrower and Sun Capital Partners Management IV, LLC,
as in effect as of the Closing Date, and any renewals or replacements thereof or
amendments thereto (as long as the terms of such renewals, replacements or
amendments are not less favorable to the Lenders in any material respect, taken
as a whole, as compared to such agreement as in effect on the Closing Date).

“Mandatory Sponsor Offer Date” as defined in Section 5.10.

“Mandatory Sponsor Offer to Purchase” as defined in Section 5.10.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, condition (financial or otherwise) of Borrower
and its Subsidiaries taken as a whole; (b) the ability of any Credit Party to
fully and timely perform its Obligations; (c) the legality, validity, binding
effect or enforceability against a Credit Party of a Credit Document to which it
is a party; or (d) the rights, remedies and benefits available to, or conferred
upon, any Agent and any Lender under any Credit Document.



24

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Maturity Date” means the earlier of (i) February 1, 2014, and (ii) the date on
which all Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.

“Moody’s” means Moody’s Investor Services, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section (3)(7)
of ERISA, and to which any Credit Party or ERISA Affiliate is making, is
obligated to make or has made or been obligated to make in the past five years
contributions on behalf of participants who are or were employed by any of them
or withdrawal liability payments.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however:

(1)               any gain (but not loss), together with any related provision
for taxes on such gain (but not loss), realized in connection with:  (a) any
Asset Sale; or (b) the disposition of any securities by such Person or any of
its Restricted Subsidiaries or the extinguishment of any Indebtedness of such
Person or any of its Restricted Subsidiaries; and

(2)                any extraordinary gain or loss, together with any related
provision for taxes on such extraordinary gain or loss.

“Net Proceeds” means the aggregate cash proceeds received by Borrower or any of
its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including, without limitation, (a) fees and expenses related to
such Asset Sale (including legal, accounting and investment banking fees and
discounts, sales and brokerage commissions and any relocation expenses incurred
as a result of the Asset Sale), (b) taxes paid or payable as a result of the
Asset Sale, in each case, after taking into account any available tax credits or
deductions and any tax sharing arrangements, (c) amounts required to be applied
to the repayment of Indebtedness, other than Indebtedness under a Credit
Facility, secured by a Lien on the asset or assets that were the subject of such
Asset Sale, (d) any reserve for adjustment in respect of the sale price of such
asset or assets established in accordance with GAAP, including pension and other
post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale.

25

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“New Senior Notes” means senior notes of the Borrower issued pursuant to the
terms of the Fee Letter.

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-Recourse Debt” means Indebtedness:

(1)               as to which neither Borrower nor any of its Restricted
Subsidiaries (a) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness), (b) is directly or
indirectly liable as a guarantor or otherwise, or (c) constitutes the lender;

(2)               no default with respect to which (including any rights that
the holders of the Indebtedness may have to take enforcement action against an
Unrestricted Subsidiary) would permit upon notice, lapse of time or both any
holder of any other Indebtedness of Borrower or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment of the Indebtedness to be accelerated or payable prior to its Stated
Maturity; and

(3)               as to which the lenders have been notified in writing that
they will not have any recourse to the stock or assets of Borrower or any of its
Restricted Subsidiaries.

“Non‑US Lender” as defined in Section 2.16(c).

“Note” means a promissory note in the form of Exhibit B, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Arranger, Lenders or any of them, under any Credit Document, whether
for principal, interest (including interest which, but for the filing of a
petition in bankruptcy with respect to such Credit Party, would have accrued on
any Obligation, whether or not a claim is allowed against such Credit Party for
such interest in the related bankruptcy proceeding), fees, expenses,
indemnification or otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“Offer to Purchase Leverage Ratio” means the ratio of (I) total Indebtedness for
Borrower and its Restricted Subsidiaries after giving effect to the Acquisition
to (II) pro forma Consolidated Adjusted EBITDA after giving effect to the
Acquisition, and including the Agreed Synergies, for the twelve-month period
ending on the last day of Borrower’s most recently ended Fiscal Quarter.

“Offer to Purchase Notice” as defined in Section 10.6(i).

26

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Opinion of Counsel” means an opinion from legal counsel that includes the
following:

(1)               a statement that the Person making such certificate or opinion
has read such covenant or condition;

(2)               a brief statement as to the nature and scope of the
examination or investigation upon which the statements or opinions contained in
such certificate or opinion are based;

(3)               a statement that, in the opinion of such Person, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been satisfied; and

(4)               a statement as to whether or not, in the opinion of such
Person, such condition or covenant has been satisfied.

The counsel may be an employee of or counsel to Borrower or any Subsidiary of
Borrower.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto) arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Credit Document.

“Parent Company” means Holdings, CPG Finance, Inc., [***], and any successors
thereto.

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right to such Credit Party with
respect to any invention on which a Patent owned by a third party is in
existence.

  “Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any state or any other country, and (b) all reissues, continuations,
continuations‑in‑part or extensions thereof.



27

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“PATRIOT Act” as defined in Section 3.1(q). 

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Business” means any business conducted by Borrower or any Restricted
Subsidiary on the Closing Date and any businesses that, in the good faith
judgment of the Board of Directors of Borrower, are reasonably related,
ancillary or complementary thereto, or reasonable extensions thereof.

“Permitted Debt” means:

(1)               the incurrence by Borrower and any Guarantor of additional
Indebtedness and letters of credit under Credit Facilities in an aggregate
principal amount at any one time outstanding under this clause (1) (with letters
of credit being deemed to have a principal amount equal to the maximum potential
liability of Borrower and its Restricted Subsidiaries thereunder) not to exceed
the greater of (a) $45.0 million less the aggregate amount of all Net Proceeds
of Asset Sales applied by Borrower or any of its Restricted Subsidiaries since
the date of the Existing Indenture to repay any term Indebtedness under a Credit
Facility or to repay any revolving credit Indebtedness under a Credit Facility
and effect a corresponding commitment reduction thereunder pursuant to Section
4.10 of the Existing Indenture or Section 2.10(a) hereof, and (b) the Borrowing
Base as of the date of such incurrence;

(2)               the incurrence by Borrower and its Restricted Subsidiaries of
the Existing Notes and the Existing Indebtedness set forth on Schedule 1.1(b);

(3)               the incurrence by Borrower and the Guarantors of the Term
Loans and the Guaranties on the Closing Date;

(4)               the incurrence by Borrower or any of its Restricted
Subsidiaries of Indebtedness represented by Capital Lease Obligations, mortgage
financings or purchase money obligations, in each case, incurred for the purpose
of financing all or any part of the purchase price or cost of design,
construction, installation or improvement or lease of property, plant or
equipment used in the business of the Borrower or any of its Restricted
Subsidiaries, in an aggregate principal amount, including all Permitted
Refinancing Indebtedness incurred to renew, refund, refinance, replace, defease
or discharge any Indebtedness incurred pursuant to this clause (4), not to
exceed the greater of (x) 2.5% of Consolidated Total Assets and (y) $10.0
million at any time outstanding;

(5)               the incurrence by Borrower or any of its Restricted
Subsidiaries of Permitted Refinancing Indebtedness in exchange for, or the net
proceeds of which are used to renew, refund, refinance, replace, defease or
discharge any Indebtedness (other than intercompany Indebtedness) that was
permitted by this Agreement to be incurred under Section 6.3(a) or clauses (2),
(3), (4) or (5) of this definition of “Permitted Debt”;



28

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(6)               the incurrence by Borrower or any of its Restricted
Subsidiaries of intercompany Indebtedness between or among Borrower and any such
Restricted Subsidiary; provided, however, that:

(A)                IF BORROWER OR ANY GUARANTOR IS THE OBLIGOR ON SUCH
INDEBTEDNESS AND THE PAYEE IS NOT BORROWER OR A GUARANTOR, SUCH INDEBTEDNESS
MUST BE EXPRESSLY SUBORDINATED TO THE PRIOR PAYMENT IN FULL IN CASH OF ALL
OBLIGATIONS THEN DUE WITH RESPECT TO THE TERM LOANS AND THE GUARANTIES; AND

(B)               (I) ANY SUBSEQUENT ISSUANCE OR TRANSFER OF EQUITY INTERESTS
THAT RESULTS IN ANY SUCH INDEBTEDNESS BEING HELD BY A PERSON OTHER THAN BORROWER
OR A RESTRICTED SUBSIDIARY OF BORROWER AND (II) ANY SALE OR OTHER TRANSFER OF
ANY SUCH INDEBTEDNESS TO A PERSON THAT IS NOT EITHER BORROWER OR A RESTRICTED
SUBSIDIARY OF BORROWER, WILL BE DEEMED, IN EACH CASE, TO CONSTITUTE AN
INCURRENCE OF SUCH INDEBTEDNESS BY BORROWER OR SUCH RESTRICTED SUBSIDIARY, AS
THE CASE MAY BE, THAT WAS NOT PERMITTED BY THIS CLAUSE (6);

(7)               the issuance by any of Borrower’s Restricted Subsidiaries to
Borrower or to any of its Restricted Subsidiaries of shares of preferred stock;
provided, however, that:

(A)                ANY SUBSEQUENT ISSUANCE OR TRANSFER OF EQUITY INTERESTS THAT
RESULTS IN ANY SUCH PREFERRED STOCK BEING HELD BY A PERSON OTHER THAN BORROWER
OR A RESTRICTED SUBSIDIARY OF BORROWER; AND

(B)               ANY SALE OR OTHER TRANSFER OF ANY SUCH PREFERRED STOCK TO A
PERSON THAT IS NOT EITHER BORROWER OR A RESTRICTED SUBSIDIARY OF BORROWER,

will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (7);

(8)                the incurrence by Borrower or any of its Restricted
Subsidiaries of Hedging Obligations in the ordinary course of business;

(9)               the incurrence by Borrower or any Restricted Subsidiary of
Indebtedness arising from agreements of Borrower or any Restricted Subsidiary
providing for indemnification, adjustment of purchase price, “earn out” or
similar obligations, in each case, incurred in connection with the acquisition
or disposition of assets, including shares of Capital Stock, in accordance with
the terms of this Agreement; provided, that the amount of such Indebtedness does
not exceed the gross proceeds actually received by Borrower and its Restricted
Subsidiaries in connection with any such disposition;

29

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(10)           the guarantee by Borrower or any of the Guarantors of
Indebtedness of Borrower or a Restricted Subsidiary of Borrower that was
permitted to be incurred by Section 6.3 (including by any other clause of this
definition); provided that if the Indebtedness being guaranteed is subordinated
to or pari passu with the Term Loans, then the guarantee shall be subordinated
or pari passu, as applicable, to the same extent as the Indebtedness guaranteed;

(11)           the incurrence by Borrower or any of its Restricted Subsidiaries
of Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances and performance, completion and surety bonds
or guarantees in the ordinary course of business;

(12)           the incurrence by Borrower or any of its Restricted Subsidiaries
of Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is covered within five business
days of being incurred;

(13)           the incurrence of Acquired Debt of Persons that are acquired by
Borrower or any Restricted Subsidiary in accordance with the terms of this
Agreement; provided that such Acquired Debt is not incurred in connection with
or in contemplation of such acquisition; and provided, further, that after
giving effect to such acquisition, either (a) Borrower or such Restricted
Subsidiary would be permitted to incur at least $1.00 of additional Indebtedness
pursuant to the Fixed Charge Coverage Ratio test set forth in Section 6.3(a), or
(b) Borrower’s Fixed Charge Coverage Ratio immediately following such
acquisition and incurrence would be greater than Borrower’s Fixed Charge
Coverage Ratio immediately prior to such acquisition and incurrence; and

(14)           the incurrence by Borrower or any of the Guarantors of additional
Indebtedness in an aggregate principal amount (or accreted value, as applicable)
at any time outstanding, including all Indebtedness incurred to renew, refund,
refinance, replace, defease or discharge any Indebtedness incurred pursuant to
this clause (14), not to exceed $7.5 million.

“Permitted Investments” means:

(1)               any Investment in Borrower or in a Restricted Subsidiary of
Borrower that is a Guarantor;

(2)               any Investment in Cash Equivalents;

(3)               any Investment by Borrower or any Restricted Subsidiary of
Borrower in a Person, if as a result of such Investment:

(a)        such Person becomes a Restricted Subsidiary of Borrower and a
Guarantor; or

 

30

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(b)        such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
Borrower or a Restricted Subsidiary of Borrower;

 

(4)               any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 6.4 hereof;

(5)               any Investment made for consideration consisting of Equity
Interests (other than Disqualified Stock) of Borrower;

(6)               any Investments received in compromise or resolution of
(A) obligations of trade creditors or customers that were incurred in the
ordinary course of business of Borrower or any of its Restricted Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (B) litigation,
arbitration or other disputes with Persons who are not Affiliates of Borrower;

(7)               Investments represented by Hedging Obligations;

(8)               loans or advances to employees of Borrower or any Restricted
Subsidiary made in the ordinary course of business not to exceed an aggregate
amount of $2.0 million outstanding at any one time;

(9)               repurchases of the Existing Notes and/or the New Senior Notes;

(10)           Investments existing on the date of the Existing Indenture;

(11)           Investments in Joint Ventures and/or minority businesses, not to
exceed since the date of the Existing Indenture an aggregate of the greater of
(x) $10.0 million and (y) 2.5% of Consolidated Total Assets;

(12)           guarantees otherwise permitted by the terms of this Agreement;

(13)           negotiable instruments held for collection and similar deposits
received by Borrower or any Restricted Subsidiary as ordinary course of business
trade receivables; and

(14)           other Investments in any Person having an aggregate Fair Market
Value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this clause (14) that are at the time outstanding,
not to exceed the greater of $5.0 million and 1.25% of Consolidated Total
Assets; provided, however, that if any Investment pursuant to this clause
(14) is made in a Person that becomes a Restricted Subsidiary after the date of
the making of such Investment, such Investment will thereafter be deemed to have
been made pursuant to clause (1) above and will cease to count as an Investment
for purposes of this clause (14).

31

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Permitted Liens” means:

(1)               Liens on assets of Borrower or any Guarantor securing
Indebtedness and other Obligations under Credit Facilities that was incurred
pursuant to either clause (1) or clause (14) of the definition of Permitted Debt
and/or securing Hedging Obligations related thereto;

(2)               Liens in favor of Borrower or the Guarantors;

(3)               Liens on property (including Capital Stock) of a Person
existing at the time such Person is merged with or into or consolidated with
Borrower or any Subsidiary of Borrower; provided that such Liens were in
existence prior to the contemplation of such merger or consolidation and do not
extend to any assets other than those of the Person merged into or consolidated
with Borrower or the Subsidiary;

(4)               Liens on property (including Capital Stock) existing at the
time of acquisition of the property by Borrower or any Subsidiary of Borrower;
provided that such Liens were in existence prior to such acquisition, and not
incurred in contemplation of such acquisition;

(5)               Liens to secure the performance of statutory obligations,
surety or appeal bonds, performance bonds or other obligations of a like nature
incurred in the ordinary course of business;

(6)               Liens to secure Indebtedness (including Capital Lease
Obligations) permitted pursuant to clause (4) of the definition of Permitted
Debt covering only the assets acquired with or financed by such Indebtedness;

(7)               Liens existing on the date of the Existing Indenture;

(8)               Liens for taxes, assessments or governmental charges or claims
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded; provided
that any reserve or other appropriate provision as is required in conformity
with GAAP has been made therefor;

(9)               Liens imposed by law, such as carriers’, warehousemen’s,
landlords’, worker’s compensation, suppliers’ and mechanics’ Liens, in each
case, incurred in the ordinary course of business;

(10)           survey exceptions, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property that were not incurred in connection with
Indebtedness and that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of Borrower and its Restricted Subsidiaries, taken as a whole;

32

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(11)           Liens created for the benefit of (or to secure) the Term Loans or
any Guaranty;

(12)           Liens to secure any Permitted Refinancing Indebtedness permitted
to be incurred under this Agreement; provided, however, that:

(a)        the new Lien shall be limited to all or part of the same property and
assets that secured or, under the written agreements pursuant to which the
original Lien arose, could secure the original Lien (plus improvements and
accessions to such property or proceeds or distributions thereof); and

 

(b)        the Indebtedness secured by the new Lien is not increased to any
amount greater than the sum of (x) the outstanding principal amount, or, if
greater, committed amount, of the Permitted Refinancing Indebtedness and (y) an
amount necessary to pay any fees and expenses, including premiums, related to
such renewal, refunding, refinancing, replacement, defeasance or discharge;

 

(13)           Liens incurred in the ordinary course of business of Borrower or
any Subsidiary of Borrower that are not otherwise prohibited by this Agreement;
provided that the aggregate amount of obligations secured thereby does not
exceed $5.0 million at any one time outstanding;

(14)           judgment Liens not giving rise to an Event of Default;

(15)           Liens and rights of setoff in favor of a bank imposed by law and
incurred in the ordinary course of business on deposit accounts maintained with
such bank and cash and Cash Equivalents in such accounts;

(16)           Liens upon specific items of inventory or other goods and
proceeds of Borrower or any Restricted Subsidiary securing Borrower’s or any
Restricted Subsidiary’s obligations in respect of banker’s acceptances issued or
created for the account of Borrower or any Restricted Subsidiary to facilitate
the purchase, shipment or storage of such inventory or other goods in the
ordinary course of business;

(17)           Liens encumbering deposits made to secure obligations arising
from statutory, regulatory, contractual or warranty requirements of Borrower or
any of its Restricted Subsidiaries;

(18)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payments of customs duties in connection with the
importation of goods;

(19)           Liens deemed to exist in connection with Investments in
repurchase agreements permitted under this Agreement;

(20)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto to the extent permitted
hereunder;

33

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(21)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business; and

(22)            purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business.

“Permitted Payments to Parent” means, without duplication as to amounts:

(1)               payments to or on behalf of any Parent Company in an amount
sufficient to pay out-of-pocket legal, accounting, filing and other general
corporate overhead costs of such Parent Company and franchise taxes and other
fees required to maintain its existence actually and reasonably incurred by such
Parent Company, in any case in an aggregate amount not to exceed $500,000 in any
calendar year;

(2)               for so long as Borrower is a member of a group filing a
consolidated or combined tax return with CPG Finance, Inc., payments to CPG
Finance, Inc. in respect of an allocable portion of the tax liabilities of such
group, including estimated taxes, that is attributable to Borrower and its
Subsidiaries (“Tax Payments”).  The Tax Payments shall not exceed the lesser of
(i) the amount of the relevant tax (including any penalties and interest) that
Borrower would owe if Borrower were filing a separate tax return (or a separate
consolidated or combined return with its Subsidiaries that are members of the
consolidated or combined group), taking into account any carryovers and
carrybacks of tax attributes (such as net operating losses) of Borrower and such
Subsidiaries from other taxable years and (ii) the net amount of the relevant
tax that CPG Finance, Inc. actually owes to the appropriate taxing authority. 
Any Tax Payments received from Borrower shall be paid over to the appropriate
taxing authority within 30 days of CPG Finance, Inc.’s receipt of such Tax
Payments or refunded to Borrower;

(3)               payments to the Sun Capital Partners Management IV, LLC of
management fees pursuant to the Management Agreement in an amount not to exceed
in any Fiscal Year the greater of $1.0 million and 2.0% of Borrower’s EBITDA (as
defined in the Management Agreement); and

(4)                payments to the Sun Capital Partners Management IV, LLC of
reasonable and customary management consulting fees pursuant to the Management
Agreement in an amount not to exceed 1% of the aggregate consideration
(including assumed debt and long-term liabilities) paid to or by Borrower or any
Subsidiaries in connection with any refinancings, restructurings, equity or debt
offerings, acquisitions, mergers, consolidations, business combinations, sales
and divestitures involving Borrower or any of its Subsidiaries.

“Permitted Refinancing Indebtedness” means any Indebtedness of Borrower or any
of its Restricted Subsidiaries issued in exchange for, or the net proceeds of
which are used to renew, refund, refinance, replace, defease or discharge other
Indebtedness of Borrower or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that:



34

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(1)               the principal amount (or accreted value, if applicable) of
such Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness renewed, refunded,
refinanced, replaced, defeased or discharged (plus all accrued interest on the
Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith);

(2)               such Permitted Refinancing Indebtedness has a final maturity
date not earlier than the final maturity date of, and has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of, the Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged;

(3)               if the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged is subordinated in right of payment to the Term
Loans, such Permitted Refinancing Indebtedness has a final maturity date later
than the final maturity date of, and is subordinated in right of payment to, the
Term Loans on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being renewed, refunded,
refinanced, replaced, defeased or discharged; and

(4)                such Indebtedness is incurred either by Borrower or by the
Restricted Subsidiary that is the obligor on the Indebtedness being renewed,
refunded, refinanced, replaced, defeased or discharged.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Plan” means, at any time, an “employee benefit plan,” as defined in Section
3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains, contributes
to or has an obligation to contribute to on behalf of its employees.

“Platform” as defined in Section 5.1(l).

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time.  The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer. 
Any Agent or any other Lender may make commercial loans or other loans at rates
of interest at, above or below the Prime Rate.

“Principal Office” means the Administrative Agent’s “Principal Office” as set
forth on Appendix B, or such other office or office of a third party or
sub-agent, as appropriate, as the Administrative Agent may from time to time
designate in writing to Borrower, Administrative Agent and each  Lender.

35

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Pro Forma Cost Savings” means, with respect to any period, the reduction in net
costs and related adjustments that are (i) directly attributable to an
acquisition that occurred during the four quarter period or after the end of the
four quarter period and on or prior to the Calculation Date and calculated on a
basis that is consistent with Article 11 of Regulation S-X under the Securities
Act as in effect and applied as of the Closing Date, (ii) were actually
implemented by the business that was the subject of any such acquisition within
six months after the date of the acquisition and prior to the Calculation Date
that are supportable and quantifiable by the underlying accounting records of
such business or (iii) relate to the business that is the subject of any such
acquisition and that Borrower reasonably determines are probable based upon
specifically identifiable actions to be taken within six months of the date of
the acquisition and, in each case (i), (ii) and (iii), are described, as
provided below, in a certificate of the Borrower’s chief financial officer, as
if all such reductions in costs had been effected as of the beginning of such
period, decreased by any incremental expenses incurred or to be incurred during
the four quarter period in order to achieve such reduction in costs.  Pro Forma
Cost Savings described above shall be accompanied by a certificate delivered to
the Administrative Agent from the Borrower’s chief financial officer that
outlines the specific actions taken or to be taken, the net cost savings
achieved or to be achieved from each such action and that, in the case of clause
(iii) above, such savings have been determined to be probable.

“Pro Rata Share” means, with respect to each Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders.

“Purchase Offer Amount” as defined in Section 5.10.

“Qualified Plan” means a Plan that is intended to be tax-qualified under Section
401(a) of the Internal Revenue Code.

“Register” as defined in Section 2.4(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Exchange Act as in effect from time to time.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Party” means:

(1)               any controlling stockholder, 80% (or more) owned Subsidiary,
or immediate family member (in the case of an individual) of the Sponsor; or

(2)                any trust, corporation, partnership, limited liability
company or other entity, the beneficiaries, stockholders, partners, members,
owners or Persons beneficially holding an 80% or more controlling interest of
which consist of the Sponsor and/or such other Persons referred to in the
immediately preceding clause (1).



36

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

“Replacement Lender” as defined in Section 2.19.

“Required Prepayment Date” as defined in Section 2.11(b).

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and representing more than 50% of the sum of the aggregate Term Loan
Exposure of all Lenders.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payment” as defined in Section 6.1(a).

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

“S&P” means Standard & Poor’s, a Division of The McGraw -Hill Companies, Inc.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Seller” means Bemis Company, Inc. and its subsidiaries and affiliates.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Borrower substantially in the form of Exhibit G‑2.

“Solvent” with respect to any Person, that as of the date of determination, both
(i) (a) the sum of such Person’s debt (including contingent liabilities) does
not exceed the present fair saleable value of such Person’s present assets; (b)
such Person’s capital is not unreasonably small in relation to its business as
contemplated on the Closing Date or with respect to any transaction contemplated
to be undertaken after the Closing Date; and (c) such Person has not incurred
and does not intend to incur, or believe (nor should it reasonably believe) that
it will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (ii) such Person is “solvent” within the
meaning given that term and similar terms under the Bankruptcy Code and
applicable laws relating to fraudulent transfers and conveyances.  For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No.5).



37

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Sponsor” means [***].

“Sponsor Affiliate” means any Affiliate of Sponsor, including, without
limitation, [***] (other than Holdings, Borrower and their respective
Subsidiaries).

“Sponsor Assignment and Acceptance” means a Sponsor Assignment and Acceptance
substantially in the form of Exhibit I.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the date of this Indenture, and will not include any
contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.

“Statement” as defined in Section 5.1(b).

“Subsidiary” means, with respect to any specified Person:

(1)                any corporation, association or other business entity of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency and after giving
effect to any voting agreement or stockholders’ agreement that effectively
transfers voting power) to vote in the election of directors, managers or
trustees of the corporation, association or other business entity is at the time
owned or controlled, directly or indirectly, by that Person or one or more of
the other Subsidiaries of that Person (or a combination thereof); and

(2)                any partnership (a) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or
(b) the only general partners of which are that Person or one or more
Subsidiaries of that Person (or any combination thereof).

“Syndication Agent” as defined in the preamble hereto.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (including any interest, fines, penalties or other
additions related thereto) of any nature and whatever called, by whomsoever, on
whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or as a result of a connection other than
a connection resulting solely from entering into, or performing obligations or
receiving payments under, or enforcing, this Agreement or any Credit Document,
on all or part of the overall net income, profits, branch profits or gains
(whether worldwide, or only insofar as such income, profits or gains are
considered to arise in or to relate to a particular jurisdiction, or otherwise)
of that Person.



38

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Tax Returns” means all reports, returns, information returns, claims for
refund, elections, estimated Tax filings or payments, requests for extension,
documents, statements, declarations and certifications and other information
required to be filed with respect to Taxes, including attachments thereto and
amendments thereof.

“Term Loan” means a Term Loan made by a Lender to Borrower pursuant to Section
2.1(a).

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Commitment.

“Terminated Lender” as defined in Section 2.19.

“Title IV Plan” means a Plan (other than a Multiemployer Plan), that is covered
by Title IV of ERISA or Section 412 of the Internal Revenue Code, and that any
Credit Party or ERISA Affiliate maintains, contributes to or has an obligation
to contribute to on behalf of participants who are or were employed by any of
them.

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to such Credit Party
to use any Trademark owned by a third party.

“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, internet domain names, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.

“Transactions” means (i) the Acquisition, (ii) the making of Term Loans by the
Lenders to Borrower in accordance with this Agreement and (iii) the payment of
Transaction Costs.

“Transaction Costs” means the fees, costs, commissions and expenses payable by
Borrower or any of Borrower’s Subsidiaries on or before the Closing Date in
connection with the transactions contemplated by the Credit Documents and the
Acquisition Documents.

“Type of Loan” means a Base Rate Loan or a Eurodollar Rate Loan.

39

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the amount by which the present value of all accrued benefits under each
Title IV Plan exceeds the fair market value of all assets of such Title IV Plan
allocable to such benefits in accordance with Title IV of ERISA, all determined
as of the most recent valuation date for each such Title IV Plan using the
actuarial assumptions for purposes of determining the funded status of such
Title IV Plan under Section 412 of the Internal Revenue Code.

“United States” means the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of Borrower that is designated by
the Board of Directors of Borrower as an Unrestricted Subsidiary pursuant to a
resolution of the Board of Directors, but only to the extent that such
Subsidiary:

(1)               has no Indebtedness other than Non-Recourse Debt;

(2)               except as permitted by Section 6.5 hereof, is not party to any
agreement, contract, arrangement or understanding with Borrower or any
Restricted Subsidiary of Borrower unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of Borrower;

(3)               is a Person with respect to which neither Borrower nor any of
its Restricted Subsidiaries has any direct or indirect obligation (a) to
subscribe for additional Equity Interests or (b) to maintain or preserve such
Person’s financial condition or to cause such Person to achieve any specified
levels of operating results; and

(4)               has not guaranteed or otherwise directly or indirectly
provided credit support for any Indebtedness of Borrower or any of its
Restricted Subsidiaries.

“Unadjusted Eurodollar Rate Component” means that component of the interest
costs to Borrower in respect of a Eurodollar Rate Loan that is based upon the
rate obtained pursuant to clause (i) of the definition of Adjusted Eurodollar
Rate.

“U.S. Lender” as defined in Section 2.16(c).

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Waivable Mandatory Prepayment” as defined in Section 2.11(b).

40

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(1)               the sum of the products obtained by multiplying (a) the amount
of each then remaining installment, sinking fund, serial maturity or other
required payments of principal, including payment at final maturity, in respect
of the Indebtedness, by (b) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by

(2)                the then outstanding principal amount of such Indebtedness.

1.2. Accounting Terms

.  Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP.  Financial statements and other information required to be delivered
by Borrower to Lenders pursuant to Sections 5.1(a) and 5.1(b) or any other
Section (unless specifically indicated otherwise) shall be prepared in
accordance with GAAP as in effect at the time of such preparation; provided that
no Accounting Change shall affect financial covenants, standards or terms in
this Agreement; provided further that Borrower shall prepare footnotes to the
Financial Statements required to be delivered hereunder that show the
differences between the Financial Statements delivered (which reflect such
Accounting Changes) and the basis for calculating financial covenant compliance
(without reflecting such Accounting Changes). All such adjustments described in
clause (c) of the definition of the term Accounting Changes resulting from
expenditures made subsequent to the Closing Date (including capitalization of
costs and expenses or payment of pre-Closing Date liabilities) shall be treated
as expenses in the period the expenditures are made.  Notwithstanding the
foregoing, in the event that any Accounting Change shall occur and such change
results in a change in the method of calculation of the financial covenants,
standards or terms in this Agreement, then Borrower and Administrative Agent
agree to negotiate in good faith in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Changes with the desired
result that the criteria for evaluating the financial condition of the Credit
Parties shall be the same after such Accounting Changes as if such Accounting
Changes had not been made.  Until such time as such an amendment shall have been
executed and delivered by Borrower, Administrative Agent and the Requisite
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred.

1.3. Interpretation, Etc.

  Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference.  References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided.  The use herein of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.  The terms lease and
license shall include sub-lease and sub-license, as applicable.



41

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

SECTION 2.   TERM LOANS

2.1. Term Loans

(a)   Term Loan Commitments.  Subject to the terms and conditions hereof, each
Lender severally agrees to make, on the Closing Date, a Term Loan to Borrower in
an amount equal to such Lender’s Commitment.  Borrower may make only one
borrowing under each Commitment which shall be on the Closing Date.  Any amount
borrowed under this Section 2.1(a) and subsequently repaid or prepaid may not be
reborrowed.  Subject to Sections 2.9 and 2.10, all amounts owed hereunder with
respect to the Term Loans shall be paid in full no later than the Maturity
Date.  Each Lender’s Commitment shall terminate immediately and without further
action on the Closing Date after giving effect to the funding of such Lender’s
Commitment on such date.

(b)   Borrowing Mechanics for Term Loans.

(i)   Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than three days prior to the Closing Date.  Promptly upon
receipt by Administrative Agent of such Funding Notice, Administrative Agent
shall notify each Lender of the proposed borrowing.

(ii)   Each Lender shall make its Term Loan available to Administrative Agent
not later than 12:00 p.m. (New York City time) on the Closing Date, by wire
transfer of same day funds in Dollars, at the Principal Office designated by
Administra­tive Agent.  Upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of the Term Loans
available to Borrower on the Closing Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Term Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or to such other account
as may be designated in writing to Administrative Agent by Borrower.

2.2. Pro Rata Shares; Availability of Funds

(a)   Pro Rata Shares.  All Term Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby.

(b)   Availability of Funds.  Unless Administrative Agent shall have been
notified by any Lender prior to the Closing Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Term Loan, Administrative Agent may assume that such Lender has made such amount
available to Administra­tive Agent on the Closing Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Borrower a corresponding amount on the Closing Date.  If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from the
Closing Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate.  If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Borrower and
Borrower shall immediately pay such corresponding amount to Administrative Agent
together with interest thereon, for each day from the Closing Date until the
date such amount is paid to Administrative Agent, at the rate payable hereunder
for Base Rate Loans.  Nothing in this Section 2.2(b) shall be deemed to relieve
any Lender from its obligation to fulfill its Commitments hereunder or to
prejudice any rights that Borrower may have against any Lender as a result of
any default by such Lender hereunder.



42

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 



2.3. Use of Proceeds

.  The proceeds of the Term Loans made on the Closing Date shall be applied by
Borrower to pay for (i) the consideration in respect of the Acquisition, (ii)
fees, commissions and expenses in connection with the Acquisition and (iii)
one-time integration costs in connection with the Acquisition in an amount not
to exceed $5.0 million. No portion of the proceeds of the Term Loans shall be
used in any manner that causes or might cause the making of such Term Loans or
the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.

2.4. Evidence of Debt; Register; Lenders' Books and Records; Notes.

 

(a)   Lenders’ Evidence of Debt.  Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Term Loans made by it and each repayment
and prepayment in respect thereof.  Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect
Borrower’s Obligations in respect of the Term Loans; and provided further, in
the event of any inconsistency between the Register and any Lender’s records,
the recordations in the Register shall govern.

(b)   Register.  Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Term Loans of each Lender from time to
time (the “Register”).  The Register shall be available for inspection by
Borrower or any Lender (with respect to any entry relating to such Lender’s Term
Loans) at any reasonable time and from time to time upon reasonable prior
notice.  Administrative Agent shall record, or shall cause to be recorded, in
the Register the Term Loans in accordance with the provisions of Section 10.6,
and each repayment or prepayment in respect of the principal amount of the Term
Loans, and any such recordation shall be conclusive and binding on Borrower and
each Lender, absent manifest error; provided, failure to make any such
recordation, or any error in such recordation, shall not affect Borrower’s
Obligations in respect of any Term Loan.  Borrower hereby designates GS Lending
Partners to serve as Borrower’s agent solely for purposes of maintaining the
Register as provided in this Section 2.4, and Borrower hereby agrees that, to
the extent GS Lending Partners serves in such capacity, GS Lending Partners and
its officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”



43

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(c)   Notes.  If so requested by any Lender by written notice to Borrower (with
a copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Term Loan.

2.5. Interest on Term Loans

(a)   Except as otherwise set forth herein, each Term Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i)   if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(ii)   if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin.

provided, however, that in each case, notwithstanding the foregoing, interest on
the unpaid principal amount of any Term Loan shall at no time be less than
12.00% per annum.

(b)   The basis for determining the rate of interest with respect to any Term
Loan, and the Interest Period with respect to any Eurodollar Rate Loan, shall be
selected by Borrower and notified to Administrative Agent and Lenders pursuant
to the applicable Funding Notice or Conver­sion/Continuation Notice, as the case
may be; provided, until the date on which Syndication Agent notifies Borrower
that the primary syndication of the Term Loans has been completed, as determined
by Syndication Agent, the Term Loans shall be maintained as either (1)
Eurodollar Rate Loans having an Interest Period of no longer than one month or
(2) Base Rate Loans.  If on any day a Term Loan is outstanding with respect to
which a Funding Notice or Conversion/Continuation Notice has not been delivered
to Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Term Loan shall be a Base Rate Loan.

(c)   In connection with Eurodollar Rate Loans there shall be no more than five
(5) Interest Periods outstanding at any time.  In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Term Loan (if outstanding
as a Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan
on the last day of the then‑current Interest Period for such Term Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan).  In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month.  As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.



44

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(d)   Interest payable pursuant to Section 2.5(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365‑day or 366‑day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360‑day
year, in each case for the actual number of days elapsed in the period during
which it accrues.  In computing interest on any Term Loan, the date of the
making of such Term Loan or the first day of an Interest Period applicable to
such Term Loan or the last Interest Payment Date with respect to such Term Loan
or, with respect to a Base Rate Loan being converted from a Eurodollar Rate
Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Term Loan or the expiration date of an Interest Period applicable to such Term
Loan or, with respect to a Base Rate Loan being converted to a Eurodollar Rate
Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Term Loan is repaid
on the same day on which it is made, one day’s interest shall be paid on that
Term Loan.

(e)   Except as otherwise set forth herein, interest on each Term Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to each such payment date; (ii)
shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Term Loan, whether voluntary or mandatory, to the extent
accrued on the amount being prepaid; and (iii) shall accrue on a daily basis and
shall be payable in arrears at maturity of the Term Loans, including final
maturity of the Term Loans; provided, however, with respect to any voluntary
prepayment of a Base Rate Loan, accrued interest shall instead be payable on the
applicable Interest Payment Date.

(f)   Upon the occurrence and during the continuance of an Event of Default
under Section 8.1(a), (c), (f) or (g) and, at the request of Requisite Lenders,
any other Event of Default, the principal amount of all Term Loans outstanding
and, to the extent permitted by applicable law, any interest payments on the
Term Loans or any fees, premiums or other amounts owed hereunder, shall
thereafter bear interest (including post‑petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable on demand
at a rate that is 2% per annum in excess of the interest rate otherwise payable
hereunder with respect to the Term Loans (or, in the case of any such fees,
premiums and other amounts, at a rate which is 2% per annum in excess of the
interest rate otherwise payable hereunder for Base Rate Loans); provided, in the
case of Eurodollar Rate Loans, upon the expiration of the Interest Period in
effect at the time any such increase in interest rate is effective such
Eurodollar Rate Loans shall thereupon become Base Rate Loans and shall
thereafter bear interest payable upon demand at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans. 
Payment or acceptance of the increased rates of interest provided for in this
Section 2.5(f) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.



45

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

2.6. Conversion/Continuation

(a)   Subject to Section 2.14 and so long as no Default or Event of Default
shall have occurred and then be continuing unless Requisite Lenders consent to
permit such conversion or continuation, Borrower shall have the option:

(i)   to convert at any time all or any part of any Term Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount from
one Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan may
only be converted on the expiration of the Interest Period applicable to such
Eurodollar Rate Loan unless Borrower shall pay all amounts due under Section
2.14 in connection with any such conversion; or

(ii)   upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Term Loan equal to $5,000,000
and integral multiples of $1,000,000 in excess of that amount as a Eurodollar
Rate Loan.

(b)   Borrower shall deliver a Conversion/Continuation Notice to Administra­tive
Agent no later than 10:00 a.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan).  Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and Borrower shall be bound to effect a conversion or
continuation in accordance therewith.

2.7. Fees

(a)   Borrower agrees to pay on the Closing Date to each Lender party to this
Agreement as a Lender on the Closing Date, as fee compensation for the funding
of such Lenders’ Term Loan, a closing fee in an amount equal to [***] of the
stated principal amount of such Lender’s Term Loan, payable to such Lender from
the proceeds of its Term Loan as and when funded on the Closing Date.  Such fee
will be in all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter. 

(b)   Borrower agrees to pay to GS Lending Partners all fees and other
obligations in accordance with and at all times specified by the Fee Letter.

(c)   In addition to any of the foregoing fees, Borrower agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

2.8. Repayment

  The Term Loans, together with all other amounts owed hereunder with respect
thereto, shall be paid in full by the Borrower no later than the Maturity Date.

46

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

2.9. Voluntary Prepayments

 

.  Any time and from time to time, Borrower may prepay Term Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount; provided that any
such prepayment shall be made at (i) 105.625% of the amount prepaid if such
prepayment occurs prior to February 1, 2011, (ii) 102.813% of the amount prepaid
if such prepayment occurs on or after February 1, 2011, but prior to February 1,
2012 and (iii) 100% of the amount prepaid if such prepayment occurs on or after
February 1, 2012.  All such prepayments shall be made (1) upon not less than one
Business Day’s prior written notice in the case of Base Rate Loans and (2) upon
not less than three Business Days’ prior written notice in the case of
Eurodollar Rate Loans, in each case given to Administrative Agent by 12:00 p.m.
(New York City time) on the date required (and Administrative Agent will
promptly transmit such original notice by telefacsimile or telephone to each
Lender).  Upon the giving of any such notice, the principal amount of the Term
Loans specified in such notice shall become due and payable on the prepayment
date specified therein.  Any such voluntary prepayment shall be applied as
specified in Section 2.11(a).

2.10. Mandatory Prepayments

 

(a)   Asset Sales.  Subject to Section 2.11(b), no later than the first Business
Day following the date of receipt by Borrower or any of its Restricted
Subsidiaries of any Net Proceeds from an Asset Sale, Borrower shall prepay the
Term Loans in an aggregate amount equal to such Net Proceeds; provided that

(1)               BORROWER SHALL HAVE THE OPTION, DIRECTLY OR THROUGH ONE OR
MORE OF ITS RESTRICTED SUBSIDIARIES, TO INVEST NET PROCEEDS FROM AN ASSET SALE
WITHIN 365 DAYS OF RECEIPT THEREOF AS FOLLOWS:

(A)             to repay any Indebtedness and other obligations under a Credit
Facility and, if the Indebtedness repaid is revolving credit Indebtedness, to
correspondingly reduce commitments with respect thereto;

(B)              to (i) acquire all or substantially all of the assets of, or
any Capital Stock of, a Person principally engaged in a Permitted Business or
(ii) enter into a definitive binding agreement with respect to such acquisition,
provided that such acquisition is consummated within the later of (x) 365 days
after the receipt of Net Proceeds of the Asset Sale and (y) 180 days after the
date of such agreement, if, after giving effect to any such acquisition of
Capital Stock, the Permitted Business is or becomes a Restricted Subsidiary of
Borrower;

(C)              to make a capital expenditure; or

(D)             to (i) acquire other assets that are not classified as current
assets under GAAP and that are used or useful in a Permitted Business or
(ii) enter into a definitive binding agreement with respect to such acquisition,
provided that such acquisition is consummated within the later of (x) 365 days
after the receipt of Net Proceeds of the Asset Sale and (y) 180 days after the
date of such agreement; and

47

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(2)               pending the final application of any Net Proceeds, Borrower
(or a Restricted Subsidiary that is a Guarantor) may temporarily reduce
revolving credit borrowings or otherwise invest the Net Proceeds in any manner
that is not prohibited by this Agreement.

(b)   Change of Control.  Subject to Section 2.11(b), if the Existing Indenture
(i) is in existence and has not been defeased as of the date of any Change of
Control, then on the Change of Control Payment Date (as defined in the Existing
Indenture as in effect as of the Closing Date) and (ii) has terminated or
defeased as of the date of any Change of Control, then on or prior to the date
that is 90 days following the occurrence of a Change of Control, Borrower shall
prepay the Term Loans at 101% of the aggregate principal amount of the Term
Loans so prepaid.

(c)   Sale and Issuance of New Senior Notes.  On the date of receipt by Borrower
of any proceeds from the sale of New Senior Notes funded or purchased by any
Lender or one or more of its Affiliates, Borrower shall apply such proceeds (i)
first, to prepay the Term Loans held at that time by such Lender and (ii)
second, to prepay Term Loans in accordance with Section 2.11, in each case at
100% of the principal amount of the Term Loans so prepaid. 

(d)   Prepayment Certificate.  Concurrently with any prepayment of the Term
Loans pursuant to Sections 2.10(a) through 2.10(c), Borrower shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds.  In the event that
Borrower shall subsequently determine that the actual amount received exceeded
the amount set forth in such certificate, Borrower shall promptly make an
additional prepayment of the Term Loans in an amount equal to such excess, and
Borrower shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.

2.11. Application of Prepayments

(a)   Application of Prepayments of Loans.  Any prepayment of any Term Loan
pursuant to Section 2.9 or Sections 2.10(a), 2.10(b) and 2.10(c)(ii) shall be
applied on a pro rata basis (in accordance with the respective outstanding
principal amounts thereof), and further applied on a pro rata basis to reduce
the principal on the Term Loans.

(b)   Waivable Mandatory Prepayment.  Anything contained herein to the contrary
notwithstanding, in the event Borrower is required to make any mandatory
prepayment (a “Waivable Mandatory Prepayment”) of the Term Loans pursuant to
Section 2.10(a), 2.10(b) or 2.10(c)(ii), not less than five Business Days prior
to the date (the “Required Prepayment Date”) on which Borrower is required to
make such Waivable Mandatory Prepayment, Borrower shall notify Administrative
Agent of the amount of such prepayment, and Administrative Agent will promptly
thereafter notify each Lender holding an outstanding Term Loan of the amount of
such Lender’s Pro Rata Share of such Waivable Mandatory Prepayment and such
Lender’s option to refuse such amount.  Each such Lender may exercise such
option by giving written notice to Borrower and Administrative Agent of its
election to do so on or before the third Business Day prior to the Required
Prepayment Date (it being understood that any Lender which does not notify
Borrower and Administrative Agent of its election to exercise such option on or
before the third Business Day prior to the Required Prepayment Date shall be
deemed to have elected, as of such date, not to exercise such option).  On the
Required Prepayment Date, Borrower shall pay to Administrative Agent the amount
of the Waivable Mandatory Prepayment, which amount shall be applied in an amount
equal to that portion of the Waivable Mandatory Prepayment payable to those
Lenders that have elected not to exercise such option, to prepay the Term Loans
of such Lenders.



48

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(c)   Application of Prepayments of Term Loans to Base Rate Loans and Eurodollar
Rate Loans.  Any prepayment of Term Loans shall be applied first to Base Rate
Loans to the full extent thereof before application to Eurodollar Rate Loans, in
each case in a manner which minimizes the amount of any payments required to be
made by Borrower pursuant to Section 2.14(c).

2.12. General Provisions Regarding Payments

(a)   All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.

(b)   All payments in respect of the principal amount of any Term Loan shall be
accompanied by payment of accrued interest and premium, if any, on the principal
amount being repaid or prepaid, and all such payments (and, in any event, any
payments in respect of any Term Loan on a date when interest is due and payable
with respect to such Term Loan) shall be applied to the payment of interest then
due and payable before application to principal.

(c)   Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees and, if applicable, premiums payable
with respect thereto, to the extent received by Administrative Agent.

(d)   Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e)   Subject to the provisos set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder.

(f)   Borrower hereby authorizes Administrative Agent to charge Borrower’s
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose).



49

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(g)   Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non‑conforming payment.  Any such payment shall not be deemed to
have been received by Administra­tive Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day. 
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non‑conforming.  Any
non‑conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a).  Interest shall continue to accrue
on any principal as to which a non‑conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
specified in Section 2.5(f) from the date such amount was due and payable until
the date such amount is paid in full.

(h)   If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments received by the Administrative Agent hereunder in
respect of any of the Obligations, shall be applied in the following order of
priority:  first, to the payment of all costs and expenses paid or incurred by
the Administrative Agent in connection with the exercise of any right or remedy
hereunder, all in accordance with the terms hereof; second, to the extent of any
excess of such proceeds, to the payment of all other Obligations for the ratable
benefit of the Lenders; and third, to the extent of any excess of such proceeds,
to the payment to or upon the order of the Borrower or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

2.13. Ratable Sharing

.  Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Term Loans made and
applied in accordance with the terms hereof), through the exercise of any right
of set‑off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, fees and other amounts then due and owing to such Lender
hereunder or under the other Credit Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender,
then the Lender receiving such proportionately greater payment shall (a) notify
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided, if all or part of such proportionately greater
payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of Borrower or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest.  Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set‑off or counterclaim with
respect to any and all monies owing by Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.  The provisions of this Section 2.13 shall not be construed
to apply to (a) any payment made by Borrower pursuant to and in accordance with
the express terms of this Agreement (including, without limitation, any
prepayment made pursuant to Section 2.10(c)(i) hereof) or (b) any payment
obtained by any Lender as consideration for the assignment or sale of a
participation in its Term Loan or other Obligations owed to it.



50

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

2.14. Making or Maintaining Eurodollar Rate Loans

(a)   Inability to Determine Applicable Interest Rate.  In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and each Lender of such determination, whereupon (i) no
Term Loans may be made as, or converted to, Eurodollar Rate Loans until such
time as Administrative Agent notifies Borrower and Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by Borrower with respect to the
Term Loans in respect of which such determination was made shall be deemed to be
rescinded by Borrower.

(b)   Illegality or Impracticability of Eurodollar Rate Loans.  In the event
that on any date any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender).  If the Administrative Agent
receives a notice from (x) any Lender pursuant to clause (i) of the preceding
sentence or (y) a notice from Lenders constituting Requisite Lenders pursuant to
clause (ii) of the preceding sentence, then (1) the obligation of the Lenders
(or, in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender) to make Term Loans as, or to convert Term Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by each Affected
Lender, (2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Lenders (or in the case of any
notice pursuant to clause (i) of the preceding sentence, such Lender) shall make
such Term Loan as (or continue such Term Loan as or convert such Term Loan to,
as the case may be) a Base Rate Loan, (3) the Lenders’ (or in the case of any
notice pursuant to clause (i) of the preceding sentence, such Lender’s)
obligations to maintain their respective outstanding Eurodollar Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law, and (4) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination.  Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, Borrower shall have the option,
subject to the provisions of Section 2.14(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile) to Administrative Agent of such rescission on the date on which
the Affected Lender gives notice of its determination as described above (which
notice of rescission Administrative Agent shall promptly transmit to each other
Lender).



51

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(c)   Compensation for Breakage or Non‑Commencement of Interest Periods. 
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re‑employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice, or a conversion to or
continuation of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Conversion/Continuation Notice; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made
on any date specified in a notice of prepayment given by Borrower.

(d)   Booking of Eurodollar Rate Loans.  Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e)   Assumptions Concerning Funding of Eurodollar Rate Loans.  Calculation of
all amounts payable to a Lender under this Section 2.14 and under Section 2.15
shall be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States; provided,
however, each Lender may fund each of its Eurodollar Rate Loans in any manner it
sees fit and the foregoing assumptions shall be utilized only for the purposes
of calculating amounts payable under this Section 2.14 and under Section 2.15.



52

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

2.15. Increased Costs; Capital Adequacy

 

(a)   Compensation For Increased Costs and Taxes.  Subject to the provisions of
Section 2.16 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi‑governmental authority
(whether or not having the force of law): (i) changes or adds the basis on which
such Lender (or its applicable lending office) is subject to Tax (other than any
Tax on the overall net income of such Lender) with respect to this Agreement or
any of the other Credit Documents or any of its obligations hereunder or
thereunder or any payments to such Lender (or its applicable lending office) of
principal, interest, fees or any other amount payable hereunder; (ii) imposes,
modifies or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, compulsory loan, FDIC
insurance or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, or advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Lender
(other than any such reserve or other requirements with respect to Eurodollar
Rate Loans that are reflected in the definition of Adjusted Eurodollar Rate); or
(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting such Lender (or its applicable lending office) or its obligations
hereunder or the London interbank market; and the result of any of the foregoing
is to increase the cost to such Lender of agreeing to make, making or
maintaining Term Loans hereunder or to reduce any amount received or receivable
by such Lender (or its applicable lending office) with respect thereto; then, in
any such case, Borrower shall promptly pay to such Lender, upon receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its sole discretion shall determine) as
may be necessary to compensate such Lender for any such increased cost or
reduction in amounts received or receivable hereunder.  Such Lender shall
deliver to Borrower (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this Section 2.15(a), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

(b)   Capital Adequacy Adjustment.  In the event that any Lender shall have
determined that the adoption, effectiveness, phase‑in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Term Loan or participations therein or other obligations
hereunder with respect to the Term Loans to a level below that which such Lender
or such controlling corporation could have achieved but for such adoption,
effectiveness, phase‑in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Borrower from such Lender of the statement referred to in the
next sentence, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after‑tax basis for such reduction. Such Lender shall deliver to Borrower (with
a copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.15(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.



53

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

2.16. Taxes; Withholding, Etc.

(a)   Payments to Be Free and Clear.  All sums payable by or on behalf of any
Credit Party hereunder and under any other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by any
Governmental Authority.

(b)   Withholding of Taxes.  If any Credit Party or any other Person is required
by law to make any deduction or withholding on account of any such Tax from any
sum paid or payable by any Credit Party to Administrative Agent or any Lender
under any of the Credit Documents: (i) Borrower shall notify Administrative
Agent of any such requirement or any change in any such requirement as soon as
Borrower becomes aware of it; (ii) Borrower shall pay any such Tax before the
date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on any Credit Party) for its own account or (if that
liability is imposed on Administrative Agent or such Lender, as the case may be)
on behalf of and in the name of Administrative Agent or such Lender; (iii) the
sum payable by such Credit Party in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment,
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and (iv) within thirty days after
the due date of payment of any such Tax, Borrower shall deliver to
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority; provided, with respect to any United States federal
withholding taxes, no such additional amount shall be required to be paid to any
Lender (other than a Lender that becomes a Lender pursuant to Section 2.19)
under clause (iii) above except to the extent that any change after the date
hereof (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or after the effective date of the Assignment Agreement pursuant
to which such Lender became a Lender (in the case of each other Lender) in any
such requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the date hereof or at the date of such Assignment
Agreement, as the case may be, in respect of payments to such Lender; provided
that additional amounts shall be payable to a Lender to the extent such Lender’s
assignor was entitled to receive such additional amounts.



54

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(c)   Evidence of Exemption From U.S. Withholding Tax.  Each Lender that is not
a United States person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non‑US Lender”)
shall, to the extent such Lender is legally able to do so, deliver to
Administrative Agent for transmission to Borrower, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other
times as may be necessary in the determination of Borrower or Administrative
Agent (each in the reasonable exercise of its discretion), (i) two original
copies of Internal Revenue Service Form W‑8BEN, W‑8ECI and/or W-8IMY (or, in
each case, any successor forms), properly completed and duly executed by such
Lender, and such other documentation required under the Internal Revenue Code
and reasonably requested by Borrower to establish that such Lender is not
subject to (or is subject to a reduced rate of) deduction or withholding of
United States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Credit
Documents, or (ii) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code, a Certificate re Non‑Bank Status
together with two original copies of Internal Revenue Service Form W‑8BEN (or
any successor form), properly completed and duly executed by such Lender, and
such other documentation required under the Internal Revenue Code and reasonably
requested by Borrower to establish that such Lender is not subject to (or is
subject to a reduced rate of) deduction or withholding of United States federal
income tax with respect to any payments to such Lender of interest payable under
any of the Credit Documents.  Each Lender that is a United States person (as
such term is defined in Section 7701(a)(30) of the Internal Revenue Code) for
United States federal income tax purposes (a “U.S. Lender”) and is not an exempt
recipient within the meaning of Treasury Regulation Section 1.6049-4(c) shall
deliver to Administrative Agent and Borrower on or prior to the Closing Date
(or, if later, on or prior to the date on which such Lender becomes a party to
this Agreement) two original copies of Internal Revenue Service Form W-9 (or any
successor form), properly completed and duly executed by such Lender, certifying
that such U.S. Lender is entitled to an exemption from United States backup
withholding tax, or otherwise prove that it is entitled to such an exemption.
Each Lender required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
Section 2.16(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to Borrower two new
original copies of Internal Revenue Service Form W‑8BEN, W‑8ECI, W-8IMY or W-9
(or, in each case, any successor form), or a Certificate re Non‑Bank Status and
two original copies of Internal Revenue Service Form W‑8BEN (or any successor
form), as the case may be, properly completed and duly executed by such Lender,
and such other documentation required under the Internal Revenue Code and
reasonably requested by Borrower to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Credit Documents, or notify
Administrative Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence.  Borrower shall not be required to pay any
additional amount to any Lender under Section 2.16(b)(iii) if such Lender shall
have failed (1) to deliver the forms, certificates or other evidence required by
the first or second sentence of this Section 2.16(c), or (2) to notify
Administrative Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence, as the case may be; provided, if such Lender
shall have satisfied the requirements of the first or second sentence, as the
case may be, of this Section 2.16(c) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in clause (1) of this sentence shall relieve Borrower of its obligation
to pay any additional amounts pursuant this Section 2.16 in the event that, as a
result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.  In
addition, each Lender shall provide any other information that the Borrower or
the Administrative Agent may reasonably request in order to determine the amount
of any applicable United States withholding taxes.



55

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(d)   Without limiting the provisions of Section 2.16(b), Borrower shall timely
pay all Other Taxes to the relevant Governmental Authorities in accordance with
applicable law.  Borrower shall deliver to Administrative Agent official
receipts or other evidence of such payment reasonably satisfactory to
Administrative Agent in respect of any Other Taxes payable hereunder promptly
after payment of such Other Taxes.

(e)   The Borrower shall indemnify the Administrative Agent and any Lender for
the full amount of Taxes for which additional amounts are required to be paid
pursuant to Section 2.16(b) arising in connection with payments made under this
Agreement or any other Credit Document and Other Taxes (including any such Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.16) paid by the Administrative Agent or Lender or any of their
respective Affiliates and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to such
Credit Party, containing reasonable detail, shall be conclusive absent manifest
error. Such payment shall be due within thirty (30) days of such Credit Party’s
receipt of such certificate.

2.17. Obligation to Mitigate

.  Each Lender agrees that, as promptly as practicable after the officer of such
Lender responsible for administering its Term Loan becomes aware of the
occurrence of an event or the existence of a condition that would cause such
Lender to become an Affected Lender or that would entitle such Lender to receive
payments under Section 2.14, 2.15 or 2.16, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (a) maintain its Term
Loans, including any Affected Loans, through another office of such Lender, or
(b) take such other measures as such Lender may deem reasonable, if as a result
thereof the circumstances which would cause such Lender to be an Affected Lender
would cease to exist or the additional amounts which would otherwise be required
to be paid to such Lender pursuant to Section 2.14, 2.15 or 2.16 would be
materially reduced and if, as determined by such Lender in its sole discretion,
the maintaining of such Term Loans through such other office or in accordance
with such other measures, as the case may be, would not otherwise adversely
affect such Term Loans or the interests of such Lender; provided, such Lender
will not be obligated to utilize such other office pursuant to this Section 2.17
unless Borrower agrees to pay all incremental expenses incurred by such Lender
as a result of utilizing such other office as described above.  A certificate as
to the amount of any such expenses payable by Borrower pursuant to this Section
2.17 (setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to Borrower (with a copy to Administrative Agent) shall
be conclusive absent manifest error.



56

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

2.18. Defaulting Lenders

.  Anything contained herein to the contrary notwithstanding, in the event that
any Lender is deemed insolvent or becomes the subject of an insolvency,
bankruptcy, dissolution, liquidation or reorganization proceeding, or if any
Lender or any substantial part of its property becomes the subject of an
appointment of a receiver, intervenor or conservator, or a trustee or similar
officer becomes the subject of a bankruptcy (a “Lender Default”) under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect (such Lender, a “Defaulting Lender”), then during
any Default Period with respect to such Defaulting Lender, such Defaulting
Lender shall be deemed not to be a “Lender” for purposes of calculating
Requisite Lenders (including the granting of any consents or waivers) with
respect to any of the Credit Documents.  Except as otherwise expressly provided
in this Section 2.16, performance by Borrower of its obligations hereunder and
the other Credit Documents shall not be excused or otherwise modified as a
result of any Lender Default or the operation of this Section 2.18.  The rights
and remedies against a Defaulting Lender under this Section 2.18 are in addition
to other rights and remedies which Borrower may have against such Defaulting
Lender with respect to any Lender Default and which Administrative Agent or any
Lender may have against such Defaulting Lender with respect to any Lender
Default.

2.19. Removal or Replacement of a Lender

.  Anything contained herein to the contrary notwithstanding, in the event that:
(a) (i) any Lender (an “Increased‑Cost Lender”) shall give notice to Borrower
that such Lender is an Affected Lender or that such Lender is entitled to
receive payments under Section 2.14, 2.15 or 2.16, (ii) the circumstances which
have caused such Lender to be an Affected Lender or which entitle such Lender to
receive such payments shall remain in effect, and (iii) such Lender shall fail
to withdraw such notice within five Business Days after Borrower’s request for
such withdrawal; or (b) (i) any Lender shall become a Defaulting Lender, (ii)
the Default Period for such Defaulting Lender shall remain in effect, and (iii)
such Defaulting Lender shall fail to cure the default as a result of which it
has become a Defaulting Lender within five Business Days after Borrower’s
request that it cure such default; or (c) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 10.5(b), the consent of
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non‑Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased‑Cost
Lender, Defaulting Lender or Non‑Consenting Lender (the “Terminated Lender”),
Borrower may, by giving written notice to Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Term Loans in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and
Borrower shall pay the fees, if any, payable thereunder in connection with any
such assignment from an Increased Cost Lender, a Non-Consenting Lender or
Defaulting Lender; provided, (1) on the date of such assignment, the Replacement
Lender shall pay to Terminated Lender an amount equal to the sum of (A) an
amount equal to the principal of, and all accrued interest on, all outstanding
Term Loans of the Terminated Lender and (B) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section 2.7;
(2) on the date of such assignment, Borrower shall pay any amounts payable to
such Terminated Lender pursuant to 2.14(c), 2.15 or 2.16; or otherwise as if it
were a prepayment at par and (3) in the event such Terminated Lender is a
Non‑Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non‑Consenting Lender.  Upon the prepayment of all amounts owing to any
Terminated Lender, such Terminated Lender shall no longer constitute a “Lender”
for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.  Each
Lender agrees that if Borrower exercises its option hereunder to cause an
assignment by such Lender as a Non-Consenting Lender or Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6.  In the event that a Lender does not comply with
the requirements of the immediately preceding sentence  within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.6 on
behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.6.



57

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

SECTION 3.   CONDITIONS PRECEDENT

3.1. Closing Date

.  The obligation of each Lender to make Term Loans on the Closing Date is
subject to the satisfaction, or waiver in accordance with Section 10.5, of the
following conditions on or before the Closing Date:

(a)   Credit Documents.  Administrative Agent and Arranger shall have received
sufficient copies of each Credit Document originally executed and delivered by
each applicable Credit Party for each Lender.

(b)   Organizational Documents; Incumbency.  Administrative Agent and Arranger
shall have received (i) copies of each Organizational Document executed and
delivered by each Credit Party, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, each
dated the Closing Date or a recent date prior thereto; (ii) signature and
incumbency certificates of the officers of such Person executing the Credit
Documents to which it is a party; (iii) resolutions of the Board of Directors or
similar governing body of each Credit Party approving and authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents and the Acquisition Documents to which it is a party or by which it or
its assets may be bound as of the Closing Date, certified as of the Closing Date
by its secretary or an assistant secretary as being in full force and effect
without modification or amendment; and (iv) a good standing certificate from the
applicable Governmental Authority of each Credit Party’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Closing Date.



58

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(c)   Consummation of Transactions. 

(i)   The Acquisition shall have been consummated pursuant to the Acquisition
Agreement without giving effect to any waiver or amendment that (A) is, in the
reasonable judgment of the Administrative Agent, materially adverse to the
Lenders, or the Administrative Agent, unless the Administrative Agent consents
to such waiver or amendment (it being understood that, by way of examples and
without limitation, any amendment or waiver to the cooperation with financing
provisions in the Acquisition Agreement or the definition of or the condition
related to “Material Adverse Effect” therein or any increase of the purchase
price for the Acquisition is, in each case, a waiver of or amendment to the
Acquisition Agreement that is materially adverse to the Lenders and/or the
Administrative Agent) or (B) decreases the purchase price for the Acquisition by
an amount in excess of 10% of the purchase price set forth in the Acquisition
Agreement unless the Administrative Agent consents to such decrease, such
consent under this clause (B) not to be unreasonably withheld or delayed. 

(ii)   Administrative Agent and Arranger shall each have received a fully
executed or conformed copy of each Acquisition Document, together with copies of
each of the opinions of counsel delivered to the parties under the Acquisition
Documents, accompanied by a letter from each such counsel (to the extent not
inconsistent with such counsel’s established internal policies) authorizing
Lenders to rely upon such opinion to the same extent as though it were addressed
to Lenders.  Each Acquisition Document shall be in full force and effect.

(d)   No Default Under Existing Debt Documents.  There will not exist (pro forma
for the Acquisition and the financing thereof) any default or event of default
under the Existing Credit Agreement or the Existing Indenture.

(e)   Transaction Costs.  On or prior to the Closing Date, Borrower shall have
delivered to Administrative Agent Borrower’s reasonable best estimate of the
Transaction Costs (other than fees payable to any Agent).

(f)   Governmental Authorizations and Consents.  Each Credit Party shall have
obtained all material Governmental Authorizations and all material consents of
other Persons, in each case that are necessary in connection with the
transactions contemplated by the Credit Documents and the Acquisition Documents
and each of the foregoing shall be in full force and effect and in form and
substance reasonably satisfactory to Administrative Agent and Arranger.

(g)   Third Party Reports.  Administrative Agent and Arranger shall have
received such third party reports on the Acquired Business as the Arranger may
reasonably request that are readily available to the Borrower, it being
acknowledged that the Administrative Agent and the Arranger have received a
quality of earnings report on the Acquired Business prepared by
PricewaterhouseCoopers.



59

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(h)   Financial Statements.  Administrative Agent and Arranger shall have
received from the Borrower (i) the Historical Financial Statements, (ii) any
additional audited and unaudited financial statements for all recent, probable
or pending acquisitions required to be disclosed to the holders of the Existing
Notes and prepared in accordance with the Borrower’s historical methodology as
posted to the holders of the Existing Notes on the Borrower’s web-site,
including the Agreed Synergies and (iii) pro forma consolidated and
consolidating balance sheets of Borrower and its Subsidiaries as at the Closing
Date, and reflecting the consummation of the Acquisition, the related financings
and the other transactions contemplated by the Credit Documents to occur on or
prior to the Closing Date, which pro forma financial statements shall be
prepared in accordance with the Borrower’s historical methodology as posted to
the holders of the Existing Notes on the Borrower’s web-site, and including the
Agreed Synergies.  The Administrative Agent and the Arranger acknowledge receipt
of the Historical Financial Statements.

(i)   Opinions of Counsel to Credit Parties.  Administrative Agent and Lenders
and their respective counsel shall have received originally executed copies of
the favorable written opinions of (i) Morgan, Lewis & Bockius LLP, counsel for
Credit Parties, in form and substance reasonably satisfactory to the
Administrative Agent and Arranger and (ii) Kreis, Enderle, Hudgins & Borsos,
P.C., Michigan counsel for Cello-Foil Products, Inc., in form and substance
reasonably satisfactory to Administrative Agent and Arranger, dated as of the
Closing Date (and each Credit Party hereby instructs such counsel to deliver
such opinions to Administrative Agent and Lenders).

(j)   Performance of Obligations.  All costs, fees (including, without
limitation, the fees referred to in Section 2.7) and expenses (including,
without limitation, legal fees and expenses) shall have been paid to the extent
due and Borrower shall have complied in all material respects with all of its
other obligations under the Commitment Letter and the Fee Letter.

(k)   Solvency Certificate.  On the Closing Date Administrative Agent and
Arranger shall have received a Solvency Certificate from Borrower.

(l)   Closing Date Certificate.  Borrower shall have delivered to Administrative
Agent and Arranger an originally executed Closing Date Certificate, together
with all attachments thereto.

(m)   Rating.  The Borrower shall have used commercially reasonable efforts to
obtain (i) a public corporate family rating from Moody’s, (ii) a public
corporate credit rating from S&P and (iii) a public credit rating for the Term
Loans from each of Moody’s and S&P.

(n)   Closing Date.  Lenders shall have made the Term Loans to Borrower on or
before September 30, 2010.

60

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(o)   No Material Adverse Effect.  There shall not have occurred, since December
31, 2009, any event that has resulted in or could reasonably be expected to
result in a material adverse change in or effect on the general affairs,
management, financial position, shareholders’ equity or results of operations of
the Borrower and its subsidiaries after giving effect to the Acquisition, as
determined by Administrative Agent and the Arranger in their reasonable
discretion.

(p)   Letter of Direction.  Administrative Agent shall have received a duly
executed letter of direction from Borrower addressed to Administrative Agent, on
behalf of itself and Lenders, directing the disbursement on the Closing Date of
the proceeds of the Term Loans made on such date.

(q)   “Know Your Customer” Matters.  The Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”).

(r)   Funding Notice.  The Administrative Agent shall have received a fully
executed and delivered Funding Notice.

(s)   Representations and Warranties.  The representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of the Closing Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.

(t)   No Default.  No event shall have occurred and be continuing or would
result from the making of the Term Loans that would constitute a Default or an
Event of Default.

SECTION 4.   REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make Term Loans
to be made thereby, each Credit Party represents and warrants to each Lender, on
the Closing Date, that the following statements are true and correct (it being
understood and agreed that the representations and warranties made on the
Closing Date are deemed to be made concurrently with the consummation of the
Acquisition contemplated hereby):

4.1. Organization and Powers

(a)   Each of the Credit Parties and each of their Subsidiaries is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and qualified to do business and in good standing
in all countries, states and provinces where such qualification is required
except where failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect.  The jurisdiction of
organization and all jurisdictions in which each Credit Party is qualified to do
business as of the Closing Date are set forth on Schedule 4.1(a).  Each of the
Credit Parties and each of their Subsidiaries has all requisite organizational
power and authority to own and operate its properties, to carry on its business
as now conducted and proposed to be conducted, to enter into each Credit
Document and Acquisition Document to which it is a party and to incur the
Obligations and carry out the Transactions.



61

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(b)   Capitalization.  As of the Closing Date: (i) the authorized Equity
Interests of each of the Credit Parties and each of their Subsidiaries is as set
forth on Schedule 4.1(b); (ii) all issued and outstanding Equity Interests of
each of the Credit Parties and each of their Subsidiaries is duly authorized and
validly issued, fully paid, nonassessable (as applicable), free and clear of all
Liens other than Permitted Liens under clauses (1), (8) and (14) of the
definition thereof, and such Equity Interests were issued in compliance with all
applicable state, provincial, federal and foreign laws concerning the issuance
of securities; (iii) the identity of the holders of the Equity Interests of each
of the Credit Parties and each of their Subsidiaries and the percentage of their
fully‑diluted ownership of the Equity Interests of each of the Credit Parties
and each of their Subsidiaries is set forth on Schedule 4.1(b); and (iv) no
Equity Interest of any Credit Party or any of their Subsidiaries, other than
those described above, are issued and outstanding.  Except as provided in
Schedule 4.1(b), as of the Closing Date, there are no preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings for the purchase or acquisition from any Credit Party or any
of their Subsidiaries of any Equity Interest of any such entity.

(c)   Binding Obligation.  This Agreement is, and the other Credit Documents and
Acquisition Documents when executed and delivered will be, the legally valid and
binding obligations of the Credit Parties party thereto, each enforceable
against each of such Credit Parties, as applicable, in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and general principles of equity.

4.2. Disclosure

.  No representation or warranty of any Credit Party contained in this
Agreement, the Financial Statements referred to in Section 4.5, the other Credit
Documents or any other document, certificate or written statement furnished to
any Agent or any Lender by or on behalf of any such Person for use in connection
with the Credit Documents contains any untrue statement of a material fact or
omitted, omits or will omit to state a material fact necessary in order to make
the statements contained herein or therein not misleading in any material
respect in light of the circumstances in which the same were made.

4.3. No Material Adverse Effect

.  Since December 31, 2009, there have been no events or changes in facts or
circumstances affecting any Credit Party or any of its Subsidiaries which
individually or in the aggregate have had or would reasonably be expected to
have a Material Adverse Effect.

 

62

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

4.4. No Conflict

 

.  The consummation of the Transactions does not and will not violate or
conflict with any laws, rules, regulations or orders of any Governmental
Authority or violate, conflict with, result in a breach of, or constitute a
default (with due notice or lapse of time or both) under any Contractual
Obligation or Organizational Documents of any Credit Party or any of its
Subsidiaries in each case, except if such violations, conflicts, breaches or
defaults have not had and would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

4.5. Financial Statements

 

.  Except as set forth on Schedule 4.5, all Financial Statements concerning
Borrower and its Subsidiaries which have been or will hereafter be furnished to
the Administrative Agent pursuant to this Agreement, including the Historical
Financial Statements, have been or will be prepared in accordance with GAAP
consistently applied (except as disclosed therein) and do or will present fairly
the financial condition of the entities covered thereby as at the dates thereof
and the results of their operations for the periods then ended, subject to, in
the case of unaudited Financial Statements, the absence of footnotes and normal
year‑end adjustments.

4.6. Solvency

.  The Credit Parties and their Subsidiaries, taken as a whole, are Solvent.

4.7. Use of Proceeds; Margin Regulations

(a)   No part of the proceeds of the Term Loans will be used for “buying” or
“carrying” “margin stock” within the respective meanings of such terms under
Regulation U of the Board of Governors as now and from time to time hereafter in
effect or for any other purpose that violates the provisions of the regulations
of the Board of Governors.  If requested by the Administrative Agent, each
Credit Party will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G‑3 or FR Form 0‑1, as applicable, referred to in Regulation U.

(b)   No part of the proceeds of the Term Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended. 

(c)   Borrower shall utilize the proceeds of the Term Loans solely to fund (i)
the consideration in respect of the Acquisition, (ii) fees, commissions and
expenses in connection with the Acquisition and (iii) one-time integration costs
in connection with the Acquisition in an amount not to exceed $5.0 million. 
Schedule 4.7 contains a description of the Borrower’s sources and uses of funds
as of the Closing Date, including the Term Loans to be made or incurred on that
date, and a funds flow memorandum detailing how funds from each source are to be
transferred for particular uses.

(d)   None of Borrower or any of the Borrower’s Subsidiaries is subject to
regulation (i) as an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (ii) under the Federal
Power Act.



63

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

4.8. Brokers

.  Except as set forth on Schedule 4.8, no broker or finder acting on behalf of
any Credit Party or Affiliate thereof brought about the obtaining, making or
closing of the Term Loans or the Transactions, and no Credit Party or Affiliate
thereof has any obligation to any Person in respect of any finder’s or brokerage
fees in connection therewith.

4.9. Compliance with Laws

.  Each Credit Party (i) is in compliance and each of its Subsidiaries is in
compliance with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including, without limitation, (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the Untied States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the PATRIOT Act) and the obligations, covenants and
conditions contained in all Contractual Obligations other than those laws,
rules, regulations, orders and provisions of such Contractual Obligations the
noncompliance with which would not be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, and (ii) maintains
and each of its Subsidiaries maintains all licenses, qualifications and permits
referred to above other than any failure to maintain which would not reasonably
be expected to have a Material Adverse Effect. 

4.10. Intellectual Property

.  As of the Closing Date, except as set forth on Schedule 4.10, each of the
Credit Parties and its Subsidiaries owns, is licensed to use or otherwise has
the right to use, all material Intellectual Property used in or necessary for
the conduct of its business as currently conducted that is material to the
financial condition, business or operations of such Credit Party and its
Subsidiaries and all such Intellectual Property that is federally registered as
of the Closing Date is identified on Schedule 4.10 and except as disclosed on
Schedule 4.10 fully protected and/or duly and properly registered, filed or
issued in the applicable office and jurisdictions for such registrations,
filings or issuances.  As of the Closing Date, except as disclosed in Schedule
4.10, to their knowledge, the use of such Intellectual Property by the Credit
Parties and their Subsidiaries and the conduct of their businesses does not and
has not been alleged by any Person to infringe on the rights of any Person.

4.11. Investigations, Audits, Etc.

  As of the Closing Date, except as set forth on Schedule 4.11, no Credit Party
or any of their Subsidiaries is the subject of an audit by the Internal Revenue
Service or, to each Credit Party’s knowledge, any review by the Internal Revenue
Service or any similar governmental agency or any governmental investigation
concerning the violation or possible violation of any law.

4.12. Employee Matters

  As of the Closing Date, except as set forth on Schedule 4.12, (a) no Credit
Party or Subsidiary of a Credit Party nor any of their respective employees is
subject to any collective bargaining agreement, (b) no petition for
certification or union election is pending with respect to the employees of any
Credit Party or any of their Subsidiaries and no union or collective bargaining
unit has sought such certification or recognition with respect to the employees
of any Credit Party or any of their Subsidiaries, (c) there are no strikes,
slowdowns, or work stoppages pending or, to the best knowledge of any Credit
Party after due inquiry, threatened between any Credit Party or any of their
Subsidiaries and its respective employees, other than employee grievances
arising in the ordinary course of business which would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect and (d) hours worked by and payment made to employees of each Credit
Party and each of their Subsidiaries comply in all material respects with the
Fair Labor Standards Act and each other federal, state, provincial, local or
foreign law applicable to such matters.  Except as set forth on Schedule 4.12,
neither Borrower nor any of its Subsidiaries is party to a material employment
contract.



64

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

4.13. Litigation; Adverse Effects

.  Except as set forth on Schedule 4.13, there are no judgments outstanding
against any Credit Party or any of its Subsidiaries or affecting any property of
any Credit Party or any of its Subsidiaries as of the Closing Date, nor is there
any Litigation pending, or to the best knowledge of any Credit Party threatened,
against any Credit Party or any of its Subsidiaries, in each case which would
reasonably be expected to result in any Material Adverse Effect.

4.14. Ownership of Property; Liens

.  As of the Closing Date, the real estate listed in Schedule 4.14 (“Real
Estate”) constitutes all of the real property owned, leased, subleased, or used
by any Credit Party or any of its Subsidiaries.  As of the Closing Date, each of
the Credit Parties and each of its Subsidiaries owns good and marketable fee
simple title (or its equivalent under applicable law) to all of its owned Real
Estate, and valid leasehold interests in all of its leased Real Estate, all as
described on Schedule 4.14, subject to applicable Permitted Liens, and copies of
all such leases or a summary of terms thereof reasonably satisfactory to the
Administrative Agent have been delivered to the Administrative Agent.  Schedule
4.14 further describes any Real Estate with respect to which any Credit Party or
any of its Subsidiaries is a lessor, sublessor or assignor as of the Closing
Date.  As of the Closing Date, each of the Credit Parties and each of its
Subsidiaries also has good and marketable title to, or valid leasehold interests
in, all of its personal property and assets subject to applicable Permitted
Liens.  As of the Closing Date, none of the properties and assets of any Credit
Party or any of its Subsidiaries are subject to any Liens other than Permitted
Liens, and there are no facts, circumstances or conditions known to any Borrower
that are reasonably likely to result in any Liens (including Liens arising under
Environmental Laws) other than Permitted Liens against the properties or assets
of any Credit Party or any of its Subsidiaries.  Each of the Credit Parties and
each of its Subsidiaries has received all deeds, assignments, waivers and
consents necessary to establish and protect such Credit Party’s or Subsidiary’s
right, title and interest in and to all such Real Estate and other properties
and assets.  As of the Closing Date, no portion of any Credit Party’s or any of
its Subsidiaries’ Real Estate necessary to operate the Credit Parties’ business
in the ordinary course has suffered any material damage by fire or other
material casualty loss that has not heretofore been repaired and restored or
otherwise remedied as reasonably necessary to operate the Credit Parties’
business in the ordinary course.  As of the Closing Date, all material permits
required to have been issued or appropriate to enable the Real Estate to be
lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect.

4.15. Environmental Matters

(a)   Except as set forth in Schedule 4.15, as of the Closing Date: (i) the Real
Estate is free of contamination from any Hazardous Material except for such
contamination that could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect; (ii) no Credit Party and no
Subsidiary of a Credit Party has caused or suffered to occur any Release of
Hazardous Materials on, at, in, under, above, to, from or about any of their
Real Estate where such Release could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; (iii) the Credit
Parties and their Subsidiaries are and have been in compliance with all
Environmental Laws, except for such noncompliance that could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; (iv) the Credit Parties and their Subsidiaries have obtained, and are in
compliance with, all Environmental Permits required by Environmental Laws for
the operations of their respective businesses as presently conducted or as
proposed to be conducted, except where the failure to so obtain or comply with
such Environmental Permits could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, and all such
Environmental Permits are valid, uncontested and in good standing; (v) no Credit
Party and no Subsidiary of a Credit Party is involved in operations or knows of
any facts, circumstances or conditions, including any Releases of Hazardous
Materials, that are likely to result in any Environmental Liabilities of such
Credit Party or Subsidiary which could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, and no Credit Party
or Subsidiary of a Credit Party has permitted any current or former tenant or
occupant of the Real Estate to engage in any such operations; (vi) there is no
Litigation arising under or related to any Environmental Laws, Environmental
Permits or Hazardous Material that seeks damages, penalties, fines, costs or
expenses that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or which seeks injunctive relief
against, or that alleges criminal misconduct by any Credit Party or any
Subsidiary of a Credit Party; (vii) no notice has been received by any Credit
Party or any Subsidiary of a Credit Party identifying any of them as a
“potentially responsible party” or requesting information under CERCLA or
analogous state statutes, and to the knowledge of the Credit Parties, there are
no facts, circumstances or conditions that may result in any of the Credit
Parties or their Subsidiaries being identified as a “potentially responsible
party” under CERCLA or analogous state statutes except for any such notices that
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and (viii) the Credit Parties have
provided to the Administrative Agent copies of all existing environmental
reports, reviews and audits and all written information pertaining to actual or
potential Environmental Liabilities, in each case in possession of the Credit
Parties relating to any of the Credit Parties or their Subsidiaries other than
any such reports, reviews, audits or information pertaining to actual or
potential Environmental Liabilities that could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.



65

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(b)   Each Credit Party hereby acknowledges and agrees that to its knowledge the
Administrative Agent (i) is not now, nor has it ever been, in control of any of
the Real Estate or affairs of such Credit Party or its Subsidiaries, and
(ii) does not have the capacity through the provisions of the Credit Documents
or otherwise to influence any Credit Party’s or its Subsidiaries’ conduct with
respect to the ownership, operation or management of any of their Real Estate or
compliance with Environmental Laws or Environmental Permits.

4.16 ERISA/Pension Plans

66

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(a)   Schedule 4.16 lists all Title IV Plans and Multiemployer Plans to which
any Credit Party is subject as of the Closing Date.  As of the Closing Date,
copies of all such listed Plans, together with a copy of the three most recent
form IRS/DOL 5500-series for each such Plan, to the extent applicable, have been
delivered to the Administrative Agent.  Except with respect to Multiemployer
Plans and except as disclosed on Schedule 4.16, each Qualified Plan has been
determined by the IRS to qualify under Section 401(a) of the Internal Revenue
Code, and to the knowledge of the applicable Credit Party, nothing has occurred
that would cause the loss of such qualification.  Except as would not reasonably
be expected to have a Material Adverse Effect, each Plan is in material
compliance with the applicable provisions of ERISA and the Internal Revenue
Code.  Neither any Credit Party nor ERISA Affiliate has failed to make any
contribution or pay any amount due as required by either Section 412 of the
Internal Revenue Code or Section 302 of ERISA or the terms of any Title IV
Plan.  No Credit Party has engaged in a “prohibited transaction,” as defined in
Section 406 of ERISA and Section 4975 of the Internal Revenue Code, in
connection with any Plan, that would subject any Credit Party to a material tax
on prohibited transactions imposed by Section 502(i) of ERISA or Section 4975 of
the Internal Revenue Code.

(b)   As of the Closing Date, except as set forth in Schedule 4.16: (i) no Title
IV Plan has any Unfunded Pension Liability; (ii) no ERISA Event or event
described in Section 4062(e) of ERISA with respect to any Title IV Plan has
occurred or is reasonably expected to occur; (iii) there are no pending, or to
the knowledge of any Borrower, threatened claims (other than claims for benefits
in the normal course), sanctions, actions or lawsuits, asserted or instituted
against any Plan or any Person as fiduciary or sponsor of any Plan that could
result in liability to a Credit Party; (iv) within the last five years no Title
IV Plan of any Credit Party or ERISA Affiliate has been terminated, whether or
not in a “standard termination” as that term is used in Section 404(b)(1) of
ERISA, that remains unsatisfied or could reasonably be expected to result in
liability to any Credit Party in excess of $500,000, nor has any Title IV Plan
of any Credit Party or ERISA Affiliate (determined at any time within the past
five years) with Unfunded Pension Liabilities been transferred outside of the
“controlled group” (within the meaning of Section 4001(a)(14) of ERISA) of any
Credit Party or ERISA Affiliate that has or could reasonably be expected to
result in a Material Adverse Effect.

4.17. Insurance

.  Each Credit Party represents and warrants that it and each of its
Subsidiaries currently maintains in good repair, working order and condition
(normal wear and tear excepted) all material properties as set forth in Section
5.3 and maintains all insurance described in such Section.

4.18. Taxes and Tax Returns

(a)   As of the Closing Date, (i) all Tax Returns required to be filed by the
Credit Parties have been timely and properly filed and (ii) all taxes that are
due (other than taxes being contested in good faith by appropriate proceedings
and for which adequate reserves have been provided for in accordance with GAAP)
have been paid, in each case except where the failure to file Tax Returns or pay
Taxes would not reasonably be expected to have a Material Adverse Effect.  No
Governmental Authority has asserted any claim for taxes, or to any Credit
Party’s knowledge, has threatened to assert any claim for taxes that would, if
not paid by a Credit Party, have a Material Adverse Effect.  All taxes required
by law to be withheld or collected and remitted (including, without limitation,
income tax, unemployment insurance and workmen’s compensation premiums) with
respect to the Credit Parties have been withheld or collected and paid to the
appropriate Governmental Authorities (or are properly being held for such
payment), except for amounts the nonpayment of which would not be reasonably
likely to have a Material Adverse Effect.



67

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(b)   None of the Credit Parties has been notified that the Internal Revenue
Service or any other Governmental Authority, has raised, or intends to raise,
any adjustments with respect to Taxes of the Credit Parties, which adjustments
would be reasonably likely to have a Material Adverse Effect.

4.19. Existing Debt

.  As of the Closing Date, Borrower has delivered to the Administrative Agent
(i) a complete and correct copy of any amendments, supplements, modifications,
assignments of, to, or related to the Existing Indenture and the form of the
Existing Note made since January 31, 2006 (including all schedules and all other
documents delivered pursuant thereto or in connection therewith) and (ii) a
complete and correct copy of the Existing Credit Agreement (including all
schedules and all other documents delivered pursuant thereto or in connection
therewith).  No Credit Party, and to the knowledge of any Credit Party, no other
Person party thereto is in material default in the performance or compliance
with any provisions thereof.  The Existing Indenture, the Existing Notes and the
Existing Credit Agreement comply, in all material respects, with all applicable
laws.  All material approvals by Governmental Authorities having jurisdiction
over any Credit Party and other Persons referenced therein, with respect to the
transactions contemplated by the Existing Indenture, the Existing Notes and the
Existing Credit Agreement, have been obtained, and no such approvals impose any
conditions to the consummation of the transactions contemplated thereby other
than those which shall have been satisfied, in form and substance satisfactory
to the Administrative Agent, on or prior to the Closing Date.

4.20. Credit Facility

.  (a) This Agreement, the Term Loans created hereunder and all present and
future Obligations hereunder constitute one of the “Credit Facilities” under and
as defined in the Existing Indenture and the Existing Notes and (b) the
Obligations incurred by the Credit Parties hereunder on the Closing Date are
permitted to be incurred pursuant to the terms of the Existing Indenture, the
Existing Notes and the Existing Credit Agreement; provided that the foregoing
representations in this Section 4.20 shall not be deemed to be a classification
by Borrower of the Obligations incurred by the Credit Parties hereunder for
purposes of Section 4.09 of the Existing Indenture.

SECTION 5.   AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations, each Credit Party shall perform, and shall cause each of its
Restricted Subsidiaries to perform, all covenants in this Section 5.

5.1. Financial Statements and Other Reports

.  Borrower will maintain, and cause each of its Subsidiaries to maintain, a
system of accounting established and administered in accordance with sound
business practices to permit preparation of Financial Statements in conformity
with GAAP (it being understood that monthly Financial Statements are not
required to have footnote disclosures).  Borrower will deliver each of the
Financial Statements and other reports described below to Administrative Agent
(and each Lender in the case of the Financial Statements and other reports
described in Sections 5.1(a), (b), (d), (e), (h) and (m)).  If Borrower has
designated any of its Subsidiaries as Unrestricted Subsidiaries, then the
monthly, quarterly and annual financial information required by Sections 5.1(a)
and 5.1(b) will include a reasonably detailed presentation, either on the face
of the Financial Statements or in the footnotes thereto, and in Management’s
Discussion and Analysis of Financial Condition and Results of Operations, of the
financial condition and results of operations of Borrower and its Restricted
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries of the Borrower.



68

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(a)   Quarterly Financials.  As soon as available and in any event within
forty-five (45) days after the end of each Fiscal Quarter, Borrower will deliver
(1) the consolidated balance sheets of Borrower and its Subsidiaries, as at the
end of such Fiscal Quarter, and the related consolidated statements of income,
stockholders’ equity and cash flow for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year of Borrower to the end of
such Fiscal Quarter and (2) a report setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year.

(b)   Year-End Financials.  As soon as available and in any event within ninety
(90) days after the end of each Fiscal Year of Borrower, Borrower will deliver
(1) the consolidated balance sheets of Borrower and its Subsidiaries, as at the
end of such year, and the related consolidated statements of income,
stockholders’ equity and cash flow for such Fiscal Year, (2) a schedule of the
outstanding Indebtedness for borrowed money of Borrower and its Subsidiaries
describing in reasonable detail each such debt issue or loan outstanding and the
principal amount and amount of accrued and unpaid interest with respect to each
such debt issue or loan and (3) a report with respect to the consolidated
Financial Statements from PricewaterhouseCoopers LLP or another firm of
Certified Public Accountants selected by Borrower and reasonably acceptable to
the Administrative Agent, which report shall be prepared in accordance with
Statement of Auditing Standards No. 58 (the “Statement”) “Reports on Audited
Financial Statements” and such report shall be “unqualified” (as such term is
defined in such Statement).

(c)   Accountants’ Reports.  Promptly upon receipt thereof, Borrower will
deliver copies of all significant reports submitted by Borrower’s firm of
certified public accountants in connection with each annual, interim or special
audit or review of any type of the Financial Statements or related internal
control systems of Borrower made by such accountants, including any comment
letter submitted by such accountants to management in connection with their
services.

(d)   SEC Filings and Press Releases.  Promptly upon their becoming available,
Borrower will deliver copies of (1) all Financial Statements, reports, notices
and proxy statements, material reports and material notices sent or made
available by Borrower or any of its Subsidiaries to their Stockholders, (2) all
regular and periodic reports and all registration statements and prospectuses,
if any, filed by Borrower or any of its Subsidiaries with any securities
exchange or with the Securities and Exchange Commission, any Governmental
Authority or any private regulatory authority, and (3) all press releases and
other statements made available by Borrower or any of its Subsidiaries to the
public concerning developments in the business of any such Person.



69

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(e)   Events of Default, Etc.  Promptly upon any officer of any Credit Party
obtaining knowledge of any of the following events or conditions, the Borrower
shall deliver copies of all notices given or received by such Credit Party or
any of its Subsidiaries with respect to any such event or condition and a
certificate of the Borrower’s chief executive officer specifying the nature and
period of existence of such event or condition and what action Borrower or any
of its Subsidiaries has taken, is taking and proposes to take with respect
thereto:  (1) any condition or event that constitutes, or which could reasonably
be expected to result in the occurrence of, an Event of Default or Default;
(2) any notice that any Person has given to any Borrower or any of their
Subsidiaries or any other action taken with respect to a claimed default or
event or condition of the type referred to in Section 8.1(b); or (3) any event
or condition that could reasonably be expected to result in any Material Adverse
Effect.

(f)   Litigation.  Promptly upon any officer of any Credit Party obtaining
knowledge of (1) the institution of any action, charge, claim, demand, suit,
proceeding, petition, governmental investigation, tax audit or arbitration now
pending or, to the best knowledge of such Credit Party, threatened against or
affecting any Credit Party or any of its Subsidiaries or any property of any
Credit Party or any of its Subsidiaries (“Litigation”) not previously disclosed
by the Borrower to the Administrative Agent that, if determined in a manner
adverse to a Credit Party, could reasonably be expected to have a Material
Adverse Effect or (2) any material and adverse development in any action, suit,
proceeding, governmental investi­gation or arbitration at any time pending
against or affecting any Credit Party or any property of any Credit Party which,
in each case, would reasonably be expected to have a Material Adverse Effect,
the Borrower will promptly give notice thereof in accordance with Section 5.1(l)
hereof to the Administrative Agent and provide such other information as may be
reasonably available to them to enable the Administrative Agent and its counsel
to evaluate such matter.

(g)   Notice of Corporate and other Changes.  Borrower shall provide prompt
written notice in accordance with Section 5.1(l) hereof of (1)  any change after
the Closing Date in the authorized and issued Equity Interests of any Credit
Party (other than the issuance of Equity Interests by Borrower for up to 20% of
the fully diluted ownership of Borrower issued to any officers, directors or
employees of any Credit Party) or any amendment to their articles or certificate
of incorporation, by‑laws, partnership agreement or other Organizational
Documents, (2) any Subsidiary created or acquired by any Credit Party or any of
its Subsidiaries after the Closing Date, such notice, in each case, to identify
the applicable jurisdictions, capital structures or Subsidiaries, as applicable,
and (3) any other event that occurs after the Closing Date which would cause any
of the representations and warranties in Section 4 of this Agreement or in any
other Credit Document to be untrue or misleading in any material respect.  The
foregoing notice requirement shall not be construed to constitute consent by any
of the Lenders to any transaction referred to above which is not expressly
permitted by the terms of this Agreement.

70

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(h)   Compliance Certificate.  Together with each delivery of Financial
Statements pursuant to Section 5.1(a) (other than the fourth Fiscal Quarter of
any year) and Section 5.1(b), Borrower will deliver a fully and properly
completed Compliance Certificate signed by Borrower’s chief executive officer or
chief financial officer specifying that a review of the activities of Borrower
and its Subsidiaries during the preceding Fiscal Quarter or Fiscal Year, as the
case may be, has been made under the supervision of Borrower’s chief executive
officer or chief financial officer with a view to determining whether Borrower
has kept, observed, performed and fulfilled its obligations under this
Agreement, and further stating, as to the officer signing such certificate, that
to the best of his or her knowledge Borrower has kept, observed, performed and
fulfilled each and every covenant contained in this Agreement and is not in
default in the performance or observance of any of the terms, provisions and
conditions of this Agreement (or, if a Default or Event of Default has occurred,
describing all such Defaults or Events of Default of which he or she may have
knowledge and what action Borrower is taking or proposes to take with respect
thereto) and that to the best of his or her knowledge no event has occurred and
remains in existence by reason of which payments on account of the principal of
or interest, if any, on the Notes is prohibited or if such event has occurred, a
description of the event and what action Borrower is taking or proposes to take
with respect thereto.

(i)   Other Information.  With reasonable promptness, Borrower will deliver such
other information and data with respect to any Credit Party or any Subsidiary of
any Credit Party as from time to time in accordance with Section 5.1(l) hereof
may be reasonably requested by the Administrative Agent.

(j)   Taxes.  Borrower shall provide prompt written notice in accordance with
Section 5.1(l) hereof of (i) the execution or filing with the Internal Revenue
Service or any other Governmental Authority of any agreement or other document
extending, or having the effect of extending, the period for assessment or
collection of any material Charges by any Credit Party or any of its
Subsidiaries and (ii) any  agreement by any Credit Party or any of its
Subsidiaries or request directed to any Credit Party or any of its Subsidiaries
to make any adjustment under Internal Revenue Code Section 481(a), by reason of
a change in accounting method or otherwise, which could reasonably be expected
to have a Material Adverse Effect.

(k)   ERISA.  With reasonable promptness, Borrower shall provide in accordance
with Section 5.1(l) hereof to the Administrative Agent copies of the most recent
actuarial reports with respect to any Title IV Plans as they become available. 
Promptly upon any Credit Party becoming aware of any fact or condition which
could reasonably be expected to result in an ERISA Event with liability in
excess of $5,000,000, Borrower shall in accordance with Section 5.1(l) hereof
deliver to the Administrative Agent a summary of such facts and circumstances
and any action the Credit Parties intend to take regarding such facts or
conditions.

(l)   Certification of Public Information.  Borrower and each Lender acknowledge
that certain of the Lenders may be “public-side” Lenders (Lenders that do not
wish to receive material non-public information with respect to Borrower, its
Subsidiaries or their securities) and, if documents or notices required to be
delivered pursuant to this Section 5.1 or otherwise are being distributed
through IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that Borrower has
indicated contains Non-Public Information shall not be posted on that portion of
the Platform designated for such public-side Lenders.  Borrower agrees to
clearly designate all Information provided to Administrative Agent by or on
behalf of Borrower which is suitable to make available to public-side Lenders. 
If Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.1 contains Non-Public Information, Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material non-public information with
respect to Borrower, its Subsidiaries and their securities.



71

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(m)   Certification of Public Accountants.  So long as not contrary to the then
current recommendations of the American Institute of Certified Public
Accountants, the year-end Financial Statements delivered pursuant to Section
5.1(b) shall be accompanied by a written statement of Borrower’s independent
public accountants (who shall be a firm of established national reputation) that
in making the examination necessary for certification of such Financial
Statements, nothing has come to their attention that would lead them to believe
that Borrower has violated any provisions of Section 5 or Section 6 hereof or,
if any such violation has occurred, specifying the nature and period of
existence thereof, it being understood that such accountants shall not be liable
directly or indirectly to any Person for any failure to obtain knowledge of any
such violation.

5.2. Compliance with Laws and Contractual Obligations

.  Each Credit Party will (a) comply with and shall cause each of its Restricted
Subsidiaries to comply with (i) the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including, without
limitation, material laws, rules, regulations and orders relating to taxes,
employer and employee contributions, securities, employee retirement and welfare
benefits, environmental protection matters and employee health and safety laws,
and/or any analogous law to which any Credit Party is subject) as now in effect
and which may be imposed in the future in all jurisdictions in which any Credit
Party or any of its Restricted Subsidiaries is now doing business or may
hereafter be doing business and (ii) the obligations, covenants and conditions
contained in all Contractual Obligations of such Credit Party or any of its
Restricted Subsidiaries other than, in each case, the noncompliance with which
would not be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect, and (b) maintain or obtain and shall cause
each of its Restricted Subsidiaries to maintain or obtain all licenses,
qualifications and permits now held or hereafter required to be held by such
Credit Party or any of its Restricted Subsidiaries, for which the loss,
suspension, revocation or failure to obtain or renew, would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.  This Section 5.2 shall not preclude any Credit Party or its Restricted
Subsidiaries from contesting any taxes or other payments, if they are being
diligently contested in good faith in a manner which stays enforcement thereof
and if appropriate expense provisions have been recorded in conformity with
GAAP, subject to Section 6.6 and no Lien other than a Permitted Lien in respect
thereof has been created.

5.3. Insurance

(a)   The Credit Parties shall, at their sole cost and expense, maintain the
policies of insurance described on Schedule 4.19 as in effect on the date hereof
or otherwise in form and amounts and with insurers reasonably acceptable to the
Administrative Agent.  Such policies of insurance shall contain provisions
pursuant to which the insurer agrees to provide not less than 30 days prior
written notice to the Administrative Agent in the event of any non-renewal,
cancellation or amendment of any such insurance policy.



72

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(b)   The Administrative Agent reserves the right at any time upon any change in
any Credit Party’s risk profile (including any change in the product mix
maintained by any Credit Party or any laws affecting the potential liability of
such Credit Party) to require additional forms and limits of insurance to, in
the Administrative Agent’s reasonable opinion, ensure that each Credit Party is
protected by insurance in amounts and with coverage customary for its industry. 
If reasonably requested by the Administrative Agent, each Credit Party shall
deliver to the Administrative Agent from time to time a report of a reputable
insurance broker, reasonably satisfactory to the Administrative Agent, with
respect to its insurance policies.

5.4. Books and Records

.  Each Credit Party will, and will cause each of its Restricted Subsidiaries
to, keep proper books of record and accounts in which full, true and correct
entries in conformity in all material respects with GAAP shall be made of all
dealings and transactions in relation to its business and activities. 

5.5. Organizational Existence

.  Except as otherwise permitted by Section 6.8, each Credit Party will and will
cause its Restricted Subsidiaries to at all times preserve and keep in full
force and effect its organizational existence and all rights and franchises
material to its business.

5.6. Environmental Matters

.  Each Credit Party shall and shall cause each Person within its control to:
(a) conduct its operations and keep and maintain its real property in compliance
with all applicable Environmental Laws and applicable Environmental Permits
other than noncompliance that would not reasonably be expected to have a
Material Adverse Effect; (b) implement any and all investigation, remediation,
removal and response actions that are required to comply with applicable
Environmental Laws and applicable Environmental Permits pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
Release of any Hazardous Material on, at, in, under, above, to or from any of
its real property, except where the failure to do so would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; (c) notify the Administrative Agent promptly of any violation of
applicable Environmental Laws or applicable Environmental Permits or any Release
on, at, in, under, above, to or from any real property in each case, which such
Credit Party or Person within its control, first becomes aware of after the
Closing Date, that is reasonably likely to result in Environmental Liabilities
to a Credit Party or its Restricted Subsidiaries in excess of $300,000, and
(d) promptly forward to the Administrative Agent a copy of any written order,
notice of actual or alleged violation or liability, request for information or
any written communication or report received after the Closing Date by such
Credit Party or any Person within its control in connection with any such
violation or Release or any other matter relating to any applicable
Environmental Laws or applicable Environmental Permits that could reasonably be
expected to result in Environmental Liabilities in excess of $300,000, in each
case whether or not the Environmental Protection Agency or any Governmental
Authority has taken or threatened any action in connection with any such
violation, Release or other matter.

73

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

5.7. Conduct of Business

 

.  Each Credit Party shall at all times maintain, preserve and protect all of
its assets and properties material in the conduct of its business, and keep the
same in good repair, working order and condition in all material respects
(taking into consideration ordinary wear and tear) and from time to time make,
or cause to be made, all necessary or appropriate repairs, replacements and
improvements thereto consistent with past practices; and  transact business only
in such corporate and trade names as are set forth in Schedule 5.7 or otherwise
notified to the Administrative Agent in writing fifteen (15) days prior to its
use.

5.8. Further Assurances

(a)   Each Credit Party shall, from time to time, execute such guaranties,
documents and reports as the Administrative Agent, or Requisite Lenders, at any
time may reasonably request to evidence or otherwise implement the guaranties
for repayment of the Obligations contemplated by the Credit Documents.

(b)   Each Credit Party shall cause each Person that on or after the Closing
Date becomes, upon its becoming a Domestic Subsidiary of such Credit Party
(provided that this shall not be construed to constitute consent by any of the
Lenders to any transaction referred to above which is not expressly permitted by
the terms of this Agreement), promptly to guaranty the Obligations by executing
and delivering to the Administrative Agent a Counterpart Agreement; provided
that any Domestic Subsidiary that is designated as an Unrestricted Subsidiary
need not become a Guarantor until such time that it is designated as a
Restricted Subsidiary.

5.9. Payment of Taxes

.  Each Credit Party shall properly prepare and file all tax returns and shall
timely pay and discharge (or cause to be paid and discharged) all material
taxes, assessments and governmental and other charges or levies imposed upon it
or upon its income or profits, or upon property belonging to it; provided that
such Credit Party shall not be required to pay any such tax, assessment, charge
or levy that is being contested in good faith by appropriate proceedings and for
which the affected Credit Party shall have set aside on its books adequate
reserves with respect thereto in conformance with GAAP.

5.10. Mandatory Sponsor Offer to Purchase

.  If, upon the earlier of (i) the date that Audited Acquired Business Financial
Statements become available and (ii) the date that is 75 days after the Closing
Date (the earlier of (i) and (ii), the “Mandatory Sponsor Offer Date”), the
Administrative Agent and the Lenders have not received from the Borrower (x)
Audited Acquired Business Financial Statements and (y) pro forma financial
statements reflecting that the Offer to Purchase Leverage Ratio is less than or
equal to [***], then the Borrower shall cause Sponsor or a Sponsor Affiliate to
offer to purchase the Term Loans in accordance with Section 10.6(i) (the
“Mandatory Sponsor Offer to Purchase”) in an aggregate principal amount equal to
(a) in the event that the Administrative Agent and the Lenders have been
delivered pro forma financial statements reflecting that the Offer to Purchase
Leverage Ratio is greater than [***], the lesser of (1) the amount that would be
sufficient to, upon cancellation and forgiveness by the Sponsor or such Sponsor
Affiliate of the Term Loans purchased pursuant to the Mandatory Sponsor Offer to
Purchase, reduce the Offer to Purchase Leverage Ratio to [***] and (2) $[***],
or (b) in the event that the Administrative Agent and the Lenders have not been
delivered pro forma financial statements for the twelve-month period ending on
the most recently ended fiscal quarter, [***] (such amount described in (a) or
(b), above, the “Purchase Offer Amount”).  In the event that the aggregate
principal amount of Term Loans that are accepted for purchase by Lenders
pursuant to the Mandatory Sponsor Offer to Purchase is less than or equal to the
Purchase Offer Amount, then Borrower shall cause Sponsor or a Sponsor Affiliate
to purchase all such Term Loans from such accepting Lenders.  In the event that
the aggregate principal amount of Term Loans that are accepted for purchase by
Lenders pursuant to the Mandatory Sponsor Offer to Purchase is in excess of the
Purchase Offer Amount, then Borrower shall cause Sponsor or a Sponsor Affiliate
to purchase the Term Loans accepted for purchase by the accepting Lenders
ratably based on the respective principal amounts of the Term Loans accepted for
purchase by the accepting Lenders.



74

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

5.11. Designation of Restricted and Unrestricted Subsidiaries

.  The Board of Directors of Borrower may designate any Restricted Subsidiary to
be an Unrestricted Subsidiary if that designation would not cause a Default.  If
a Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
aggregate Fair Market Value of all outstanding Investments owned by Borrower and
its Restricted Subsidiaries in the Subsidiary designated as Unrestricted will be
deemed to be an Investment made as of the time of the designation and will
reduce the amount available for Restricted Payments under Section 6.1 hereof or
under one or more clauses of the definition of Permitted Investments, as
determined by Borrower.  That designation will only be permitted if the
Investment would be permitted at that time and if the Restricted Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary.  The Board of
Directors of Borrower may redesignate any Unrestricted Subsidiary to be a
Restricted Subsidiary if that redesignation would not cause a Default.

Any designation of a Subsidiary of Borrower as an Unrestricted Subsidiary will
be evidenced to the Administrative Agent by delivery to the Administrative Agent
of a certified copy of a resolution of the Board of Directors giving effect to
such designation and a certificate of an Authorized Officer certifying that such
designation complied with the preceding conditions and was permitted by Section
6.1 hereof.  If, at any time, any Unrestricted Subsidiary would fail to meet the
preceding requirements as an Unrestricted Subsidiary, it will thereafter cease
to be an Unrestricted Subsidiary for purposes of this Agreement and any
Indebtedness of such Subsidiary will be deemed to be incurred by a Restricted
Subsidiary of Borrower as of such date and, if such Indebtedness is not
permitted to be incurred as of such date under Section 6.3 hereof, Borrower will
be in default of such covenant.  The Board of Directors of Borrower may at any
time designate any Unrestricted Subsidiary to be a Restricted Subsidiary;
provided that such designation will be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of Borrower of any outstanding
Indebtedness of such Unrestricted Subsidiary, and such designation will only be
permitted if (1) such Indebtedness is permitted under Section 6.3 hereof
calculated on a pro forma basis as if such designation had occurred at the
beginning of the four-quarter reference period; and (2) no Default or Event of
Default would be in existence following such designation.



75

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

SECTION 6.   NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations, such Credit Party shall perform, and shall cause each of its
Restricted Subsidiaries to perform, all covenants in this Section 6.

6.1. Limitation on Restricted Payments

(a)   . 

(a)   Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly:

(1)               DECLARE OR PAY ANY DIVIDEND OR MAKE ANY OTHER PAYMENT OR
DISTRIBUTION ON ACCOUNT OF BORROWER’S OR ANY OF ITS RESTRICTED SUBSIDIARIES’
EQUITY INTERESTS (INCLUDING, WITHOUT LIMITATION, ANY PAYMENT IN CONNECTION WITH
ANY MERGER OR CONSOLIDATION INVOLVING BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES) OR TO THE DIRECT OR INDIRECT HOLDERS OF BORROWER’S OR ANY OF ITS
RESTRICTED SUBSIDIARIES’ EQUITY INTERESTS IN THEIR CAPACITY AS SUCH, OTHER THAN
(X) DIVIDENDS OR DISTRIBUTIONS PAYABLE IN EQUITY INTERESTS (OTHER THAN
DISQUALIFIED STOCK) OF BORROWER, AND (Y) DIVIDENDS OR DISTRIBUTIONS PAYABLE TO
BORROWER OR A RESTRICTED SUBSIDIARY OF BORROWER;

(2)               PURCHASE, REDEEM OR OTHERWISE ACQUIRE OR RETIRE FOR VALUE
(INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY MERGER OR CONSOLIDATION
INVOLVING BORROWER) ANY EQUITY INTERESTS OF BORROWER OR ANY DIRECT OR INDIRECT
PARENT OF BORROWER HELD BY PERSONS OTHER THAN BORROWER OR A RESTRICTED
SUBSIDIARY;

(3)               MAKE ANY PAYMENT ON OR WITH RESPECT TO, OR PURCHASE, REDEEM,
DEFEASE OR OTHERWISE ACQUIRE OR RETIRE FOR VALUE ANY INDEBTEDNESS OF BORROWER OR
ANY GUARANTOR THAT IS CONTRACTUALLY SUBORDINATED TO THE TERM LOANS OR TO ANY
GUARANTY (EXCLUDING ANY INTERCOMPANY INDEBTEDNESS BETWEEN OR AMONG BORROWER AND
ANY OF ITS RESTRICTED SUBSIDIARIES), OTHER THAN (A) PAYMENTS OF INTEREST OR
PRINCIPAL AT THE STATED MATURITY THEREOF AND (B) PAYMENTS, PURCHASES,
REDEMPTIONS, DEFEASANCES OR OTHER ACQUISITIONS OR RETIREMENTS FOR VALUE IN
ANTICIPATION OF SATISFYING A SCHEDULED MATURITY, SINKING FUND OR AMORTIZATION OR
OTHER INSTALLMENT OBLIGATION OR MANDATORY REDEMPTION, IN EACH CASE, DUE WITHIN
ONE YEAR OF THE DATE OF PAYMENT, PURCHASE, REDEMPTION, DEFEASANCE, ACQUISITION
OR RETIREMENT; OR

(4)               MAKE ANY RESTRICTED INVESTMENT (EACH SUCH PAYMENT AND OTHER
ACTION SET FORTH IN THESE CLAUSES (1) THROUGH (4) ABOVE BEING A “RESTRICTED
PAYMENT”),

unless, at the time of and after giving effect to such Restricted Payment:



76

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(1)               NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
OR WOULD OCCUR AS A CONSEQUENCE OF SUCH RESTRICTED PAYMENT;

(2)               BORROWER WOULD, AT THE TIME OF SUCH RESTRICTED PAYMENT AND
AFTER GIVING PRO FORMA EFFECT THERETO AS IF SUCH RESTRICTED PAYMENT HAD BEEN
MADE AT THE BEGINNING OF THE APPLICABLE FOUR-QUARTER PERIOD, HAVE BEEN PERMITTED
TO INCUR AT LEAST $1.00 OF ADDITIONAL INDEBTEDNESS PURSUANT TO THE FIXED CHARGE
COVERAGE RATIO TEST SET FORTH IN SECTION 6.3(A) HEREOF; AND

(3)               SUCH RESTRICTED PAYMENT, TOGETHER WITH THE AGGREGATE AMOUNT OF
ALL OTHER RESTRICTED PAYMENTS MADE BY BORROWER AND ITS RESTRICTED SUBSIDIARIES
SINCE THE DATE OF THE EXISTING INDENTURE (EXCLUDING RESTRICTED PAYMENTS
PERMITTED BY EACH OF THE CLAUSES OF PARAGRAPH (B) OF THIS SECTION 6.1, EXCEPT
FOR CLAUSE (1) THEREOF), IS NOT GREATER THAN THE SUM, WITHOUT DUPLICATION, OF:

(A)             50.0% of the Consolidated Net Income of Borrower for the period
(taken as one accounting period) from the beginning of the Fiscal Quarter
commencing January 1, 2006 to the end of Borrower most recently ended Fiscal
Quarter for which internal financial statements are available at the time of
such Restricted Payment (or, if such Consolidated Net Income for such period is
a deficit, less 100% of such deficit); plus

(B)              100.0% of the aggregate net cash proceeds and 100.0% of the
Fair Market Value at the time of receipt of property or assets received by
Borrower since the date of the Existing Indenture as a contribution to its
common equity capital or from the issue or sale of Equity Interests of Borrower
(other than Disqualified Stock) or from the issue or sale of convertible or
exchangeable Disqualified Stock or convertible or exchangeable debt securities
of Borrower that have been converted into or exchanged for such Equity Interests
(other than Equity Interests (or Disqualified Stock or debt securities) sold to
a Subsidiary of Borrower); plus

(C)              to the extent that any Restricted Investment that was made
after the date of the Existing Indenture is sold for cash or otherwise
liquidated or repaid for cash, the cash return of capital with respect to such
Restricted Investment (less the cost of disposition, if any); plus

(D)             to the extent that any Unrestricted Subsidiary of Borrower
designated as such after the date of the Existing Indenture (i) is redesignated
as a Restricted Subsidiary, (ii) merges into Borrower or a Restricted
Subsidiary, or (iii) transfers any assets to Borrower or a Restricted
Subsidiary, in each case after the date of the Existing Indenture, the Fair
Market Value of, (x) in the case of clauses (i) and (ii) above, Borrower’s
Investment in such Subsidiary as of the date of such redesignation or merger,
and (y) in the case of clause (iii) above, such assets; plus

77

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(E)              50.0% of any dividends received by Borrower or a Restricted
Subsidiary of Borrower that is a Guarantor after the date of the Existing
Indenture from an Unrestricted Subsidiary of Borrower, to the extent that such
dividends were not otherwise included in the Consolidated Net Income of Borrower
for such period.

(b)   The provisions of Section 6.1(a) hereof will not prohibit:

(1)               THE PAYMENT OF ANY DIVIDEND OR THE CONSUMMATION OF ANY
IRREVOCABLE REDEMPTION WITHIN 60 DAYS AFTER THE DATE OF DECLARATION OF THE
DIVIDEND OR GIVING OF THE REDEMPTION NOTICE, AS THE CASE MAY BE, IF AT THE DATE
OF DECLARATION OR NOTICE, THE DIVIDEND OR REDEMPTION PAYMENT WOULD HAVE COMPLIED
WITH THE PROVISIONS OF THIS AGREEMENT;

(2)               THE MAKING OF ANY RESTRICTED PAYMENT IN EXCHANGE FOR, OR OUT
OF THE NET CASH PROCEEDS OF THE SUBSTANTIALLY CONCURRENT SALE (OTHER THAN TO A
SUBSIDIARY OF BORROWER) OF, EQUITY INTERESTS OF BORROWER (OTHER THAN
DISQUALIFIED STOCK) OR FROM THE SUBSTANTIALLY CONCURRENT CONTRIBUTION OF COMMON
EQUITY CAPITAL TO BORROWER; PROVIDED THAT THE AMOUNT OF ANY SUCH NET CASH
PROCEEDS THAT IS UTILIZED FOR ANY SUCH RESTRICTED PAYMENT WILL BE EXCLUDED FROM
CLAUSE (3)(B) OF SECTION 6.1(A) HEREOF;

(3)               THE PAYMENT, REPURCHASE, REDEMPTION, DEFEASANCE OR OTHER
ACQUISITION OR RETIREMENT FOR VALUE OF INDEBTEDNESS OF BORROWER OR ANY GUARANTOR
THAT IS CONTRACTUALLY SUBORDINATED TO THE TERM LOANS OR TO ANY GUARANTY WITH THE
NET CASH PROCEEDS FROM A SUBSTANTIALLY CONCURRENT INCURRENCE OF PERMITTED
REFINANCING INDEBTEDNESS;

(4)               THE PAYMENT OF ANY DIVIDEND (OR, IN THE CASE OF ANY
PARTNERSHIP OR LIMITED LIABILITY COMPANY, ANY SIMILAR DISTRIBUTION) BY A
RESTRICTED SUBSIDIARY OF BORROWER TO THE HOLDERS OF ITS EQUITY INTERESTS ON A
PRO RATA BASIS;

(5)               THE REPURCHASE, REDEMPTION OR OTHER ACQUISITION OR RETIREMENT
FOR VALUE OF ANY EQUITY INTERESTS OF BORROWER OR ANY RESTRICTED SUBSIDIARY OF
BORROWER, OR PAYMENTS BY BORROWER TO ANY PARENT COMPANY TO PERMIT, AND WHICH ARE
USED BY, SUCH PARENT COMPANY SOLELY TO REPURCHASE, REDEEM OR OTHERWISE ACQUIRE
OR RETIRE FOR VALUE ANY EQUITY INTERESTS OF SUCH PARENT COMPANY, IN EACH CASE
HELD BY ANY CURRENT OR FORMER OFFICER, DIRECTOR, EMPLOYEE OR CONSULTANT (OR
PERMITTED TRANSFEREES, ASSIGNS OR SUCCESSORS OF ANY OF THE FOREGOING) OF
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES PURSUANT TO ANY EQUITY
SUBSCRIPTION AGREEMENT, STOCK OPTION AGREEMENT, SHAREHOLDERS’ AGREEMENT OR
SIMILAR AGREEMENT; PROVIDED THAT THE AGGREGATE PRICE PAID FOR ALL SUCH
REPURCHASED, REDEEMED, ACQUIRED OR RETIRED EQUITY INTERESTS MAY NOT EXCEED $2.5
MILLION IN ANY 12-MONTH PERIOD SINCE THE DATE OF THE EXISTING INDENTURE, WITH
UNUSED AMOUNTS BEING AVAILABLE TO BE USED IN THE FOLLOWING 12-MONTH PERIOD, BUT
NOT IN ANY SUBSEQUENT 12-MONTH PERIOD;

(6)               THE REPURCHASE OF EQUITY INTERESTS DEEMED TO OCCUR UPON THE
EXERCISE OF STOCK OPTIONS TO THE EXTENT SUCH EQUITY INTERESTS REPRESENT A
PORTION OF THE EXERCISE PRICE OF THOSE STOCK OPTIONS;



78

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(7)               THE DECLARATION AND PAYMENT OF REGULARLY SCHEDULED OR ACCRUED
DIVIDENDS TO HOLDERS OF ANY CLASS OR SERIES OF DISQUALIFIED STOCK OF BORROWER OR
ANY RESTRICTED SUBSIDIARY OF BORROWER ISSUED ON OR AFTER THE CLOSING DATE IN
ACCORDANCE WITH SECTION 6.3 HEREOF;

(8)               THE REPURCHASE, REDEMPTION OR OTHER ACQUISITION OR RETIREMENT
FOR VALUE OF ANY INDEBTEDNESS OF BORROWER OR ANY GUARANTOR THAT IS CONTRACTUALLY
SUBORDINATED TO THE TERM LOANS OR TO ANY GUARANTY, IN EACH CASE, PURSUANT TO
PROVISIONS REQUIRING SUCH PERSON TO OFFER TO PURCHASE, REDEEM, DEFEASE OR
OTHERWISE ACQUIRE OR RETIRE FOR VALUE SUCH SUBORDINATED INDEBTEDNESS UPON THE
OCCURRENCE OF A “CHANGE OF CONTROL” OR WITH THE PROCEEDS OF AN “ASSET SALE” AS
DEFINED IN THE AGREEMENTS OR INSTRUMENTS GOVERNING SUCH SUBORDINATED
INDEBTEDNESS; PROVIDED, IN EACH CASE THAT PRIOR TO CONSUMMATING ANY SUCH
REPURCHASE, REDEMPTION OR RETIREMENT OF VALUE OF INDEBTEDNESS, BORROWER HAS
PREPAID THE TERM LOANS PURSUANT TO SECTIONS 2.10(A) AND (B) HEREOF, SUBJECT TO
THE RIGHTS OF THE LENDERS TO REFUSE ANY SUCH PREPAYMENT PURSUANT TO SECTION
2.10(C);

(9)               PERMITTED PAYMENTS TO PARENT;

(10)           ANY PAYMENTS OF FEES AND EXPENSES MADE BY BORROWER IN CONNECTION
WITH THE CONSUMMATION OF THE TRANSACTIONS (INCLUDING PAYMENTS MADE ON THE
CLOSING DATE); AND

(11)           OTHER RESTRICTED PAYMENTS IN AN AGGREGATE AMOUNT NOT TO EXCEED
$7.5 MILLION SINCE THE DATE OF THE EXISTING INDENTURE;

provided, that in the case of clause (5), (7), (8), (9) (with respect to clauses
(3) or (4) of the definition of “Permitted Payments to Parent”) or (11), no
Default has occurred, is continuing or would occur as a consequence thereof.

 

(c)   The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of the Restricted Payment of the asset(s), property or
securities proposed to be transferred or issued by Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment.

(d)   For purposes of determining compliance with this covenant, if a Restricted
Payment meets the criteria of more than one of the exceptions described in
clauses (1) through (11) above or is entitled to be made according to Section
6.1(a) hereof, Borrower may, in its sole discretion, classify the Restricted
Payment in any manner that complies with this covenant.

6.2. Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiairies

(a)   Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:



79

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(1)               PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS ON ITS CAPITAL
STOCK TO BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES, OR WITH RESPECT TO ANY
OTHER INTEREST OR PARTICIPATION IN, OR MEASURED BY, ITS PROFITS, OR PAY ANY
INDEBTEDNESS OWED TO BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES;

(2)                MAKE LOANS OR ADVANCES TO BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES; OR

(3)                TRANSFER ANY OF ITS PROPERTY OR ASSETS TO BORROWER OR ANY OF
ITS RESTRICTED SUBSIDIARIES.

(b)    The restrictions in Section 6.2(a) hereof will not apply to encumbrances
or restrictions existing under, by reason of or pursuant to:

(1)               AGREEMENTS GOVERNING EXISTING INDEBTEDNESS, CREDIT FACILITIES
AND THE EXISTING NOTES, IN EACH CASE AS IN EFFECT ON THE DATE OF THIS AGREEMENT
AND ANY AMENDMENTS, RESTATEMENTS, MODIFICATIONS, RENEWALS, SUPPLEMENTS,
REFUNDINGS, REPLACEMENTS OR REFINANCINGS OF THOSE AGREEMENTS; PROVIDED THAT THE
AMENDMENTS, RESTATEMENTS, MODIFICATIONS, RENEWALS, SUPPLEMENTS, REFUNDINGS,
REPLACEMENTS OR REFINANCINGS ARE NOT MATERIALLY MORE RESTRICTIVE, TAKEN AS A
WHOLE, WITH RESPECT TO SUCH DIVIDEND AND OTHER PAYMENT RESTRICTIONS THAN THOSE
CONTAINED IN THOSE AGREEMENTS ON THE CLOSING DATE;

(2)               THIS AGREEMENT;

(3)               APPLICABLE LAW, RULE, REGULATION OR ORDER;

(4)               ANY AGREEMENT OR INSTRUMENT GOVERNING INDEBTEDNESS OR CAPITAL
STOCK OF A PERSON ACQUIRED BY BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES AS
IN EFFECT AT THE TIME OF SUCH ACQUISITION (EXCEPT TO THE EXTENT SUCH
INDEBTEDNESS OR CAPITAL STOCK WAS INCURRED IN CONNECTION WITH OR IN
CONTEMPLATION OF SUCH ACQUISITION), WHICH ENCUMBRANCE OR RESTRICTION IS NOT
APPLICABLE TO ANY PERSON, OR THE PROPERTIES OR ASSETS OF ANY PERSON, OTHER THAN
THE PERSON, OR THE PROPERTY OR ASSETS OF THE PERSON, SO ACQUIRED; PROVIDED THAT,
IN THE CASE OF INDEBTEDNESS, SUCH INDEBTEDNESS WAS PERMITTED BY THE TERMS OF
THIS AGREEMENT TO BE INCURRED;

(5)               CUSTOMARY NON-ASSIGNMENT PROVISIONS IN CONTRACTS AND LICENSES
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

(6)               PURCHASE MONEY OBLIGATIONS FOR PROPERTY ACQUIRED IN THE
ORDINARY COURSE OF BUSINESS AND CAPITAL LEASE OBLIGATIONS THAT IMPOSE
RESTRICTIONS ON THE PROPERTY PURCHASED OR LEASED OF THE NATURE DESCRIBED IN
CLAUSE (3) OF SECTION 6.2(A) HEREOF;

(7)               ANY AGREEMENT FOR THE SALE OR OTHER DISPOSITION OF A
RESTRICTED SUBSIDIARY OR ANY ASSETS OF SUCH RESTRICTED SUBSIDIARY THAT RESTRICTS
DISTRIBUTIONS BY THAT RESTRICTED SUBSIDIARY PENDING THE SALE OR OTHER
DISPOSITION;



80

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(8)               PERMITTED REFINANCING INDEBTEDNESS; PROVIDED THAT THE
RESTRICTIONS CONTAINED IN THE AGREEMENTS GOVERNING SUCH PERMITTED REFINANCING
INDEBTEDNESS ARE NOT MATERIALLY MORE RESTRICTIVE, TAKEN AS A WHOLE, THAN THOSE
CONTAINED IN THE AGREEMENTS GOVERNING THE INDEBTEDNESS BEING REFINANCED;

(9)               LIENS PERMITTED TO BE INCURRED UNDER THE PROVISIONS OF SECTION
6.6 HEREOF THAT LIMIT THE RIGHT OF THE DEBTOR TO DISPOSE OF THE PROPERTY OR
ASSETS SUBJECT TO SUCH LIENS;

(10)           PROVISIONS LIMITING THE DISPOSITION OR DISTRIBUTION OF ASSETS OR
PROPERTY IN JOINT VENTURE AGREEMENTS, PARTNERSHIP AGREEMENTS, LIMITED LIABILITY
COMPANY OPERATING AGREEMENTS, ASSET SALE AGREEMENTS, SALE-LEASEBACK AGREEMENTS,
STOCK SALE AGREEMENTS AND OTHER SIMILAR AGREEMENTS ENTERED INTO WITH THE
APPROVAL OF BORROWER’S BOARD OF DIRECTORS, WHICH LIMITATION IS APPLICABLE ONLY
TO THE ASSETS THAT ARE THE SUBJECT OF SUCH AGREEMENTS;

(11)           RESTRICTIONS ON CASH OR OTHER DEPOSITS OR NET WORTH IMPOSED BY
CUSTOMERS, SUPPLIERS OR LANDLORDS UNDER CONTRACTS ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS; AND

(12)           AGREEMENTS GOVERNING INDEBTEDNESS PERMITTED TO BE INCURRED
PURSUANT TO SECTION 6.3 HEREOF; PROVIDED THAT THE PROVISIONS RELATING TO SUCH
ENCUMBRANCE OR RESTRICTION CONTAINED IN SUCH INDEBTEDNESS, TAKEN AS A WHOLE, ARE
NOT MATERIALLY MORE RESTRICTIVE TO BORROWER, AS DETERMINED BY THE BOARD OF
DIRECTORS OF BORROWER, IN ITS REASONABLE AND GOOD FAITH JUDGMENT, THAN THE
PROVISIONS CONTAINED IN THE EXISTING CREDIT AGREEMENT, THE EXISTING INDENTURE OR
IN THIS AGREEMENT AS IN EFFECT ON THE CLOSING DATE.

6.3 LIMITATION ON INCURRENCE OF INDEBTEDNESS AND ISSUANCE OF PREFERRED STOCK

(a)   Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Debt), and Borrower
will not issue any Disqualified Stock and will not permit any of its Restricted
Subsidiaries to issue any shares of preferred stock; provided, however, that
Borrower may incur Indebtedness (including Acquired Debt) or issue Disqualified
Stock, and the Guarantors may incur Indebtedness (including Acquired Debt) or
issue preferred stock, if the Fixed Charge Coverage Ratio for the Borrower’s
most recently ended four full fiscal quarters for which internal financial
statements are available immediately preceding the date on which such additional
Indebtedness is incurred or such Disqualified Stock or such preferred stock is
issued, as the case may be, would have been at least 2.0 to 1.0, determined on a
pro forma basis (including a pro forma application of the net proceeds
therefrom), as if the additional Indebtedness had been incurred or the
Disqualified Stock or the preferred stock had been issued, as the case may be,
at the beginning of such four-quarter period.

(b)   The provisions of Section 6.3(a) hereof will not prohibit the incurrence
of any Permitted Debt.

Borrower will not incur, and will not permit any Guarantor to incur, any
Indebtedness (including Permitted Debt) that is contractually subordinated in
right of payment to any other Indebtedness of Borrower or such Guarantor unless
such Indebtedness is also contractually subordinated in right of payment to the
Term Loans and to the Guaranties on substantially identical terms; provided,
however, that no Indebtedness will be deemed to be contractually subordinated in
right of payment to any other Indebtedness of Borrower solely by virtue of being
unsecured or by virtue of being secured on a first or junior Lien basis.



81

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

For purposes of determining compliance with this Section 6.3, in the event that
an item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (1) through (14) of the
definition thereof, or is entitled to be incurred pursuant to Section 6.3(a)
hereof, Borrower will be permitted to classify such item of Indebtedness on the
date of its incurrence, or later reclassify all or a portion of such item of
Indebtedness, in any manner that complies with this Section 6.3; provided, that
Indebtedness under Credit Facilities outstanding on the date of the Existing
Indenture will initially be deemed to have been incurred on such date in
reliance on the exception provided by clause (1) of the definition of Permitted
Debt.  The accrual of interest, the accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, the reclassification of preferred stock as
Indebtedness due to a change in accounting principles, and the payment of
dividends on Disqualified Stock in the form of additional shares of the same
class of Disqualified Stock will not be deemed to be an incurrence of
Indebtedness or an issuance of Disqualified Stock for purposes of this Section
6.3; provided, in each such case, that the amount of any such accrual, accretion
or payment is included in Fixed Charges of Borrower as accrued.

The amount of any Indebtedness outstanding as of any date will be:

(1)               THE ACCRETED VALUE OF THE INDEBTEDNESS, IN THE CASE OF ANY
INDEBTEDNESS ISSUED WITH ORIGINAL ISSUE DISCOUNT;

(2)               THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS, IN THE CASE OF ANY
OTHER INDEBTEDNESS; AND

(3)               IN RESPECT OF INDEBTEDNESS OF ANOTHER PERSON SECURED BY A LIEN
ON THE ASSETS OF THE SPECIFIED PERSON, THE LESSER OF:

(A)              the Fair Market Value of such assets or property at the date of
determination; and

(B)              the amount of the Indebtedness of the other Person that is
secured by such assets.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term Indebtedness, or first committed, in the case of
revolving credit Indebtedness; provided that if such Indebtedness is incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced. Notwithstanding any other provision of this covenant, the maximum
amount of Indebtedness that Borrower or any Restricted Subsidiary may incur
pursuant to this covenant shall not be deemed to be exceeded solely as a result
of fluctuations in the exchange rates of currencies.



82

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

6.4. Limitation on Asset Sales

(a)   Borrower will not, and will not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale unless:

(1)               BORROWER OR THE RESTRICTED SUBSIDIARY, AS THE CASE MAY BE,
RECEIVES CONSIDERATION FOR SUCH SALE AT THE TIME OF THE ASSET SALE AT LEAST
EQUAL TO THE FAIR MARKET VALUE OF THE ASSETS OR EQUITY INTERESTS ISSUED OR SOLD
OR OTHERWISE DISPOSED OF; AND

(2)               AT LEAST 75.0% OF THE CONSIDERATION RECEIVED IN THE ASSET SALE
BY BORROWER OR SUCH RESTRICTED SUBSIDIARY CONSISTS OF CASH OR CASH EQUIVALENTS. 
FOR PURPOSES OF THIS PROVISION, EACH OF THE FOLLOWING WILL BE DEEMED TO BE CASH:

(A)             any liabilities, as shown on Borrower’s most recent consolidated
balance sheet, of Borrower or any Restricted Subsidiary (other than contingent
liabilities and liabilities that are by their terms subordinated to the Term
Loans) that are assumed by the transferee of any such assets pursuant to a
customary assumption agreement that releases Borrower or such Restricted
Subsidiary from further liability;

(B)              any securities, notes or other obligations received by Borrower
or any such Restricted Subsidiary from such transferee that are, within 180 days
following the Asset Sale, converted, sold or exchanged by Borrower or such
Restricted Subsidiary into or for cash or Cash Equivalents, to the extent of the
cash or Cash Equivalents received in that conversion, sale or exchange;

(C)              any stock or assets of the kind referred to in clauses
(1)(B) or (1)(D) of Section 2.10(a); and

(D)             any Designated Noncash Consideration received by Borrower or any
of its Restricted Subsidiaries in such Asset Sale having a Fair Market Value,
taken together with all other Designated Noncash Consideration received pursuant
to this clause (D) that is at that time outstanding, not to exceed the greater
of (i) $10.0 million and (ii) 2.5% of Consolidated Total Assets at the time of
receipt of such Designated Noncash Consideration (with the Fair Market Value of
each item of Designated Noncash Consideration being measured at the time
received and without giving effect to subsequent changes in value); and

(3)               THE NET PROCEEDS THEREOF SHALL BE APPLIED AS REQUIRED BY
SECTION 2.10(A).

83

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(b)   Except as otherwise provided in Section 7.12 hereof, no Guarantor may sell
or otherwise dispose of all or substantially all of its assets to, or
consolidate with or merge with or into (whether or not such Guarantor is the
surviving Person) another Person, other than the Borrower or another Guarantor,
unless:

(1)                     immediately after giving effect to such transaction, no
Default or Event of Default exists; and

(2)                     either:

(A)             subject to Section 7.12 hereof, the Person acquiring the
property in any such sale or disposition or the Person formed by or surviving
any such consolidation or merger assumes all the obligations of that Guarantor
under this Agreement and its Guaranty on the terms set forth herein or therein,
pursuant to a signed instrument reasonably satisfactory to the Administrative
Agent; or

(B)              the Net Proceeds of such sale or other disposition are applied
in accordance with Section 2.10(a) hereof.

In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by a signed instrument reasonably
satisfactory to the Administrative Agent, of the Guaranty and the due and
punctual performance of all of the covenants and conditions of this Agreement to
be performed by the Guarantor, such successor Person will succeed to and be
substituted for the Guarantor with the same effect as if it had been named
herein as a Guarantor.  Any such Guaranty of a successor Guarantor will in all
respects have the same legal rank and benefit under this Agreement as the
Guaranties theretofore and thereafter issued in accordance with the terms of
this Agreement as though all of such Guaranties had been issued at the date of
the execution hereof.

Except as set forth in Section 6, and notwithstanding clauses 2(A) and (B)
above, nothing contained in this Agreement will prevent any consolidation or
merger of a Guarantor with or into Borrower or another Guarantor, or will
prevent any sale or conveyance of the property of a Guarantor as an entirety or
substantially as an entirety to Borrower or another Guarantor.

6.5. Limitation on Transactions with Affiliates

(a)   Borrower will not, and will not permit any of its Restricted Subsidiaries
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of Borrower
(each, an “Affiliate Transaction”), unless:



84

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(1)               THE AFFILIATE TRANSACTION IS ON TERMS THAT ARE NOT MATERIALLY
LESS FAVORABLE TO BORROWER OR THE RELEVANT RESTRICTED SUBSIDIARY THAN THOSE THAT
WOULD HAVE BEEN OBTAINED IN A COMPARABLE TRANSACTION BY BORROWER OR SUCH
RESTRICTED SUBSIDIARY WITH AN UNRELATED PERSON; AND

(2)               BORROWER DELIVERS TO THE ADMINISTRATIVE AGENT:

(A)             with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of $5.0
million, a resolution of the Board of Directors of Borrower set forth in a
certificate of an Authorized Officer certifying that such Affiliate Transaction
complies with clause (1) of this Section 6.5(a) and that such Affiliate
Transaction has been approved by a majority of the disinterested members of the
Board of Directors of Borrower; provided, that if the Board of Directors of
Borrower does not have any disinterested members at the time of such Affiliate
Transaction, then Borrower must deliver to the Administrative Agent an opinion
as to the fairness to Borrower or such Restricted Subsidiary of such Affiliate
Transaction from a financial point of view issued by an accounting, appraisal or
investment banking firm of national standing; and

(B)              with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of $20.0
million, an opinion as to the fairness to Borrower or such Restricted Subsidiary
of such Affiliate Transaction from a financial point of view issued by an
accounting, appraisal or investment banking firm of national standing.

(b)   The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 6.5(a) hereof:

(1)               REASONABLE DIRECTOR, OFFICER, EMPLOYEE AND CONSULTANT
COMPENSATION, BENEFIT AND INDEMNIFICATION AGREEMENTS, PLANS AND ARRANGEMENTS,
ENTERED INTO BY BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES IN THE ORDINARY
COURSE OF BUSINESS AND PAYMENTS PURSUANT THERETO;

(2)               TRANSACTIONS BETWEEN OR AMONG BORROWER AND/OR ITS RESTRICTED
SUBSIDIARIES;

(3)               TRANSACTIONS WITH A PERSON (OTHER THAN AN UNRESTRICTED
SUBSIDIARY OF BORROWER) THAT IS AN AFFILIATE OF BORROWER SOLELY BECAUSE BORROWER
OWNS, DIRECTLY OR THROUGH A RESTRICTED SUBSIDIARY, AN EQUITY INTEREST IN, OR
CONTROLS, SUCH PERSON;

(4)               ANY ISSUANCE OF EQUITY INTERESTS (OTHER THAN DISQUALIFIED
STOCK) OF BORROWER TO AFFILIATES OF BORROWER;

(5)               LOANS OR ADVANCES TO EMPLOYEES OF BORROWER OR ANY RESTRICTED
SUBSIDIARY MADE IN THE ORDINARY COURSE OF BUSINESS NOT TO EXCEED AN AGGREGATE
AMOUNT OF $2.0 MILLION OUTSTANDING AT ANY ONE TIME;



85

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(6)               RESTRICTED PAYMENTS THAT DO NOT VIOLATE THE PROVISIONS OF
SECTION 6.1 HEREOF; AND

(7)               THE MANAGEMENT AGREEMENT, INCLUDING THE TRANSACTIONS
CONTEMPLATED THEREBY AND PURSUANT THERETO.

6.6. Limitation on Liens

.  Borrower will not, and will not permit any Restricted Subsidiary to, directly
or indirectly, create, incur, assume or suffer to exist any Lien of any kind
(except Permitted Liens) on any asset now owned or hereafter acquired, unless
all payments due under this Agreement are secured on an equal and ratable basis
with the obligations so secured until such time as such other obligations (in
respect of Indebtedness or otherwise) are no longer secured by a Lien.

6.7. Limitation on Business Activities

.  Borrower will not, and will not permit any of its Restricted Subsidiaries to,
engage in any business other than Permitted Businesses, except to such extent as
would not be material to Borrower and its Restricted Subsidiaries taken as a
whole.

6.8. Limitation on Merger, Consolidation, or Sale of Assets

(a)   Borrower will not, directly or indirectly:  (i) consolidate or merge with
or into another Person (whether or not Borrower is the surviving corporation);
or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of Borrower and its Restricted
Subsidiaries taken as a whole, in one or more related transactions, to another
Person, unless:

(1)               EITHER:

(A)             Borrower is the surviving corporation; or

(B)              the Person formed by or surviving any such consolidation or
merger (if other than Borrower) or to which such sale, assignment, transfer,
conveyance or other disposition has been made is a corporation, limited
liability company or limited partnership organized or existing under the laws of
the United States, any state of the United States or the District of Columbia;

(2)               THE PERSON FORMED BY OR SURVIVING ANY SUCH CONSOLIDATION OR
MERGER (IF OTHER THAN BORROWER) OR THE PERSON TO WHICH SUCH SALE, ASSIGNMENT,
TRANSFER, CONVEYANCE OR OTHER DISPOSITION HAS BEEN MADE ASSUMES ALL THE
OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT PURSUANT TO A SIGNED INSTRUMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(3)               IMMEDIATELY AFTER SUCH TRANSACTION, NO DEFAULT OR EVENT OF
DEFAULT EXISTS;



86

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(4)               BORROWER OR THE PERSON FORMED BY OR SURVIVING ANY SUCH
CONSOLIDATION OR MERGER (IF OTHER THAN BORROWER), OR TO WHICH SUCH SALE,
ASSIGNMENT, TRANSFER, CONVEYANCE OR OTHER DISPOSITION HAS BEEN MADE WOULD, ON
THE DATE OF SUCH TRANSACTION AFTER GIVING PRO FORMA EFFECT THERETO AND ANY
RELATED FINANCING TRANSACTIONS AS IF THE SAME HAD OCCURRED AT THE BEGINNING OF
THE APPLICABLE FOUR-QUARTER PERIOD:

(A)             be permitted to incur at least $1.00 of additional Indebtedness
pursuant to the Fixed Charge Coverage Ratio test set forth in Section 6.3(a)
hereof, or

(B)              have a Fixed Charge Coverage Ratio that is greater than the
Fixed Charge Coverage Ratio of Borrower prior to such transaction; and

(5)               BORROWER OR THE PERSON FORMED BY OR SURVIVING ANY SUCH
CONSOLIDATION OR MERGER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF AN AUTHORIZED OFFICER AND AN OPINION OF COUNSEL, EACH STATING
THAT SUCH CONSOLIDATION, MERGER, SALE, ASSIGNMENT, TRANSFER, LEASE, CONVEYANCE
OR OTHER DISPOSITION DOES NOT VIOLATE THE APPLICABLE PROVISIONS OF THIS
AGREEMENT AND A CERTIFICATE OF AN AUTHORIZED OFFICER THAT THE APPLICABLE
CONDITIONS PRECEDENT IN THIS AGREEMENT RELATING TO SUCH TRANSACTION HAVE BEEN
SATISFIED.

In addition, Borrower will not, directly or indirectly, lease all or
substantially all of the properties and assets of Borrower and its Restricted
Subsidiaries taken as a whole, in one or more related transactions, to any other
Person.

(b)   Section 6.8(a) will not apply to:

(1)               A MERGER OF BORROWER WITH AN AFFILIATE SOLELY FOR THE PURPOSE
OF REINCORPORATING OR REORGANIZING BORROWER IN ANOTHER JURISDICTION; OR

(2)               ANY CONSOLIDATION OR MERGER, OR ANY SALE, ASSIGNMENT,
TRANSFER, CONVEYANCE, LEASE OR OTHER DISPOSITION OF ASSETS BETWEEN OR AMONG
BORROWER AND ITS RESTRICTED SUBSIDIARIES.

(c)   Upon any consolidation or merger, or any sale, assignment, transfer,
lease, conveyance or other disposition of all or substantially all of the
properties or assets of Borrower in a transaction that is subject to, and that
complies with the provisions of, this Section 6.8, the successor Person formed
by such consolidation or into or with which Borrower is merged or to which such
sale, assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition, the provisions of this Agreement referring to the “Borrower” shall
refer instead to the successor Person and not to Borrower), and may exercise
every right and power of Borrower under this Agreement with the same effect as
if such successor Person had been named as the Borrower herein; provided,
however, that the predecessor Borrower shall not be relieved from the obligation
to pay any amount in respect of the Term Loans (including principal and interest
thereon) except in the case of a sale of all of the Borrower’s assets in a
transaction that is subject to, and that complies with the provisions of, this
Section 6.8.



87

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

6.9. Limitation on Changes Relating to Indebtedness

.  Borrower will not, and will not permit its Restricted Subsidiaries to,
directly or indirectly change or amend the terms of the Existing Credit
Agreement or the Existing Indenture if such change or amendment would materially
adversely affect the Administrative Agent or the Lenders.

6.10. Limitation on Changes to Fiscal Year

.  Borrower will not change its Fiscal Year or permit any of its Restricted
Subsidiaries to change their respective Fiscal Years.

6.11. Limitation on Release of Hazardous Materials.

Borrower will not, and will not permit its Restricted Subsidiaries to, cause or
permit a Release of any Hazardous Material on, at, in, under, above, to, from or
about any of the real property where such Release would (a) violate in any
respect, or form the basis for any Environmental Liabilities by Borrower or any
of its Restricted Subsidiaries under, any Environmental Laws or Environmental
Permits or (b) otherwise adversely impact the value or marketability of any of
the real property, other than such violations or Environmental Liabilities or
adverse impacts on the value or marketability of the real property that could
not reasonably be expected to have a Material Adverse Effect.

6.12. ERISA Matters

.  Borrower will not, and will not permit any ERISA Affiliate to, cause or
permit to occur an ERISA Event to the extent such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

6.13. Limitation on Changes to Management Agreement

.  Borrower will not, and will not permit any of its Restricted Subsidiaries to,
change or amend the terms of the Management Agreement.

6.14. Press Releases; Public Offering Materials

.  Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will on or after the Closing Date issue any press releases or other
public disclosure, including any prospectus, proxy statement or other materials
filed with any Governmental Authority relating to a public offering of the
Equity Interests of any Credit Party, using the name of GS Lending Partners or
its affiliates known to the Credit Parties or referring to this Agreement, the
other Credit Documents without at least two (2) Business Days’ prior notice to
GS Lending Partners and without the prior written consent of GS Lending Partners
unless (and only to the extent that) such Credit Party or Affiliate is required
to do so under law and then, in any event, such Credit Party or Affiliate will
consult with GS Lending Partners before issuing such press release or other
public disclosure.

6.15. Permitted Activities of Holdings

.  Holdings will not (a) incur, directly or indirectly, any Indebtedness or any
other obligation or liability whatsoever other than the Indebtedness and
obligations under this Agreement, the other Credit Documents and the Existing
Credit Agreement; (b) create or suffer to exist any Lien upon any property or
assets now owned or hereafter acquired, leased or licensed by it other than the
Liens created under or permitted pursuant to the terms of the Existing Credit
Agreement or the other loan documents related thereto; (c) engage in any
business or activity or own any assets other than (i) holding 100% of the Equity
Interests of Borrower and (ii) performing its obligations and activities
incidental thereto under the Credit Documents, and to the extent not
inconsistent therewith, the Existing Credit Agreement; (d) consolidate with or
merge with or into, or convey, transfer, lease or license all or substantially
all its assets to, any Person; (e) sell or otherwise dispose of any Equity
Interests of any of its Subsidiaries; (f) create or acquire any Subsidiary or
make or own any Investment in any Person other than Borrower; or (g) fail to
hold itself out to the public as a legal entity separate and distinct from all
other Persons; provided that nothing in this Section 6.15 shall prevent Holdings
from engaging in any activity that it otherwise would be permitted to engage in
pursuant to Section 5.9 of the Existing Credit Agreement, as in effect on the
date hereof.



88

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

SECTION 7.   GUARANTY

7.1. Guaranty of the Obligations

.  Subject to the provisions of Section 7.2, Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to Administrative Agent for the
ratable benefit of the Beneficiaries the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
“Guaranteed Obligations”).

7.2. Contributions by Guarantors

.  All Guarantors desire to allocate among themselves (collectively, the
“Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under this Guaranty.  Accordingly, in the event any payment or
distribution is made on any date by a Guarantor (a “Funding Guarantor”) under
this Guaranty such that its Aggregate Payments exceeds its Fair Share as of such
date, such Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in an amount sufficient to cause each
Contributing Guarantor’s Aggregate Payments to equal its Fair Share as of such
date.  “Fair Share” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the obligations Guaranteed.  “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the “Fair
Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 7.2, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor. 
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including in respect of this Section
7.2), minus (2) the aggregate amount of all payments received on or before such
date by such Contributing Guarantor from the other Contributing Guarantors as
contributions under this Section 7.2.  The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor.  The allocation among
Contributing Guarantors of their obligations as set forth in this Section 7.2
shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder.  Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 7.2.



89

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

7.3. Payment by Guarantors

.  Subject to Section 7.2, Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any Guarantor by virtue hereof,
that upon the failure of Borrower to pay any of the Guaranteed Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon
demand pay, or cause to be paid, in Cash, to Administrative Agent for the
ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for Borrower’s becoming the subject of a case under the Bankruptcy Code,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed against Borrower for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4. Liability of Guarantors Absolute

.  Each Guarantor agrees that its obligations hereunder are irrevocable,
absolute, independent and unconditional and shall not be affected by any
circumstance which constitutes a legal or equitable discharge of a guarantor or
surety other than payment in full of the Guaranteed Obligations.  In furtherance
of the foregoing and without limiting the generality thereof, each Guarantor
agrees as follows:

(a)   this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;

(b)   Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

(c)   the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d)   payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been
paid.  Without limiting the generality of the foregoing, if Administrative Agent
is awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;



90

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(e)   any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against Borrower or any security for the
Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Credit Documents; and

(f)   this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Holdings or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set‑offs or counterclaims
which Borrower may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.



91

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

7.5. Waivers by Guarantors

.  Each Guarantor hereby waives, for the benefit of Beneficiaries: (a) any right
to require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against Borrower, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of Borrower
or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other Guarantor from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set‑offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notices of any extension of credit
to Borrower and notices of any of the matters referred to in Section 7.4 and any
right to consent to any thereof; and (g) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.



92

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

7.6. Guarantors' rights of Subrogation, Contribution, Etc.

  Until the Guaranteed Obligations shall have been indefeasibly paid in full,
each Guarantor hereby waives any claim, right or remedy, direct or indirect,
that such Guarantor now has or may hereafter have against Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Borrower with respect to the Guaranteed Obligations, (b) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Borrower, and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary.  In addition, until the Guaranteed Obligations shall
have been indefeasibly paid in full, each Guarantor shall withhold exercise of
any right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including any
such right of contribution as contemplated by Section 7.2.  Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against Borrower, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor.  If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full, such
amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

7.7. Subordination of Other Obligations

.  Any Indebtedness of Borrower or any Guarantor now or hereafter held by any
Guarantor (the “Obligee Guarantor”) is hereby subordinated in right of payment
to the Guaranteed Obligations, and, subject to the rights of the secured parties
under the Existing Credit Agreement to any such Indebtedness collected or
received by the Obligee Guarantor, any such Indebtedness collected or received
by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.

7.8. Continuing Guaranty

.  This Guaranty is a continuing guaranty and shall remain in effect until all
of the Guaranteed Obligations shall have been paid in full.  Each Guarantor
hereby irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guaranteed Obligations.



93

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

7.9. Authority of Guarantors or Borrower

.  It is not necessary for any Beneficiary to inquire into the capacity or
powers of any Guarantor or Borrower or the officers, directors or any agents
acting or purporting to act on behalf of any of them.

7.10. Financial Condition of Borrower

.  The Term Loans may be made to Borrower or continued from time to time without
notice to or authorization from any Guarantor regardless of the financial or
other condition of Borrower at the time of any such grant or continuation, as
the case may be.  No Beneficiary shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of Borrower.  Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of Borrower and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations.  Each
Guarantor hereby waives and relinquishes any duty on the part of any Beneficiary
to disclose any matter, fact or thing relating to the business, operations or
conditions of Borrower now known or hereafter known by any Beneficiary.

7.11. Bankruptcy, Etc.

            (a)  So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Requisite Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against Borrower or any other Guarantor.  The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Borrower or any other Guarantor or by any defense
which Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b)   Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations.  Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c)   In the event that all or any portion of the Guaranteed Obligations are
paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.



94

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

7.12. Discharge of Guaranty Upon Sale of Guarantor

.  If all of the Equity Interests of any Guarantor or any of its successors in
interest hereunder shall be sold or otherwise disposed of (including by merger
or consolidation) in accordance with the terms and conditions hereof, the
Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Beneficiary or any other Person effective as of the time of such
Asset Sale; provided that the Net Proceeds of such Asset Sale are applied in
accordance with Section 2.10(a) hereof.  Upon delivery by Borrower to the
Administrative Agent of a certificate of an Authorized Officer and an Opinion of
Counsel to the effect that such Asset Sale was made in accordance with the
provisions of this Agreement, including without limitation Sections 6.4 and
2.10(a) hereof, the Administrative Agent will execute any documents reasonably
required in order to evidence the release of any Guarantor from its obligations
under its Guaranty.

SECTION 8.   EVENTS OF DEFAULT

8.1. Events of Default

.  If any one or more of the following conditions or events shall occur:

(a)   Failure to Make Payments When Due.  Failure by Borrower to pay (i) when
due any principal amount (or premium thereon) of the Term Loans, whether at
stated maturity, by acceleration, by notice of voluntary prepayment, by
mandatory prepayment or otherwise; or (ii) any interest on the Term Loans or any
fee or any other amount due hereunder or any of the other Credit Documents
within three (3) Business Days after the date due; or

(b)   Default in Other Agreements.  (1) Any Credit Party or any of its
Restricted Subsidiaries fails to pay when due or within any applicable grace
period any principal or interest on Indebtedness (other than the Term Loans)
having an outstanding principal amount in excess of $5,000,000 or any Contingent
Obligations or (2) breach or default of any Credit Party or any of its
Restricted Subsidiaries, or the occurrence of any condition or event, with
respect to any Indebtedness (other than the Term Loans) or any Contingent
Obligations, if the effect of such breach, default or occurrence is to cause or
to permit the holder or holders then to cause, Indebtedness and/or Contingent
Obligations having an individual principal amount in excess of $1,000,000 or
having an aggregate principal amount in excess of $5,000,000 to become or be
declared due prior to their stated maturity; or

(c)   Breach of Certain Covenants and Provisions.  Failure of any Credit Party
to perform or comply with any term or condition contained in (i) the Commitment
Letter or the Fee Letter, (ii) Section 5.1 which failure continues for more than
five (5) Business Days after the date specified for performance or compliance
with such term or condition, (iii) that portion of Section 5.3 relating to the
Credit Parties’ obligation to maintain insurance, or (iv) Section 5.5, Section
5.10 or Section 6; or

95

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(d)   Breach of Representations, Etc.  Any representation or warranty herein or
in any Credit Document or in any written statement, report, financial statement
or certificate made or delivered to the Administrative Agent or any Lender by
any Credit Party is untrue or incorrect in any material respect (without
duplication of materiality qualifiers contained therein) as of the date when
made or deemed made; or

(e)   Other Defaults Under Credit Documents.  Any Credit Party defaults in the
performance of or compliance with any term contained in this Agreement or the
other Credit Documents (other than occurrences described in other provisions of
this Section 8.1 for which a different grace or cure period is specified, or for
which no cure period is specified and which constitute immediate Events of
Default) and such default is not remedied or waived within thirty (30) days
after the earlier of (i) receipt by Borrower of notice from Administrative Agent
or Requisite Lenders of such default or (ii) actual knowledge of Borrower or any
other Credit Party of such default; or

(f)   Involuntary Bankruptcy; Appointment of Receiver, Etc.  (1) A court enters
a decree or order for relief with respect to any Credit Party in an involuntary
case under the Bankruptcy Code or any other Insolvency Law, which decree or
order is not stayed or other similar relief is not granted under any applicable
federal, state or foreign law; or (2) the continuance of any of the following
events for sixty (60) days unless dismissed, bonded or discharged:  (a) an
involuntary case is commenced against any Credit Party, under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or (b) a
decree or order of a court for the appointment of a receiver, receiver and
manager, interim receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over any Credit Party, or over all or a
substantial part of its property, is entered; or (c) a receiver, receiver and
manager, interim receiver, trustee or other custodian is appointed without the
consent of a Credit Party, for all or a substantial part of the property of the
Credit Party; or

(g)   Voluntary Bankruptcy; Appointment of Receiver, Etc.  (1) Any Credit Party
commences a voluntary case under the Bankruptcy Code or any other Insolvency
Law, or consents to the entry of an order for relief in an involuntary case or
to the conversion of an involuntary case to a voluntary case under any such law
or consents to the appointment of or taking possession by a receiver, trustee,
interim receiver, receiver and manager or other custodian for all or a
substantial part of its property; or (2) any Credit Party makes any assignment
for the benefit of creditors; or (3) the Board of Directors of any Credit Party
adopts any resolution or otherwise authorizes action to approve any of the
actions referred to in this Section 8.1(g); or

(h)   Judgments and Attachments.  Any money judgment, writ or warrant of
attachment, or similar process (other than those described elsewhere in this
Section 8.1) involving (1) an amount in any individual case in excess of
$4,000,000 or (2) an amount in the aggregate at any time in excess of
$10,000,000 (in either case to the extent not adequately covered by insurance in
Administrative Agent’s sole discretion as to which the insurance company has
acknowledged coverage) is entered or filed against one or more of the Credit
Parties or any of their respective assets and remains undischarged, unvacated,
unbonded or unstayed for a period of thirty (30) days or in any event later than
five (5) Business Days prior to the date of any proposed sale there­under; or



96

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(i)   Dissolution.  Any order, judgment or decree is entered against any Credit
Party decreeing the dissolution or split up of such Credit Party and such order
remains undischarged or unstayed for a period in excess of fifteen (15) days;

(j)   Solvency.  The Credit Parties taken as a whole cease to be Solvent, fail
to pay their debts as they become due or admit in writing their present or
prospective inability to pay their debts as they become due;

(k)   Invalidity of Credit Documents.  Any of the Credit Documents for any
reason, other than a partial or full release in accordance with the terms
thereof, ceases to be in full force and effect or is declared to be null and
void, or any Credit Party denies that it has any further liability under any
Credit Documents to which it is party, or gives notice to such effect; or

(l)   Damage; Casualty.  Any event occurs, whether or not insured or insurable,
as a result of which revenue-producing activities cease or are substantially
curtailed at any facility of any Credit Party generating more than 20% of the
consolidated revenues of the Credit Parties for the Fiscal Year preceding such
event and such cessation or curtailment continues for more than sixty (60) days;
or

(m)   Event of Default.  An “event of default” occurs and is continuing under
the Existing Indenture, the Existing Notes, the New Senior Notes or the Existing
Credit Agreement.

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to Borrower by Administrative Agent,
each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Credit Party: (I) the unpaid principal
amount of and accrued interest on the Term Loans, and (II) all other Obligations
hereunder.

SECTION 9.   AGENTS

9.1. Appointment of Agents

GS Lending Partners is hereby appointed Syndication Agent hereunder, and each
Lender hereby authorizes GS Lending Partners to act as Syndication Agent in
accordance with the terms hereof and the other Credit Documents.  GS Lending
Partners is hereby appointed Administrative Agent hereunder and under the other
Credit Documents and each Lender hereby authorizes GS Lending Partners to act as
Administrative Agent in accordance with the terms hereof and the other Credit
Documents.  GS Lending Partners is hereby appointed Documentation Agent
hereunder, and each Lender hereby authorizes GS Lending Partners to act as
Documentation Agent in accordance with the terms hereof and the other Credit
Documents.  Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Credit Documents, as
applicable.  The provisions of this Section 9 are solely for the benefit of
Agents and Lenders and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof.  In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Borrower or any of its
Subsidiaries.  Each of Syndication Agent and Documentation Agent, without
consent of or notice to any party hereto, may assign any and all of its rights
or obligations hereunder to any of its Affiliates.  As of the Closing Date, GS
Lending Partners, in its capacities as Syndication Agent and Documentation
Agent, shall have no obligations but shall be entitled to all benefits of this
Section 9. 



97

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

9.2. Powers and Duties

.  Each Lender irrevocably authorizes each Agent to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Credit Documents as are specifically delegated or granted to
such Agent by the terms hereof and thereof, together with such powers, rights
and remedies as are reasonably incidental thereto.  Each Agent shall have only
those duties and responsibilities that are expressly specified herein and the
other Credit Documents.  Each Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.  No
Agent shall have, by reason hereof or any of the other Credit Documents, a
fiduciary relationship in respect of any Lender; and nothing herein or any of
the other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Credit Documents except as expressly set forth herein or therein.

 

9.3. General Immunity

 

(a)   No Responsibility for Certain Matters.  No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
or to any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Term Loans or as to the existence or possible existence of any Event of Default
or Default or to make any disclosures with respect to the foregoing.  Anything
contained herein to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Term
Loans or the component amounts thereof.

(b)   Exculpatory Provisions.  No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction.  Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions. 
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Borrower and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5).



98

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(c)   Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.  All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein. 
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

9.4. Agents Entitled to Act as Lender

.  The agency hereby created shall in no way impair or affect any of the rights
and powers of, or impose any duties or obligations upon, any Agent in its
individual capacity as a Lender hereunder.  With respect to its participation in
the Term Loans, each Agent shall have the same rights and powers hereunder as
any other Lender and may exercise the same as if it were not performing the
duties and functions delegated to it hereunder, and the term “Lender” shall,
unless the context clearly otherwise indicates, include each Agent in its
individual capacity.  Any Agent and its Affiliates may accept deposits from,
lend money to, own securities of, and generally engage in any kind of banking,
trust, financial advisory or other business with Borrower or any of its
Affiliates as if it were not performing the duties specified herein, and may
accept fees and other consideration from Borrower for services in connection
herewith and otherwise without having to account for the same to Lenders.



99

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

9.5. Lenders' Representations, Waranties and Acknowledgement

(a)   Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiaries in connection with its making of Term Loans hereunder and that it
has made and shall continue to make its own appraisal of the creditworthiness of
Borrower and its Subsidiaries.  No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Term Loans or at any time or times thereafter, and no
Agent shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

(b)   Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Term Loan on the Closing Date shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Closing Date.

9.6. Right to Indemnity

.  Each Lender, in proportion to its Pro Rata Share, severally agrees to
indemnify each Agent, to the extent that such Agent shall not have been
reimbursed by any Credit Party, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
such Agent in exercising its powers, rights and remedies or performing its
duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.  If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.



100

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

9.7. Successor Administrative Agent.

(a)   Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to Lenders and Borrower and Administrative Agent
may be removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Borrower and Administrative Agent and signed
by Requisite Lenders.  Administrative Agent shall have the right to appoint a
financial institution to act as Administrative Agent hereunder, subject to the
reasonable satisfaction of Borrower and the Requisite Lenders, and
Administrative Agent’s resignation shall become effective on the earlier of (i)
the acceptance of such successor Administrative Agent by Borrower and the
Requisite Lenders or (ii) the thirtieth day after such notice of resignation. 
Upon any such notice of resignation or any such removal, if a successor
Administrative Agent has not already been appointed by the retiring
Administrative Agent, Requisite Lenders shall have the right, upon five Business
Days’ notice to Borrower, to appoint a successor Administrative Agent.  If
neither Requisite Lenders nor Administrative Agent have appointed a successor
Administrative Agent, Requisite Lenders shall be deemed to have succeeded to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent and the retiring or removed Administrative Agent shall promptly transfer
to such successor Administrative Agent all records and other documents necessary
or appropriate in connection with the performance of the duties of the successor
Administrative Agent under the Credit Documents, whereupon such retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder.  After any retiring or removed Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder. 

9.8. Guaranty

(a)   Agents under Guaranty.  Each Lender hereby further authorizes
Administrative Agent, on behalf of and for the benefit of Lenders, to be the
agent for and representative of Lenders with respect to the Guaranty.  Subject
to Section 10.5, without further written consent or authorization from any
Lender, Administrative Agent may execute any documents or instruments necessary
to release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.

(b)   Right to Enforce Guaranty.  Anything contained in any of the Credit
Documents to the contrary notwithstanding, Borrower, Administrative Agent and
each Lender hereby agree that no Lender shall have any right individually to
enforce the Guaranty, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by Administrative Agent, on behalf of
the Lenders in accordance with the terms hereof.

(c)   Release of Guarantees, Termination of Credit Documents.  Notwithstanding
anything to the contrary contained herein or any other Credit Document, when all
Obligations have been paid in full, upon request of Borrower, Administrative
Agent shall (without notice to, or vote or consent of, any Lender) take such
actions as shall be required to release all guarantee

101

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

obligations provided for in any Credit Document.  Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of  the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

9.9. Withholding Taxes

To the extent required by any applicable law, Administrative Agent may withhold
from any payment to any Lender an amount equivalent to any applicable
withholding tax.  If the Internal Revenue Service or any other Governmental
Authority asserts a claim that Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding tax ineffective or for
any other reason, or if Administrative Agent reasonably determines that a
payment was made to a Lender pursuant to this Agreement without deduction of
applicable withholding tax from such payment, such Lender shall indemnify
Administrative Agent fully for all amounts paid, directly or indirectly, by
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

SECTION 10.   MISCELLANEOUS

10.1. Notices

(a)   Notices Generally.  Any notice or other communication herein required or
permitted to be given to a Credit Party, Syndication Agent, Administrative Agent
or Documentation Agent, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing.  Except as otherwise set forth in paragraph (b)
below, each notice hereunder shall be in writing and may be personally served,
telexed or sent by telefacsimile or United States mail or courier service and
shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of telefacsimile or
telex, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided, no notice to any Agent shall
be effective until received by such Agent; provided further, any such notice or
other communication shall at the request of Administrative Agent be provided to
any sub-agent appointed pursuant to Section 9.3(c) hereto as designated by
Administrative Agent from time to time.

(b)   Electronic Communications. 

(i)   Notices and other communications to Lenders hereunder may be delivered or
furnished by electronic communication (including e‑mail and Internet or intranet
websites, including the Platform) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender has notified Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication.  Administrative Agent or Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.



102

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(ii)   Each Credit Party understands that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii)   The Platform and any Approved Electronic Communications are provided “as
is” and “as available”.  None of the Agents nor any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv)   Each Credit Party, each Lender and each Agent agrees that Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with Administrative Agent’s
customary document retention procedures and policies.

(v)   Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

103

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

10.2. Expenses

 

.  Whether or not the transactions contemplated hereby shall be consum­mated,
Borrower agrees to pay promptly (a) the actual, reasonable and documented costs
and expenses incurred in connection with the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto; (b) the reasonable and documented costs of furnishing all
opinions by counsel for Borrower and the other Credit Parties; (c) the
reasonable and documented fees, expenses and disbursements of counsel to Agents
in connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by Borrower;
(d) all the actual, reasonable and documented fees, costs, expenses and
disbursements of any auditors, accountants, consultants or appraisers; (e) all
other actual, reasonable and documented costs and expenses incurred by each
Agent in connection with the syndication of the Term Loans and Commitments and
the transactions contemplated by the Credit Documents and any consents,
amendments, waivers or other modifications thereto; and (f) after the occurrence
of a Default or an Event of Default, all costs and expenses, including
reasonable attorneys’ fees and costs of settlement, incurred by any Agent and
Lenders in enforcing any Obligations of or in collecting any payments due from
any Credit Party hereunder or under the other Credit Documents by reason of such
Default or Event of Default (including in connection with the enforcement of the
Guaranty) or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work‑out” or pursuant to any
insolvency or bankruptcy cases or proceedings.

10.3. Indemnity

(a)   In addition to the payment of expenses pursuant to Section 10.2, whether
or not the transactions contemplated hereby shall be consummated, each Credit
Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender and the officers,
partners, members, directors, trustees, advisors, employees, agents, sub-agents
and Affiliates of each Agent and each Lender (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided, no Credit Party shall
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnitee, in each case, as determined
by a final, non-appealable judgment of a court of competent jurisdiction.  To
the extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.3 may be unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(b)   To the extent permitted by applicable law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against each Lender, each Agent,
Arranger and their respective Affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
special, consequential or punitive damages  (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any Credit Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, the Term
Loans or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and Borrower hereby waives, releases and
agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.



104

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

10.4. Set-Off

.  In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender is hereby authorized by each Credit Party at any time or
from time to time subject to the consent of Administrative Agent (such consent
not to be unreasonably withheld or delayed), without notice to any Credit Party
or to any other Person (other than Administrative Agent), any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender to or for the
credit or the account of any Credit Party against and on account of the
obligations and liabilities of any Credit Party to such Lender hereunder and
under the other Credit Documents, including all claims of any nature or
description arising out of or connected hereto or with any other Credit
Document, irrespective of whether or not (a) such Lender shall have made any
demand hereunder or (b) the principal of or the interest on the Term Loans or
any other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured. 

10.5. Amendments and Waivers

(a)   Requisite Lenders’ Consent.  Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders; provided that Administrative Agent may, with
the consent of Borrower only, amend, modify or supplement this Agreement to cure
any ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender.

(b)   Affected Lenders’ Consent.  Without the written consent of each Lender
that would be directly affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:

(i)   extend the scheduled final maturity of the Term Loans or any Note;

(ii)   waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii)   reduce the rate of interest on the Term Loans (other than any waiver of
any increase in the interest rate pursuant to Section 2.5(f)) or any fee or any
premium payable hereunder;

(iv)   extend the time for payment of any such interest or fees;

105

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(v)   reduce the principal amount of the Term Loans;

(vi)   amend, modify, terminate or waive any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

(vii)   amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Commitments and the Term
Loans are included on the Closing Date;

(viii)   release all or substantially all of the Guarantors from the Guaranty
except as expressly provided in the Credit Documents; or

(ix)   consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vi), (vii),
(viii) and (ix). 

(c)   Other Consents.  No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall amend, modify, terminate or waive any provision of
Section 9 as the same applies to any Agent, or any other provision hereof as the
same applies to the rights or obligations of any Agent, in each case without the
consent of such Agent.

(d)   Execution of Amendments, Etc.  Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

10.6. Successors and Assigns; Participations

(a)   Generally.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders.  No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders. 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

106

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(b)   Register.  Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
Term Loans listed therein for all purposes hereof, and no assignment or transfer
of any such Term Loan shall be effective, in each case, unless and until
recorded in the Register following receipt of a fully executed Assignment
Agreement effecting the assignment or transfer thereof, together with the
required forms and certificates regarding tax matters and any fees payable in
connection with such assignment, in each case, as provided in Section 10.6(d). 
Each assignment shall be recorded in the Register promptly following receipt by
the Administrative Agent of the fully executed Assignment Agreement and all
other necessary documents and approvals, prompt notice thereof shall be provided
to Borrower and a copy of such Assignment Agreement shall be maintained, as
applicable.  The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.”  Any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding Term
Loans.

(c)   Right to Assign.  Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Term Loan owing to it or other
Obligations (provided, however, that pro rata assignments shall not be required
and each assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any Term Loans):

(i)   to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent;

(ii)   to any Person meeting the criteria of clause (ii) of the definition of
the term of “Eligible Assignee” upon giving of notice to Borrower and
Administrative Agent and, except in the case of assignments made by or to GS
Lending Partners, consented to by Administrative Agent, such consent not to be
unreasonably withheld or delayed; provided that each such assignment pursuant to
this Section 10.6(c)(ii) shall be in an aggregate amount of not less than
$1,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the Term
Loans of the assigning Lender); and

(iii)   to any Person meeting the criteria of clause (iii) of the definition of
the term of “Eligible Assignee” so long as such sales, assignments or transfers
are in accordance with the procedures set forth in Section 10.6(i).

(d)   Mechanics.  Assignments and assumptions of Term Loans by Lenders shall be
effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement.  Assignments made pursuant to the foregoing provision
shall be effective as of the Assignment Effective Date.  In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.16(c), together with payment to
the Administrative Agent of a registration and processing fee of $3,500 (except
that no such registration and processing fee shall be payable (y) in connection
with an assignment by or to GS Lending Partners or any Affiliate thereof or (z)
in the case of an Assignee which is already a Lender or is an affiliate or
Related Fund of a Lender or a Person under common management with a Lender). 



107

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(e)   Representations and Warranties of Assignee.  Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Term Loans, as the
case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in loans such as the Term
Loans; and (iii) it will make or invest in, as the case may be, its Term Loans
for its own account in the ordinary course and without a view to distribution of
such Term Loans within the meaning of the Securities Act or the Exchange Act or
other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Term Loans or any
interests therein shall at all times remain within its exclusive control);
provided that it is acknowledged and agreed that any Person meeting the criteria
of clause (iii) of the definition of the term “Eligible Assignee” shall not be
required to represent and warrant that (x) it has experience and expertise in
the making of or investing in loans such as the Term Loans or (y) it will make
or invest in the Term Loans in the ordinary course.

(f)   Effect of Assignment.  Subject to the terms and conditions of this Section
10.6, as of the “Assignment Effective Date” (i) subject to Section 10.6(i), the
assignee thereunder shall have the rights and obligations of a “Lender”
hereunder to the extent of its interest in the Term Loans as reflected in the
Register and shall thereafter be a party hereto and a “Lender” for all purposes
hereof; (ii) the assigning Lender thereunder shall, to the extent that rights
and obligations hereunder have been assigned to the assignee, relinquish its
rights (other than any rights which survive the termination hereof under Section
10.8) and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); and (iii) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new outstanding Term Loans
of the assignee and/or the assigning Lender.

(g)   Participations. 

(i)   Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Borrower, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Term Loan or in any other
Obligation.  Each Lender that sells a participation pursuant to this Section
10.6(g) shall maintain a register on which it records the name and address of
each participant and the principal amounts of each participant’s participation
interest with respect to such Lender’s Term Loan (each, a “Participant
Register”).  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of a participation with respect to such
Lender’s Term Loan for all purposes under this Agreement, notwithstanding any
notice to the contrary.



108

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(ii)    The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of the Term Loans or any Note in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any
post‑default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default shall not constitute a change in the terms of such
participation, and that an increase in any Term Loan shall be permitted without
the consent of any participant if the participant’s participation is not
increased as a result thereof) or (B) consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under this Agreement.

(iii)     Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.14(c), 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.15 or 2.16 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrower’s prior written consent and (y) a participant that would be a
Non‑US Lender if it were a Lender shall not be entitled to the benefits of
Section 2.16 unless Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of Borrower, to comply
with Section 2.16 as though it were a Lender; provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrower or any other Person in connection with the
sale of any participation.  To the extent permitted by law, each participant
also shall be entitled to the benefits of Section 10.4 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender. 

(h)   Certain Other Assignments and Participations.  In addition to any other
assignment or participation permitted pursuant to this Section 10.6 any Lender
may assign and/or pledge all or any portion of its Term Loan, the other
Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender including any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors and any operating
circular issued by such Federal Reserve Bank; provided, that no Lender, as
between Borrower and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further,
that in no event shall the applicable Federal Reserve Bank, pledgee or trustee,
be considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.



109

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(i)   Sponsor Loan Purchases.  Sponsor or any Sponsor Affiliate shall, and
Borrower shall cause the Sponsor or such Sponsor Affiliate to, purchase Term
Loans in connection with a Mandatory Sponsor Offer to Purchase.  In connection
with such Mandatory Sponsor Offer to Purchase:

(i)   Borrower shall deliver a notice of the Mandatory Sponsor Offer to Purchase
(the “Offer to Purchase Notice”) to the Administrative Agent and the Lenders by
no later than noon (New York City time) on the Mandatory Sponsor Offer Date,
which such Offer to Purchase Notice shall (A) specify the Purchase Offer Amount,
(B) provide that the Lenders shall have two (2) Business Days to accept the
Mandatory Sponsor Offer to Purchase and (C) contain a section whereby the
Lenders may indicate their election to participate in the Mandatory Sponsor
Offer to Purchase.

(ii)   Each Lender who elects to participate in the Mandatory Sponsor Offer to
Purchase shall indicate such election by appropriately notating the section of
the Offer to Purchase Notice referred to in clause (i)(C) of this Section
10.6(i) and shall submit such response to the Borrower and the Administrative
Agent within two (2) Business Days of its receipt of the Offer to Purchase
Notice, whereupon such Lender shall be deemed to have accepted for purchase the
full amount of its outstanding Term Loans.  In the event that the aggregate
principal amount of Term Loans that are accepted for purchase by Lenders is less
than or equal to the Purchase Offer Amount, all such Term Loans shall be
purchased by Sponsor or the relevant Sponsor Affiliate from such accepting
Lenders.  In the event that the aggregate principal amount of Term Loans that
are accepted for purchase by Lenders is in excess of the Purchase Offer Amount,
all such Term Loans shall be purchased by Sponsor or the relevant Sponsor
Affiliate ratably based on the respective principal amounts of the Term Loans
accepted for purchase by the accepting Lenders.

(iii)   Each purchase of Term Loans by Sponsor or the relevant Sponsor Affiliate
pursuant to a Mandatory Sponsor Offer to Purchase shall be made at par and shall
be effectuated pursuant to the execution and delivery of a Sponsor Assignment
and Acceptance between Sponsor or the relevant Sponsor Affiliate and the
assigning Lender.

(iv)   With respect to all purchases and forgiveness of Term Loans made pursuant
to this Section 10.6(i), Sponsor or the relevant Sponsor Affiliate shall pay all
accrued and unpaid interest, if any, on the purchased Term Loans to the date of
purchase of such Term Loans.

(v)   Immediately following any purchase of Term Loans by Sponsor or the
relevant Sponsor Affiliate pursuant to a Mandatory Sponsor Offer to Purchase, no
interest shall accrue from and after the date of such purchase on any Term Loans
so purchased and such Term Loans shall, without further action by any Person, be
cancelled and forgiven for all purposes and no longer outstanding (and may not
be resold, assigned or participated out by Sponsor or the relevant Sponsor
Affiliate) for all purposes of this Agreement and all other Credit Documents,
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Credit Document, (B)
the making of any request, demand, authorization, direction, notice, consent or
waiver under this Agreement or any other Credit Document, (C) the providing of
any rights to Sponsor or the relevant Sponsor Affiliate as a Lender under this
Agreement or any other Credit Document, (D) the determination of Requisite
Lenders, or for any similar or related purpose, under this Agreement or any
other Credit Document and (E) the calculation of ratios or other financial
measures with respect to any definition or covenant in this Agreement.
 Additionally, Sponsor or the relevant Sponsor Affiliate shall have no rights to
(A) receive any information that may otherwise be distributed or provided to any
Lender, (B) participate in (or receive any notice of) any meeting, conference
call or correspondence, in each case intended or stated to be solely among
Lenders or (C) have access to the Platform (including that portion of the
Platform that has been designated for “private-side” Lenders).  Any payment made
by Sponsor or the relevant Sponsor Affiliate in connection with a purchase of
Term Loans pursuant to a Mandatory Sponsor Offer to Purchase shall not be
subject to the provisions of Section 2.12 or Section 2.13. 



110

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(vi)   Term Loans purchased pursuant to a Mandatory Sponsor Offer to Purchase
shall be recorded in the Register by the Administrative Agent (it being
understood that such recordation by the Administrative Agent shall occur
following receipt by the Administrative Agent of a fully executed and completed
Sponsor Assignment and Acceptance effecting the assignment thereof).  Prompt
notice of such recordation shall be provided to Borrower and a copy of such
Sponsor Assignment and Acceptance shall be maintained by the Administrative
Agent.  After such assignments have been recorded in the Register, Sponsor or
the relevant Sponsor Affiliate and such Term Loans shall each be removed by the
Administrative Agent from the Register in their entirety.

10.7. Independence of Covenants

.  All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.

10.8. Survival of Representations, Warranties and Agreements

.  All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of the Term Loans.  Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Sections 2.14(c), 2.15, 2.16, 10.2, 10.3 and 10.4 and the
agreements of Lenders set forth in Sections 2.13, 9.3(b) and 9.6 shall survive
the payment of the Term Loans and the termination hereof.

10.9. No Waiver; Remedies Cumulative

.  No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege.  The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents.  Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.



111

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

10.10. Payments Set Aside

.  To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lenders exercise their rights of setoff, and such
payment or payments or the proceeds of such setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all rights and remedies therefor or
related thereto, shall be revived and continued in full force and effect as if
such payment or payments had not been made or such setoff had not occurred.

10.11. Severability

.  In case any provision in or obligation hereunder or under any other Credit
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

10.12. Obligations Several; Independent Nature of Lenders' Rights

.  The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder. 
Nothing contained herein or in any other Credit Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.13. Headings

.  Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

10.14. APPLICABLE LAW

.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

10.15. CONSENT TO JURISDICTION

.  SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT
DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS
OF ANY OTHER JURISDICTION IN CONNECTION WITH THE ENFORCEMENT OF ANY JUDGMENT.



112

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

10.16. WAIVER OF JURY TRIAL

.  EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP
THAT IS BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER
WAR­RANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TERM LOANS
MADE HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.



113

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

10.17. Confidentiality

.  Each Agent and each Lender shall hold all non‑public information regarding
Borrower and its Subsidiaries and their businesses identified as such by
Borrower and obtained by such Agent or such Lender pursuant to the requirements
hereof in accordance with such Agent’s and such Lender’s customary procedures
for handling confidential information of such nature, it being understood and
agreed by Borrower that, in any event, the Administrative Agent may disclose
such information to the Lenders and each Agent and each Lender may make (i)
disclosures of such information to Affiliates of such Lender or Agent and to
their respective agents and advisors (and to other Persons authorized by a
Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section
10.17), (ii) disclosures of such information reasonably required by any bona
fide or potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Term Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations (provided, such assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this Section 10.17 or other provisions at least as
restrictive as this Section 10.17), (iii) disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Credit Parties received by it from any Agent or any
Lender, (iv) disclosures in connection with the exercise of any remedies
hereunder or under any other Credit Document and (v) disclosures required or
requested by any governmental agency or representative thereof or by the NAIC or
pursuant to legal or judicial process; provided, unless specifically prohibited
by applicable law or court order, each Lender and each Agent shall make
reasonable efforts to notify Borrower of any request by any governmental agency
or representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non‑public
information prior to disclosure of such information.  In addition, each Agent
and each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents.  Notwithstanding anything to the contrary set forth
herein, each party (and each of their respective employees, representatives or
other agents) may disclose to any and all persons without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and all materials of any kind (including opinions and other tax
analyses) that are provided to any such party relating to such tax treatment and
tax structure.  However, any information relating to the tax treatment or tax
structure shall remain subject to the confidentiality provisions hereof (and the
foregoing sentence shall not apply) to the extent reasonably necessary to enable
the parties hereto, their respective Affiliates, and their and their respective
Affiliates’ directors and employees to comply with applicable securities laws. 
For this purpose, “tax structure” means any facts relevant to the federal income
tax treatment of the transactions contemplated by this Agreement but does not
include information relating to the identity of any of the parties hereto or any
of their respective Affiliates. 



114

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

10.18. Usury Savings Clause

 

.  Notwithstanding any other provision herein, the aggregate interest rate
charged with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate.  If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Term Loans made hereunder
shall bear interest at the Highest Lawful Rate until the total amount of
interest due hereunder equals the amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect.  In addition, if when the Term Loans made hereunder are
repaid in full the total interest due hereunder (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law,
Borrower shall pay to Administrative Agent an amount equal to the difference
between the amount of interest paid and the amount of interest which would have
been paid if the Highest Lawful Rate had at all times been in effect. 
Notwithstanding the foregoing, it is the intention of Lenders and Borrower to
conform strictly to any applicable usury laws.  Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Term Loans made hereunder or be refunded to
Borrower.

10.19. Counterparts

.  This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.

10.20. Effectiveness; Entire Agreement

.  This Agreement shall become effective upon the execution of a counterpart
hereof by each of the parties hereto and receipt by Borrower and Administrative
Agent of written notification of such execution and authorization of delivery
thereof.  With the exception of (a) the Fee Letter and (b) those terms contained
in Sections 3, 4, 5 (including Annex A), 7 and 9 of the Commitment Letter, dated
June 15, 2010, among GS Lending Partners and Borrower (the “Commitment Letter”),
which Fee Letter and such terms of the Commitment Letter shall survive the
execution and delivery of the Credit Documents, all of GS Lending Partners’ and
its Affiliates’ obligations under the Commitment Letter shall terminate and be
superseded by the Credit Documents and GS Lending Partners and its Affiliates
shall be released from all liability in connection therewith, including any
claim for injury or damages, whether consequential, special, direct, indirect,
punitive or otherwise. 

10.21. PATRIOT Act

.  Each Lender and Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Credit Party that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender or
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the PATRIOT Act.



115

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

10.22. Electronic Execution of Assignments

.  The words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.23. No Fiduciary Duty

Each Agent, each Lender and their Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”), may have economic interests that conflict
with those of Borrower, its stockholders and/or its affiliates.  Borrower agrees
that nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and Borrower, its stockholders or its
affiliates, on the other.  The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and Borrower, on the other,
and (ii) in connection therewith and with the process leading thereto, (x) no
Lender has assumed an advisory or fiduciary responsibility in favor of Borrower,
its stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise Borrower, its stockholders or its Affiliates
on other matters) or any other obligation to Borrower except the obligations
expressly set forth in the Credit Documents and (y) each Lender is acting solely
as principal and not as the agent or fiduciary of Borrower, its management,
stockholders, creditors or any other Person.  Borrower acknowledges and agrees
that Borrower has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. 
Borrower agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to
Borrower, in connection with such transaction or the process leading thereto. 

 

[Remainder of page intentionally left blank]



116

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

EXOPACK HOLDING CORP.

 

 

By:      /s/ Jonathan D. Heard__________________

Name: Jonathan D. Heard

Title: Chief Financial Officer

 

 

EXOPACK KEY HOLDINGS, LLC

 

 

By:      /s/ Jonathan D. Heard__________________

Name: Jonathan D. Heard

Title: Chief Financial Officer

 

 

EXOPACK, LLC

 

 

By:      /s/ Jonathan D. Heard__________________

Name: Jonathan D. Heard

Title: Chief Financial Officer

 

 

EXOPACK-THOMASVILLE, LLC

 

 

By:      /s/ Jonathan D. Heard__________________

Name: Jonathan D. Heard

Title: Chief Financial Officer

 

 

EXOPACK-HEBRON, LLC

 

 

By:      /s/ Jonathan D. Heard__________________

Name: Jonathan D. Heard

Title: Chief Financial Officer

 

 

 

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

Credit and Guaranty Agreement

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

 

EXOPACK-ONTARIO, INC.

 

 

By:      /s/ Jonathan D. Heard__________________

Name: Jonathan D. Heard

Title: Chief Financial Officer

 

 

EXOPACK TECHNOLOGY, LLC

 

 

By:      /s/ Jonathan D. Heard__________________

Name: Jonathan D. Heard

Title: Chief Financial Officer

 

 

CELLO-FOIL HOLDING CORP.

 

 

By:      /s/ Jonathan D. Heard__________________

Name: Jonathan D. Heard

Title: Chief Financial Officer

 

 

CELLO-FOIL PRODUCTS, INC.

 

 

By:      /s/ Jonathan D. Heard__________________

Name: Jonathan D. Heard

Title: Chief Financial Officer

 

 

TPG GROUP HOLDING CORP.

 

 

By:      /s/ Jonathan D. Heard__________________

Name: Jonathan D. Heard

Title: Chief Financial Officer

 

 

TPG ENTERPRISES, INC.

 

 

By:      /s/ Jonathan D. Heard__________________

Name: Jonathan D. Heard

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

Credit and Guaranty Agreement

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

Title: Chief Financial Officer

 

TPG (US), INC.

 

 

By:      /s/ Jonathan D. Heard__________________

Name: Jonathan D. Heard

Title: Chief Financial Officer

 

 

EXOPACK ADVANCED COATINGS, LLC

 

 

By:      /s/ Jonathan D. Heard__________________

Name: Jonathan D. Heard

Title: Chief Financial Officer

 

 

INTELICOAT TECHNOLOGIES IMAGE PRODUCTS MATTHEWS LLC

 

 

By:      /s/ Jonathan D. Heard__________________

Name: Jonathan D. Heard

Title: Chief Financial Officer

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

Credit and Guaranty Agreement

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as Administrative Agent, Syndication Agent, Documentation Agent and a Lender

 

 

By:      /s/ Alexis Maged___________________

           Name: Alexis Maged  

           Title: Managing Director

 

 

 



[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

Credit and Guaranty Agreement

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

 

 

Commitments

 

 

Lender

 

Commitment

 

Pro

Rata Share

 

Goldman Sachs Lending Partners LLC

 

$100,000,000

100%

 

                             Total

 

$100,000,000

 

100%

 

 



[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

APPENDIX A-1

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

 

Notice Addresses

 

EXOPACK HOLDING CORP.

3070 Southport Road

(29302)

P.O. Box 5687

Spartanburg, South Carolina, 29304

ATTN:  Jon Heard

Fax:  (864) 596-7157

Electronic address: jon.heard@exopack.com

 

 

EXOPACK KEY HOLDINGS, LLC

EXOPACK LLC

EXOPACK-THOMASVILLE, LLC

EXOPACK-HEBRON, LLC

EXOPACK-ONTARIO, INC.

EXOPACK TECHNOLOGY, LLC

CELLO-FOIL HOLDING CORP.

CELLO-FOIL PRODUCTS, INC.

TPG GROUP HOLDING CORP.

TPG ENTERPRISES, INC.

TPG (US), INC.

EXOPACK ADVANCED COATINGS, LLC

INTELICOAT TECHNOLOGIES IMAGE PRODUCTS MATTHEWS LLC

c/o Exopack Holding Corp.

3070 Southport Road

(29302)

P.O. Box 5687

Spartanburg, South Carolina, 29304

ATTN: Jon Heard

Fax: (864) 596-7157

Electronic address: jon.heard@exopack.com

 

 

in each case, with a copy to:

 

Sun Capital Partners, Inc.

5200 Town Center Circle, Suite 600

Boca Raton, FL  33486

ATTN:  Scott Edwards and C. Deryl Couch, Esq.

APPENDIX B-2

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

Fax:  (561) 394-0540

Electronic address: sedwards@suncappart.com

 

and to:

 

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, New York 10178

Attn: Patricia F. Brennan

Electronic address: pbrennan@morganlewis.com

 

 

 

APPENDIX B-3

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

GOLDMAN SACHS LENDING PARTNERS LLC,
Administrative Agent’s Principal Office and as Lender:

Goldman Sachs Lending Partners LLC
c/o Goldman, Sachs & Co.
30 Hudson Street, 36th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Attention:  Lauren Day

Telephone:  (212) 934-4370
Telecopier:  (917) 977-3057 
Email and for delivery of final financial statements for posting:
gsd.link@gs.com

with a copy to:

Goldman Sachs Lending Partners LLC
200 West Street, 7th Floor
New York, New York 10282
Attention:  Elizabeth Fischer
Telecopier:  (212) 902-3000   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APPENDIX B-4

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

SCHEDULES TO EXOPACK TERM LOAN CREDIT FACILITY

 

Schedules

 

Schedule 1.1a)            -           Agreed Synergies

Schedule 1.1(b)           -           Permitted Existing Indebtedness

Schedule 4.1(a)           -           Jurisdictions of Organization and
Qualification

Schedule 4.1(b)           -           Capitalization

Schedule 4.5               -           GAAP Exceptions

Schedule 4.7               -           Use of Proceeds

Schedule 4.8               -           Brokers

Schedule 4.10             -           Intellectual Property

Schedule 4.11             -           Investigations and Audits

Schedule 4.12             -           Employee Matters

Schedule 4.13             -           Litigation

Schedule 4.14             -           Real Estate

Schedule 4.15             -           Environmental Matters

Schedule 4.16             -           ERISA/Pension Plans

Schedule 4.19             -           Insurance

Schedule 5.7               -           Corporate and Trade Names

 

 



1

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                                   
Schedule 1.1(a)

Agreed Synergies

 

All dollar amounts below in thousands

 

SG&A Savings

Procurement Savings

Staff & Shared Services

Resin Savings

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

Total Resin Savings

[***]

Total Staff & Shared Services

[***]

% of Net Sales

[***]

Film Savings

[***]

[***]

Business Unit Savings

 

[***]

 

 

 

[***]

[***]

[***]

Total Film Savings

[***]

[***]

[***]

 

[***]

[***]

Total Procurement Savings

 

[***]

[***]

[***]

[***]

[***]

 

[***]

 

 

 

[***]

Total Business Unit Functions

[***]

Direct Cost Savings

% of Net Sales

[***]

[***]

[***]

 

 

[***]

 

 

 

[***]

Total Business

 

 

[***]

Total Direct Cost Savings

 

[***]

% of Net Sales

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                              
Schedule 1.1(b)

 

 

 

 

 

 

 

 

 

Permitted Existing Indebtedness

 

None.

 

3

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                              
Schedule 4.1(a)

 

 

1.    The jurisdiction of organization and all jurisdictions in which each
Credit Party is qualified to do business as of the Closing Date, current
location of each Credit Party’s chief executive office, principal place of
business, domicile (within the meaning of the Civil Code of Québec)

 

Item

Entity

Jurisdiction of Organization

Foreign Qualification

Chief Executive Office

Principal Place of Business

Domicile [1]

1.        

Exopack Key Holdings, LLC

Delaware

Florida

3070 Southport Road, Spartanburg, SC 29302

3070 Southport Road, Spartanburg, SC 29302

N/A

2.        

Exopack Holding Corp.

Delaware

South Carolina, Florida

3070 Southport Road, Spartanburg, SC 29302

3070 Southport Road, Spartanburg, SC 29302

N/A

3.        

Exopack, LLC

Delaware

California, Georgia, Indiana, Iowa,  New Jersey,  Pennsylvania, South Carolina,
Texas, Wisconsin

3070 Southport Road, Spartanburg, SC 29302

3070 Southport Road, Spartanburg, SC 29302

N/A

4.        

Exopack-Hebron, L.L.C.

Delaware

South Carolina

3070 Southport Road, Spartanburg, SC 29302

3070 Southport Road, Spartanburg, SC 29302

N/A

5.        

Exopack-Thomasville, LLC

 

Delaware

Texas, North Carolina

3070 Southport Road, Spartanburg, SC 29302

3070 Southport Road, Spartanburg, SC 29302

N/A

6.        

Exopack-Ontario, Inc.

 

California

None

3070 Southport Road, Spartanburg, SC 29302

3070 Southport Road, Spartanburg, SC 29302

N/A

7.        

Exopack-Newmarket, Ltd.

Ontario, Canada

None

300 Spinnaker Way, Concord, Ontario L4K 4W1

300 Spinnaker Way, Concord, Ontario L4K 4W1

300 Spinnaker Way, Concord, Ontario L4K 4W1

--------------------------------------------------------------------------------

[1] Within the meaning of the Civil Code of Quèbec.

4

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



 

 

CONFIDENTIAL
TREATMENT                                                                                              
Schedule 4.1(a)

 

8.        

Exopack-Technology, LLC

California

None

3070 Southport Road, Spartanburg, SC 29302

3070 Southport Road, Spartanburg, SC 29302

N/A

9.        

Cello-Foil Holding Corp.

Delaware

Michigan, Florida

155 Brook Street, Battle Creek, MI 49017

155 Brook Street, Battle Creek, MI 49017

N/A

10.     

Cello-Foil Products, Inc.

 

Michigan

Georgia

155 Brook Street, Battle Creek, MI 49017

155 Brook Street, Battle Creek, MI 49017

N/A

11.     

TPG Group Holding Corp.

Delaware

Florida

3070 Southport Road, Spartanburg, SC 29302

3070 Southport Road, Spartanburg, SC 29302

N/A

12.     

TPG (US), Inc.

Delaware

None

3070 Southport Road, Spartanburg, SC 29302

3070 Southport Road, Spartanburg, SC 29302

N/A

13.     

TPG Enterprises, Inc.

Delaware

None

3070 Southport Road, Spartanburg, SC 29302

3070 Southport Road, Spartanburg, SC 29302

N/A

14.     

The Packaging Group (Canada) Corporation

Nova Scotia, Canada

Ontario

300 Spinnaker Way Concord, Ontario, L4K 4W1 [2]

300 Spinnaker Way Concord, Ontario, L4K 4W1

Suite 1100, 1959 Upper Water Street, Halifax, Nova Scotia, B3J 3E5

15.     

Exopack Advanced Coatings, LLC

Delaware

North Carolina

3070 Southport Road, Spartanburg, SC 29302

3070 Southport Road, Spartanburg, SC 29302

N/A

16.     

Intelicoat Technologies Image Products Matthews LLC

Delaware

North Carolina

3070 Southport Road, Spartanburg, SC 29302

700 Crestdale Road, Matthews, NC 28105

N/A

17.     

Exopack Performance Films Inc.

Ontario

None

201 South Blair St., Whitby, Ontario L1N 5S6

201 South Blair St., Whitby, Ontario L1N 5S6

201 South Blair St., Whitby, Ontario L1N 5S6

--------------------------------------------------------------------------------

[2] Minute books are located at the registered office/domicile. The head office
and main business are located and accounts are issued out of 300 Spinnaker Way,
Concord, Ontario, L4K 4W1.  

5

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



 

 

 

CONFIDENTIAL
TREATMENT                                                                                                                                                                 
                                                                              
Schedule 4.1(a)

 

 

2.   Warehouses and premises at which any Collateral is located as of the
Closing Date
 a. Locations of Collateral in Possession of Exopack Key Holdings, LLC or any
    Subsidiary

 

Item

State/Province; City

Address

1.            

California; Hanford

10801 Iona Avenue  93230

2.            

California; Ontario

5601 Santa Ana Street  91761

3.            

Georgia; Albany

1801 Oak Haven Drive  31701

4.            

Georgia; Griffin

1304 Arthur K. Bolton Parkway  30224

5.            

Georgia; Savannah (Garden City)

108 Airport Industrial Drive 31408

6.            

Georgia; Tifton

390 Southwell Boulevard  31794

7.            

Georgia; Tifton

375 Southwell Boulevard  31794

8.            

Iowa; Sibley

1400 Chase Boulevard  51249

9.            

Indiana; Seymour

2200 D Avenue E  47274

10.         

Indiana; Seymour

2212 4th Avenue  47274

11.         

Michigan; Battle Creek

155 Brook Street  49017

12.         

Michigan; Battle Creek

Rail Pit, 4950 W. Dickman Road 49015

13.         

Michigan; Battle Creek

North Warehouse, 4950 W. Dickman Road  49015

14.         

Michigan; Battle Creek

South Warehouse, 4950 W. Dickman Road  49015

15.         

North Carolina; Thomasville

1308 Blair Street 27360

16.         

North Carolina; Matthews

700 Crestdale St. 28106

17.         

Ontario; Concord

300 Spinnaker Way  L4K 4W1

18.         

Pennsylvania; Hazelton

3 Maplewood Drive  18202

19.         

South Carolina; Spartanburg

3070 Southport Road  29302

20.         

South Carolina; Spartanburg

345 Cedar Springs Avenue  29302

21.         

South Carolina; Spartanburg

1078 Union St. 29302-3318

22.         

Texas; Longview

900 Jordan Valley Road 75604

23.         

Wisconsin; Tomah

501 Williams Street  54660

24.         

Ontario; Whitby

201 South Blair Street L1N 5S6

 

 

6

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                                                                 
                                                                              
Schedule 4.1(a)

 

 

 b. Locations of Collateral in Possession of Persons other than Exopack Key
    Holdings, LLC or any Subsidiary:

 

Entity

Location Name

Address

Purpose

Exopack, LLC

CertainTeed

Athena Industrial Park, Athens, GA

Consignment

Karchner Warehouse

11 Maplewood Dr., Hazleton, PA

Inventory Storage

CertainTeed

1220 Oak Hill Rd., Mountaintop, PA

Consignment

CertainTeed

103 Funston Road, Kansas City, KS

Consignment

Columbus Container (1)

2212 Fourth Ave., Seymour, IN

Inventory/Consignment

Holman Warehouse

222430 76th Ave, Kent, WA

Inventory Storage

Warehouse Specialties, Inc.

5915 N. Marine Drive, Portland, OR

Consignment

Twin Brick Warehouse (3)

101 South Tift Ave, Tifton, GA

Inventory Storage

CertainTeed

17775 Ave 23 1/2, Chowchilla, CA

Consignment

LeMars Public Storage

1889 24th ST SW, LeMars, IA

Inventory Storage

Hill's Pet

151 Turner Court, Bowling Green, KY  42101

Consignment

Hill's Pet

2325 Union Pike, Richmond, IN  47374

Consignment

Hill's Pet

6041 South Malt Ave., Los Angeles, CA  90040

Consignment

Tift Warehouse

PO Box 7328 Tifton, GA 31793

Inventory Storage

Penn Warehousing & Distribution

2147 S. Columbus Blvd., Philadelphia, PA 19148

Inventory Storage

Absopure

8835 General Dr., Plymouth, MI 48170

Consignment

Waters of America

7359 Hazelwood Ave., Hazelwood, MO 63042

Consignment

Hydration Source

10409 Sanden Dr., Dallas, TX 75238

Consignment

Hydration Source

4324 Leckron Rd., Modesto, CA 95357

Consignment

Classic Packaging

4058 Highway 79, Homer, LA 71040

Toll Laminator

Hill’s CJ Foods

121 Main Street, Bern, KS 66408

Consignment

Exopack Performance Films Inc.

 

Celplast

67 Commander Blvd, Toronto, Ontario M1S 3M7

Toller

Multipak Mississauga

6417 Viscount Road, Mississauga, Ontario L4V 1K8

Toller

Exopack Advanced Coatings, LLC

Interfilm

127 Turningstone Ct., Greenville, SC 29611

Film Slitter

Penn Color

2801 Richmond Rd., Hatfield, PA 19440

Mixer

Stahl

Industrias Quimicas No. 105, 50200 Toluca, Edo de Mexico, Mexico

Mixer

Cello-Foil Products, Inc.

Behnke Warehouse

186 Nevada St., Battlecreek, MI

Obsolete cylinder storage

Behnke Warehouse

433 E. Michigan Ave., Battle Creek, MI

Inventory Storage

The Packaging Group (Canada) Corporation

Coastal Converters

140-9969 River Way, Delta, BC, Canada L4K 4W1

Inventory Storage

7

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



 

 

 

CONFIDENTIAL
TREATMENT                                                                                             
Schedule 4.1(b)

 

Capitalization

 

1.      The authorized Stock of each of the Credit Parties and each of their
Subsidiaries:

Entity

Authorized Stock

Exopack Advanced Coatings, LLC

Uncertificated

Exopack Key Holdings, LLC

Uncertificated

Cello-Foil Holding Corp.

3,000,000

Cello-Foil Products, Inc.

3,000,000

Exopack Holding Corp.

3,000,000

Exopack-Technology, LLC

Uncertificated

Exopack, LLC

Uncertificated

Exopack-Hebron, L.L.C.       

Uncertificated

Exopack - Newmarket, Ltd.

Unlimited

Exopack-Ontario, Inc.

1,000

Exopack-Thomasville, LLC

Uncertificated

Intelicoat Technologies Image Products Matthews LLC

Uncertificated

TPG Group Holding Corp.

1,000

TPG (US), Inc.

1,000

TPG Enterprises, Inc.

1,000

The Packaging Group (Canada) Corporation

100,000,000

Exopack Performance Films Inc.

Unlimited

Exopack Advanced Coatings Ltd.

3,000,000

Intelicoat Technologies EF Holdco Ltd.

1,000

Exopack Advanced Coatings
(North Wales) Ltd.

(f/k/a/ Intelicoat Technologies Engineered Films Limited)

1,000

3189152

100,000,000

Exopack L.P.

Unlimited

8

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



 

 

 

CONFIDENTIAL
TREATMENT                                                                                             
Schedule 4.1(b)

 

2.      Identity of the holders of the Stock of each of the Credit Parties and
each of their Subsidiaries and the percentage of their fully-diluted ownership
of the Stock or uncertificated LLC interest of each of the Credit Parties and
each of their Subsidiaries:

 a. Exopack Advanced Coatings, LLC

 

Record Owner

Ownership

Subsidiaries

Ownership

Exopack, LLC

100%

Intelicoat Technologies Image Products Matthews LLC

100%

 

 b. Exopack Key Holdings, LLC

 

Record Owner

Ownership

Subsidiaries

Ownership

CPG Finance, Inc.

 

100%

Exopack Holding Corp.

100%

 

 c. Exopack Holding Corp.

 

Record Owner

Ownership

Subsidiaries

Ownership

Exopack Key Holdings, LLC

 

100%

Cello-Foil Holding Corp.

100%

 

 

Exopack, LLC

100%

 

 d. Exopack, LLC

 

Record Owner

Ownership

Subsidiaries

Ownership

Exopack Holding Corp.

100%

Exopack-Thomasville, LLC

100%

 

 

Exopack-Hebron, L.L.C.

100%

 

 

Exopack-Ontario, Inc.

100%

 

 

Exopack Advanced Coatings, LLC

100%

 

 

Exopack Advanced Coatings Ltd.

100%

 

 e. Exopack-Ontario, Inc.

 

Record Owner

Ownership

Subsidiaries

Ownership

Exopack, LLC

100%

Exopack Technology, LLC

100%

 

9

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                             
Schedule 4.1(b)

 

 

 f. Exopack-Thomasville, LLC

 

Record Owner

Ownership

Subsidiaries

Ownership

Exopack, LLC

100%

None

N/A

 

 g. Exopack-Hebron, L.L.C.

 

Record Owner

Ownership

Subsidiaries

Ownership

Exopack, LLC

100%

None

N/A

 

 h. Exopack-Newmarket, Ltd.

 

Record Owner

Ownership

Subsidiaries

 

Ownership

The Packaging Group (Canada) Corporation

100%

None

N/A

 

 i. Exopack-Technology, LLC

 

Record Owner

Ownership

Subsidiaries

Ownership

Exopack-Ontario, Inc.

100%

None

N/A

 

 j. Cello-Foil Holding Corp.

 

Record Owner

Ownership

Subsidiaries

Ownership

Exopack Holding Corp.

100%

Cello-Foil Products, Inc.

100%

 

 

TPG Group Holding Corp.

100%

 

 k. Intelicoat Technologies Image Products Matthews LLC

 

Record Owner

Ownership

Subsidiaries

Ownership

Exopack Advanced Coatings, LLC

100%

None

N/A

 

 l. Cello-Foil Products, Inc.

 

Record Owner

Ownership

Subsidiaries

Ownership

Cello-Foil Holding Corp.

100%

None

N/A

 

 

10

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                             
Schedule 4.1(b)

 

    m.   TPG Group Holding Corp.

 

Record Owner

Ownership

Subsidiaries

Ownership

Cello-Foil Holding Corp.

100%

TPG Enterprises, Inc.

100%

 

 

TPG (US), Inc.

100%

 

 n. TPG (US), Inc.

 

Record Owner

Ownership

Subsidiaries

Ownership

TPG Group Holding Corp.

100%

None

N/A

 

 o. TPG Enterprises, Inc.

 

Record Owner

Ownership

Subsidiaries

Ownership

TPG Group Holding Corp.

100%

The Packaging Group (Canada) Corporation

100%

 

 

Exopack Performance Films Inc.

100%

 

 p. The Packaging Group (Canada) Corporation

 

Record Owner

Ownership

Subsidiaries

Ownership

TPG Enterprises, Inc.

100%

3181952 Nova Scotia Company

100%

 

 

Exopack-Newmarket Ltd.

100%

 

 

Exopack, L.P.

99.99%

 

 q. Exopack Performance Films Inc.   

     

Record Owner

Ownership

Subsidiaries

Ownership

TPG Enterprises, Inc.

100%

None

N/A

 

 r. 3181952 Nova Scotia Company

     

Record Owner

Ownership

Subsidiaries

Ownership

The Packaging Group (Canada) Corporation

100%

None

N/A

 

 

Exopack L.P.

.01%

 

 

11

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                             
Schedule 4.1(b)

 

 

     s.    Exopack L.P.

Record Owner

Ownership

Subsidiaries

Ownership

The Packaging Group (Canada) Corporation

99.99%

None

N/A

318952 Nova Scotia Company

.01%

None

N/A

 

 t. Exopack Advanced Coatings Ltd.

 

Record Owner

Ownership

Subsidiaries

Ownership

Exopack-Hebron, L.L.C.

100%

Intelicoat Technologies EF Holdco. Ltd

100%

 

 u. Intelicoat Technologies EF Holdco Ltd.

 

Record Owner

Ownership

Subsidiaries

Ownership

Exopack Advanced Coatings Ltd.

100%

Exopack Advanced Coatings (North Wales) Ltd.

(f/k/a/ Intelicoat Technologies Engineered Films Limited)

100%

 

 v. Exopack Advanced Coatings (North Wales) Ltd. (f/k/a Intelicoat Technologies
    Engineered Films Limited)

 

Record Owner

Ownership

Subsidiaries

Ownership

Intelicoat Technologies EF Holdco Ltd.

100%

None

N/A

 

3.      Preemptive or other outstanding rights, options, warrants, conversion
rights or similar agreements or understandings for the purchase or acquisition
from any Credit Party or any of their Subsidiaries of any Stock of any such
entity as of the Closing Date:

            None.




12

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL
TREATMENT                                                                                                                                                                                   
Schedule 4.5

 


GAAP EXCEPTIONS

None.



13

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                              Schedule
4.7

 

Use of Proceeds

 

None.



14

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL
TREATMENT                                                                                         Schedule
4.8

 

Brokers

 

None.

 



15

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                                                    
Schedule 4.10

 

Intellectual Property

 

 1. As of the Closing Date, except as disclosed below, (i) each of the Credit
    Parties and its Subsidiaries owns, is licensed to use or otherwise has the
    right to use, all material Intellectual Property used in or necessary for
    the conduct of its business as currently conducted that is material to the
    financial condition, business or operations of such Credit Party and its
    Subsidiaries and (ii) to their knowledge, the use of the Intellectual
    Property by the Credit Parties and their Subsidiaries and the conduct of
    their business does not and has not been alleged by any Person to infringe
    on the rights of any Person.

 

1.      Exopack Technology, LLC et al. (plaintiffs) v. Packaging Concepts, Inc.
(defendant) v. General Mills (third party defendant), filed August 12, 2005,
U.S. District Court, Southern District of Texas, alleging infringement of U.S.
Patent Nos. 5,488,220 and 6,046,443.  General Mills and PCI allege that at least
certain claims of the patents-in-suit are invalid based on prior art, obvious
extension of prior art, or sale of product with such claims more than a year
prior to the patent application filing date.

 

2.      Letter dated August 2, 2005, and December 5, 2005, to Masterfoods USA,
Inc. and Exopack, LLC, respectively, from Frost Brown Todd, LLC (on behalf of
MDH Packaging Corporation (“MDH”)) regarding U.S. Patent No. 4,971,454 (the
“’454 patent”).  MDH claims that a bag with a recloseable opening (manufactured
by Exopack and sold by Exopack to Masterfoods USA for use in distribution of its
dog food products) falls within the scope of the claims of the ‘454 patent. 
Exopack believes that the bag does not fall within the scope of the claims of
the ‘454 patent and has informed Masterfoods and counsel to MDH of the same.  At
the present time, it appears that MDH is choosing to pursue Masterfoods directly
as a user of the bags, rather than Exopack as a manufacturer/seller of the
bags.  Exopack is contractually obligated to indemnify Masterfoods for such
claims of intellectual property infringement.

 

3.      In mid-2001 and early 2002, Exopack received notices from MDH alleging
that Exopack was in violation of or was planning to violate the terms of an
exclusive license to certain closure technology allegedly licensed to MDH by
KCL, and that Exopack was infringing or was planning to infringe the underlying
patent covering such closure technology.  Exopack responded that it was the
owner of a license from KCL through its predecessors in interest, Union Camp
Corporation and International Paper.  The parties then commenced negotiations of
a materials supply and replacement licensing arrangement, which, due to lack of
Exopack customer demand for such materials, never was completed. 

 

4.      In connection with a dispute between Exopack and Actinic Inc. regarding
ownership of a bag coating invention, Exopack and Actinic reached a settlement
of Exopack's misappropriation claims against Actinic.  In connection with the
settlement, the parties executed an agreement perpetually and exclusively
licensing to Exopack all intellectual property rights in Actinic's patent, plus
improvements, including an option for Exopack to require assignment of patent in
question.  Exopack was also granted an exclusive license to Actinic's
proprietary ink blend.



16

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                         Schedule
4.10

 

 

5.      In mid to late 2003, FlexSol Corporation alleged orally that it had
developed a high clarity shrink film product similar to a product developed by
Exopack (i.e., the subject of a published Exopack patent application).  Exopack
understands that FlexSol Corporation may have filed a patent application for the
product FlexSol allegedly invented.  Exopack was the first to file for patent
protection and believes it reduced its product to practice before FlexSol
reduced the product it allegedly invented to practice.  FlexSol maintains that
it invented this product prior to Exopack.

 

All Material Intellectual Property used in or necessary for the conduct of its
business as currently conducted that is material to the financial condition,
business or operations of such Credit Party and its Subsidiaries and that is
federally registered as of the Closing Date:

 

1.      Copyrights

Cello-Foil Holding Corp.                                  None

TPG Group Holding Corp.                               None

TPG Enterprises, Inc.                                        None

Exopack Key Holdings, LLC                           None

Exopack Holding Corp.                                    None

Exopack, LLC                                                None

Exopack-Ontario, Inc.                                      None

Exopack-Thomasville, LLC                              None

Exopack-Hebron, LLC                                     None

Exopack-Technology, LLC                              None

The Packaging Group (Canada) Corporation   None

 

Owner

Country

Title

Registration Number

Cello-Foil Products, Inc.

US

Quality assurance lab database: instruction manual

TXu-1-108-708

 

Exopack - Newmarket, LLC             

 

Canada

Plassein Newmarket Manual outlining business process

Not registered.  Copyright assignment number: 1015601

 

Canada

Plassein Newmarket Employee handbook

Not registered.  Copyright assignment number: 1015601

TPG (US), Inc.

US

Mission of the shark; picture

Recorded at V002662 P516

17

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                                  Schedule
4.10

 

 

2.      Trademark Registrations and Applications

 

Cello-Foil Holding Corp.                    None

TPG Group Holding Corp.                 None

TPG Enterprises, Inc.                          None

TPG (US), Inc.                                    None

Exopack Key Holdings, LLC             None

Exopack Holding Corp.                      None

Exopack, LLC                                    None

Exopack-Ontario, Inc.                         None

Exopack-Thomasville, LLC                None

Exopack-Hebron, LLC                       None

18

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                                                        Schedule
4.10

 

EXOPACK-TECHNOLOGY, LLC

Registered Trademarks

 

 

REG. NO.

 

REG. DATE

 

COUNTRY

 

NAME

 

STATUS/NEXT ACTION

621,336

02/14/1956

US

TRIM TOWN and Design

 

Abandoned/Inactive

2,413,945

12/19/2000

US

SAFE T STRIP

 

Cancelled/Inactive

2,765,641

 

09/16/2003

US

EXOPACK

Section 8 & 15 Affidavit Of Continuous Use due 09/16/2009

2,765,640

09/16/2003

US

Sphere Design

Renewal due 09/16/2013

 

2,846,598

05/25/2004

US

EXPRESSPV (Stylized)

Section 8 & 15 Affidavit Of Continuous Use due 05/25/2010.  REGISTRATION WILL
NOT BE MAINTAINED ANY FURTHER.

2,666,057

12/24/2002

US

THE NEW WAY TO THINK FILM

Abandoned/Inactive

 

1,356,584

08/27/1985

US

TENO SPIN

Abandoned/Inactive

 

2,680,175

01/26/2003

 

US

PLASSEIN INTERNATIONAL (Classes 35 & 42)

Section 8 & 15 Affidavit Of Continuous Use due 01/28/2009.  REGISTRATION WILL
NOT BE MAINTAINED ANY FURTHER.

2,876,019

08/24/2004

 

US

PLASSEIN INTERNATIONAL (Classes 16 & 22)

Section 8 & 15 Affidavit Of Continuous Use due 08/24/2010.  REGISTRATION WILL
NOT BE MAINTAINED ANY FURTHER.

2,878,251

08/31/2004

 

US

PLASSEIN INTERNATIONAL (Class 16)

Section 8 & 15 Affidavit Of Continuous Use due 08/31/2010.  REGISTRATION WILL
NOT BE MAINTAINED ANY FURTHER.

3,220,481

03/20/2007

US

SHUR-SEAL (Class 16)

Section 8 & 15 Affidavit Of Continuous Use due 03/20/2013. 

3,319,958

10/23/2007

US

SEAL'N VENT (Class 16)

Renewal due 10/23/2017

3,319,960

10/23/2007

US

SEAL'N VENT & Design (Class 16)

Renewal due 10/23/2017

963,900

07/17/1973

US

DARTEK  (01)

Renewal due 07/17/2013

252,590

10/07/1971

AUSTRALIA

DARTEK (16)

Renewal due 10/07/2016

632,709

02/14/2005

CANADA

Sphere Design (Classes 16 and 35)

Renewal due 02/14/2020

668,803

07/27/2006

CANADA

EXOPACK

Renewal due 07/27/2021

669,576

08/10/2006

CANADA

EXPRESSPV (Stylized)

Renewal due 08/10/2021

2092151

02/22/1995

GERMANY

DARTEK (16, 17)

Renewal due 04/30/2012

981341

10/04/1971

GREAT BRITIAN

DARTEK (16)

Renewal due 10/04/2016

981342

10/04/1971

GREAT BRITIAN

DARTEK (17)

Renewal due 10/04/2016

994138

02/22/2006

ITALY

DARTEK (16, 17)

Renewal due 10/28/2012

2008469

12/18/1987

JAPAN

DARTEK (16)

Renewal due 12/18/2017

3125722

03/29/1996

JAPAN

DARTEK (16)

Renewal due 03/29/2016

3087495

10/31/1995

JAPAN

DARTEK (17)

Renewal due 10/31/2015

4191387

09/25/1998

JAPAN

DARTEK (17)

Renewal due 09/25/2018

740,608

01/28/2002

MEXICO

Sphere Design (Class 16)

Renewal due 01/28/2012

791,018

02/03/2003

MEXICO

Sphere Design (Class 39)

Renewal due 02/03/2013

771,990

01/28/2002

MEXICO

EXOPACK (Class 16)

Renewal due 01/28/2012

787,841

04/24/2003

MEXICO

EXOPACK (Class 39)

Renewal due 02/03/2013

793,780

12/11/2002

MEXICO

EXPRESSPV (Stylized)

Renewal due 12/11/2012

541,323

11/25/2003

MEXICO

THE NEW WAY TO THINK FILM

Renewal due 11/25/2013

119224

04/27/1977

NEW ZEALAND

DARTEK

Renewal due 04/27/2012

UK- Exopack Advanced

IR – 1014727

08/25/2009

JAPAN

Z-FLO CONDUCTIVE FILMS AND FOILS & Design

Renewal due 08/25/2019

19

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                               Schedule
4.10

 

 

Pending Applications

 

 

SERIAL NO.

 

 

FILE DATE

 

 

COUNTRY

 

NAME

 

STATUS/NEXT ACTION

77/748,938

06/01/2009

US

POLARFLEX & Design (06, 16, 17, 35)

Allegation of Use due 10/27/2010

77/811,502

08/24/2009

US

CEDEX (17, 35)

Allegation of Use due 11/11/2010

1,468,590

02/05/2010

CANADA

CEDEX

Office Action – Response due by  12/07/2010

1,463,857

12/30/2009

CANADA

POLARFLEX & Design

Application filed

1070871

02/26/2010

MEXICO

CEDEX (17)

Office Action – Response submitted

1070872

02/26/2010

MEXICO

CEDEX (35)

Application filed

1058450

01/07/2010

MEXICO

POLARFLEX & Design (06)

Office Action – Response submitted

1058452

01/07/2010

MEXICO

POLARFLEX & Design (16)

Office Action – Response submitted

1058455

01/07/2010

MEXICO

POLARFLEX & Design (17)

Office Action – Response due by 07/12/2010

1058457

10/07/2010

MEXICO

POLARFLEX & Design (35)

Office Action – Response submitted

UK – Exopack Advanced

77/808,358

08/19/2009

US

Z-FLO CONDUCTIVE FILMS AND FOILS & Design

Allegation of Use due by 10/13/2010

UK – Exopack Advanced

1,449,615

08/26/2009

CANADA

Z-FLO CONDUCTIVE FILMS AND FOILS & Design

Published

UK- Exopack Advanced

IR – 1014727

08/25/2009

CHINA

Z-FLO CONDUCTIVE FILMS AND FOILS & Design

Application filed

UK- Exopack Advanced

IR – 1014727

08/25/2009

EUROPEAN COMMUNITY

Z-FLO CONDUCTIVE FILMS AND FOILS & Design

Allowed

UK- Exopack Advanced

1069053

02/19/2010

MEXICO

Z-FLO CONDUCTIVE FILMS AND FOILS & Design

Application filed

20

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



 

 

CONFIDENTIAL
TREATMENT                                                                                                                                                          Schedule
4.10

 

EXOPACK-NEWMARKET, LLC

 

 

REG. NO.

 

REG. DATE

 

COUNTRY

 

NAME

 

STATUS/NEXT ACTION

TMA 505,478

12/15/1998

CA

VIZO-LOK

Renewal due 12/15/2013

TMA 270,405

06/18/1982

CA

DELI-SAVER

Renewal due 06/18/2012

 

CELLO-FOIL PRODUCTS, INC.

 

 

FILE/TASK NO.

025635.000010

 

SERIAL NO.

REG. NO.

 

FILE DATE

REG. DATE

 

COUNTRY

 

NAME

 

STATUS/NEXT ACTION

 

0635,356

10/9/1956

US

ImageAgentProxy [x155x0.jpg]

Renewal due 10/10/1996.

 

THE PACKAGING GROUP (CANADA) CORPORATION –TRADEMARK MATTERS

 

 

REG. NO.

 

REG. DATE

 

COUNTRY

 

NAME

 

STATUS/NEXT ACTION

458071

May 24, 1996

CANADA

THE PACKAGING GROUP

Registered

 

21

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                                    Schedule
4.10

 

3.      Patents

 

Cello-Foil Holding Corp.                                    None

TPG Group Holding Corp.                                 None

TPG (US), Inc.                                                    None

TPG Enterprises, Inc.                                          None

Exopack Key Holdings, LLC                             None

Exopack Holding Corp.                                      None

Exopack-Ontario, Inc.                                        None

Exopack-Thomasville, LLC                                None

Exopack-Hebron, LLC                                       None

Exopack - Newmarket, LLC                              None

The Packaging Group (Canada) Corporation     None

 

 

CELLO-FOIL PRODUCTS INC.

 

Description

Serial No.

Filing Date

Publication no.

publication date

Patent No.

Issue Date

LAMINATE ANTIOXIDANT FILM

09/887,836

6/22/2001

2002-0015542

2/7/02

7,101,624

09/05/2006

 

 

22

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                                      Schedule
4.10

 

EXOPACK, LLC

 

Description

Serial No.

Filing Date

Publication no.

publication date

Patent No.

Issue Date

CA - Load Carrying Bag With Perforated Tear Line Opening

2,136,877

11/29/1994

 

 

2,136,877

11/16/2004

CA – Non-Flurocarbon oil and grease barrier methods of application and packaging

2,474,847

12/11/2002

 

 

 

 

CA - Tamper Evident Multi-Wall Packaging and Associated Methods

2,455,184

01/14/2004

 

 

 

 

CA - Bag Having Reclosable Seal and Associated Methods

2,459,657

03/02/2004

 

 

2,459,657

04/07/2009

CA - Multi-/Wall Bag Having Slider Zipper and Fin Combination and Associated
Methods

2,458,018

02/19/2004

 

 

2,458,108

09/23/2008

CA – Elastomer And Polyolefin Resin Based Films And Associated Methods

2,484,254

10/06/2004

 

 

 

 

CA – Enhanced Slider Zipper Multiwall Bag and Associated Methods

2,509,057

06/02/2005

 

 

 

 

us – tamper evident multi-wall packaging and associated methods

12/021,296

01/28/2008

2008-0181537 A1

07/31/2008

7,563,027

07/21/2009

us – grease resistant composite bag suitable for some closure

12/341,080

12/22/2008

 

 

 

 

us – multi-layer bags and methods of manufacturing the same

12/335,414

12/15/2008

 

 

 

 

us – microwavable bags for use with liquid oil and related methods

12/581,279

10/19/2009

 

 

 

 

us – bags having composite structures and related methods (CIP)

(claims priority to 11/214,419)

12/556,151

09/09/2009

 

 

 

 

us – bags having adhesive drying structures and related methods

12/625,960

11/25/2009

 

 

 

 

pct – multi-layered bags and methods of manufacturing the same

pct/us2009/067819

12/14/2009

 

 

 

 

pct – multi-layered bags and methods of manufacturing the same

pct/us2009/068368

12/17/2009

 

 

 

 

23

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



 

 

 

CONFIDENTIAL
TREATMENT                                                                                                                                      Schedule
4.10

 

EXOPACK-TECHNOLOGY, LLC

 

Exopack- Technology, LLC

 

 

 

 

 

 

Description

Serial No.

Filing Date

Publication no.

publication date

Patent No.

Issue Date

US - Flexible Hinged Handle and Carrying Bag Employing The Same

09/522,698

03/10/2000

 

 

6,374,461

04/23/2002

US -A Multi-ply Bag With Tear Strip Opening Mechanism

09/373,256

08/12/1999

 

 

6,213,644

04/10/2001

US -Tubing Machine With Rotating Former Section For Quick Change-Over

09/156,303

09/17/1998

 

 

6,019,713

02/01/2000

US -Gusseted Bag with Anti-Leak Feature

09/304,178

05/03/1999

 

 

6,046,443

04/04/2000

US -Load Carrying Bag With Perforated Tear Line Opening

08/167,757

12/15/1993

 

 

5,482,376

01/09/1996

US -Microwaveable Bag For Cooking and Serving Food

08/666,895

06/20/1996

 

 

5,770,839

06/23/1998

US -Laminated Bag Wall Construction

08/810,043

03/04/1997

 

 

5,871,790

02/16/1999

US -Environmentally Friendly Pinch Bottom Bag Assembly and Method of Making

08/146,961

11/10/1993

 

 

5,529,396

06/25/1996

US -Environmentally Friendly Pinch Bottom Bag Assembly and Method of Making

08/468,444

06/06/1995

 

 

5,728,037

03/17/1998

US -Bag For Microwave Cooking

08/282,647

07/29/1994

 

 

5,488,220

01/30/1996

us – method for cleaning printing cylinders

08/391,878

02/22/1995

 

 

5,560,296

10/01/1996

US -Load Carrying Bag With Perforated Tear Line Opening

08/417,407

04/05/1995

 

 

5,601,369

02/11/1997

US -System and Method For Monitoring and Controlling the Width of a Product

07/909,554

07/06/1992

 

 

5,345,399

09/06/1994

US -Microwaveable Food Package With Printed-on Susceptor

07/676,901

03/27/1991

 

 

5,171,594

12/15/1992

US -Printed Microwave Susceptor and Package Containing the Susceptor

07/439,120

11/17/1989

 

 

5,038,009

08/06/1991

US -Hot-Fill Polyethylene Bags

07/299,861

01/19/1989

 

 

4,994,324

02/19/1991

us – carrying handle for heavy duty olefin bags

06/408,209

08/16/1982

 

 

4,493,127

01/15/1985

US -Thermal Insulation Batt

07/154,159

02/09/1988

 

 

4,952,441

08/28/1990

US -Reclosable Open Mouth Bag

07/012,146

02/06/1987

 

 

4,946,289

08/07/1990

MX - Load Carrying Bag With Perforated Tear Line

9409292

11/30/1994

 

 

193,183

08/30/1999

US - Non-Fluorocarbon Oil/Grease Barrier Packaging and Methods of Application

10/200,209

 

07/22/2002

 

 

 

6,893,686

05/17/2005

CA - A Multi-Ply Bag With Tear Strip Opening Mechanism [3]

2,304,261

 

03/31/2000

 

 

2,304,261

08/03/2004

US - Multiwall Bag Having Slider Zipper and Fin Combination and Associated
Methods

10/290,681

11/08/2002

2004-0091648 A1

05/13/2004

6,979,482

12/27/2005

US - Bag Having Reclosable Seal and Associated Methods

10/383,929

03/07/2003

2004-0175060 A1

09/09/2004

6,969,196

11/29/2005

pct – bags having composite structures and related methods

pct/us/2010/036435

05/27/2010

 

 

 

 

US - Tamper Evident Multi-Wall Packaging And Associate Methods (CIP)

(claims priority to 10/341,947)

10/366,490

 

2/13/2003

2004-0136616 A1

07/15/2004

6,994,471

02/07/2006

US - Multiwall Vented Bag, Vented Bag Forming Apparatus, and Associated Methods

10/421,607

4/23/2003

 

 

6,986,605

01/17/2006

US - Non-Flurocarbon High Temperature Packaging Having Flexible Starch-Based
Film and Methods of Producing Same

10/843,760

5/12/2004

2005-0008736-A1

01/13/2005

 

 

US - Non-Flurocarbon Paper Having Flexible Starch-Based Film and Methods of
Producing Same

10/843,771

05/12/2004

 

 

 

 

US - Elastomer and Polyolefin Resin Based Shrink Films And Associated Methods

10/760,337

01/20/2004

2004-0137206 A1

07-15-2004

7,083,838

08/01/2006

US - Enhanced Slider Zipper Multiwall Bag And Associated Methods

10/860,366

06/03/2004

2004-0228547 A1

11-18-2004

7,909,904

08/15/2006

MX - Bag Having Reclosable Seal and Associated Methods

PA/a/2004/002201

03/05/2004

 

 

 

 

AU - Multi-/Wall Bag Having Slider Zipper and Fin Combination and Associated
Methods

2004200680

02/20/2004

 

 

2004200680

02/07/2008

MX - Multi-/Wall Bag Having Slider Zipper and Fin Combination and Associated
Methods [4]

PA/a/2004/001911

 

02/27/2004

 

 

254497

11/14/2007

CA  – Non-Fluorocarbon high temperature packaging having flexible starch-based
film and method of producing same

2,467,602

05/18/2004

 

 

 

 

MX – Non-Fluorocarbon high temperature packaging having flexible starch-based
film and method of producing same

PA/a/2004/004720

05/19/2004

 

 

 

 

CA – Non-Fluorocarbon Paper having flexible starch-based film and method of
producing same

2,467,601

05/18/2004

 

 

 

 

MX – Non-Fluorocarbon low temperature packaging having flexible starch-based
film and method of producing same

PA/a/2004/004721

05/19/2004

 

 

 

 

US - Bag with Arcuate-Transition Tear Line

09/858,984

05/16/2001

 

 

6,402,379

06/11/2002

US - Side Gusset Bag with Convenient Carry Handle

09/650,478

08/29/2000

 

 

6,299,351

10/09/2001

US - Bag with Tear-Resistant Handle

09/512,712

02/24/2000

 

 

6,231,232

05/15/2001

US - Bag with Reinforced Handle and Resealable Pour Spout Opening

08/621,575

03/26/1996

 

 

5,611,626

03/18/1997

US - Bag with Tear-Resistant Handle

09/261,986

03/04/1999

 

 

6,065,871

05/23/2000

US - Heavy Duty Bag with Easily-Removable Corner for Pouring

08/500,173

07/10/1995

 

 

5,593,229

01/14/1997

US - Bag with Reinforced Handle and Resealable Pour Spout Opening

08/509,831

08/01/1995

 

 

5,558,438

09/24/1996

US - Protective Wrapping of Film

07/249,368

09/23/1988

 

 

5,051,284

09/24/1991

us – bag to be carried in the hand and procedure for manufacturing the bag

06/763,706

08/08/1985

 

 

4,610,029

09/02/1986

CA - Perforation Blade for Forming a Burst-Resistant Easy-Open Corner in a Heavy
Duty Bag

2,398,198

08/15/2002

 

 

2,398,198

03/21/2006

MX – Bag with Arcuate-Transition Tear Line

PA/a/2001/09630

09/24/2001

 

 

233956

01/26/2006

CA – Bag with Arcuate-Transition Tear Line

2,354,823

08/08/2001

 

 

2,354,823

07/05/2005

CA – Side Gusset Bag with Convenient Carry Handle

2,352,353

07/04/2001

 

 

2,352,353

11/29/2005

US – Perforation Blade For Forming a Burst-Resistant Easy-Open Corner in a Heavy
Duty Bag

09/934,417

08/21/2001

2003-0040411 A1

02-27-2003

6,609,999

08/26/2003

US – Method of Forming a Burst-Resistant Easy-Open Corner in a Heavy Duty Bag

10/649,715

08/26/2003

2004-0038792 A1

02-26-2004

7,037,250

05/02/2006

US – Grease-Resistant Heat-Sealable Bag And Related Methods

11/240,944

09/30/2005

2007-0042146 A1

02/22/2007

 

 

US – Microwave Cooking Package for Food Products and Associated Methods

11/283,990

11/21/2005

2006-0289518

12/28/2006

 

 

AU - Enhanced Slider Zipper Multiwall Bag and Associated Methods

2005202393

06/02/2005

2005202393

03/12/2009

2005202393

06/25/2009

MX - Enhanced Slider Zipper Multiwall Bag and Associated Methods

PA/a/2005/005930

06/03/2005

 

 

258031

06/19/2008

US – Method of Forming a Vented Bag

Divisional of 10/421,607

11/214,327

08/29/2005

2005-0281494 A1

12/22/2005

 

 

au – method of forming a vented bag

2006285226

08/15/2006

 

 

 

 

ca – method for forming a vented bag

2,610,911

08/15/2006

 

 

 

 

mx – method for forming a vented bag

mx/a/2008/000652

08/15/2006

 

 

 

 

nz – method for forming a vented bag

564194

08/15/2006

 

 

 

 

US – Apparatus of Forming a Vented Bag

Divisional of 10/421,607

11/218,477

09/02/2005

 

 

 

 

US – Method of Using a Vented Bag

Divisional of 10/421,607

11/218,476

09/02/2005

 

 

 

 

US – Method of Forming a Bag

Divisional of 10/366,490

11/201,871

08/11/2005

2005-0272585 A1

12/08/2005

7,322,921

01/29/2008

US – Grease-Resistant Pinch-Bottom Bag, Adhesive Closure For Bag, And Related
Methods

11/214,419

08/29/2005

2007-0047852 A1

03/01/2007

 

 

US – Grease-Resistant Pinch-Bottom Bag, Adhesive Closure For Bag, And Related
Methods

11/214,434

08/29/2005

2007-0047853 A1

03/01/2007

 

 

au – grease-resistant pinch-bottombag, adhesive closure for bag, and related
methods

2006285224

08/14/2006

 

 

 

 

ca - grease-resistant pinch-bottom bag, adhesive closure for bag, and related
methods

2,612,334

08/14/2006

 

 

 

 

ep – grease-resistant pinch-bottom bag, adhesive closure for bag, and related
methods

06801452.1

08/14/2006

1928754

06/11/2008

 

 

mx – grease-resistant pinch-bottom bag, adhesive closure for bag, and related
methods

MX/a/2007/016025

08/14/2006

 

 

 

 

hk – grease-resistant pinch-bottom bag, adhesive closure for bag, and related
methods

08113496.4

12/11/2008

1122255A

05/15/2009

 

 

US – Method of Forming a Bag Having Reclosable Seal

Divisional of 10/383,929

11/265,620

11/02/2005

2006-0053746 A1

03/16/2006

7,549,269

06/23/2009

US – Method of Filling a Preformed Bag Having Reclosable Seal

Divisional of 10/383,929

11/265,742

11/02/2005

2006-0053752

03/16/2006

 

 

US - Multiwall Bag Having Slider Zipper and Fin Combination and Associated
Methods

Continuation of 10/290,681

11/265,946

11/03/2005

2006-0073292 A1

04/06/2006

7,544,403

06/09/2009

US - Multiwall Bag Having Slider Zipper and Fin Combination and Associated
Methods

Continuation of 11/283,990

11/285,698

11/22/2005

2006-0289519 A1

12/28/2006

 

 

US – elastomer and polyolefin resin based films and associated methods

11/352,066

02/10/2006

2006-0127657 A1

06/15/2006

7,582,341

09/01/2009

US – ovenable multilayered film

11/839,995 [5]

08/16/2007

 

 

 

 

us – ovenable multilayered film

continuation  of 11/839,995

12/038,796

02/27/2008

 

 

 

 

us – polyamide release film for use in the production of molded composite
products

08/828,919

03/28/1997

 

 

5,959,031

09/28/1999

us – polyamide release film for use in the production of  molded composite
products

09/349,168

07/09/1999

 

 

6,251,974

06/26/2001

us – high temperature and high humidity release coating for polymer film

10/543,165

05/26/2006

2006-0257580 A1

11/16/2006

7,662,322

02/16/2010

PCT – grease-resistant pinch-bottom bag, adhesive closure for bag, and related
methods

PCT/US2006/031690

08/14/2006

WO 2007/027423

03/08/2007

 

 

PCT – method of forming a vented bag

PCT/US2006/031704

08/15/2006

WO 2007/027425

03/08/2007

 

 

PCT – microwave cooking package for food products and associated methods

PCT/US2006/046315

11/30/2006

WO 2008/066540

06/05/2008

 

 

PCT – elastomer and polyolefin resin based films and associated methods

PCT/US2007/003265

02/07/2007

WO 2007/095027

08/23/2007

 

 

CA – ovenable multilayered film

2,597,421 [6]

08/16/2007

 

 

 

 

au – multiwall bag having slider zipper and fin combination and associated
methods

2008200395

02/25/2008

 

 

 

 

--------------------------------------------------------------------------------

[1] This is in the name of International Paper

[2] Allowed

[3] Application not yet assigned

[4] Applicant is Exopack, LLC

24

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONFIDENTIAL
TREATMENT                                                                                                                                 Schedule
4.10

 

4.      Licenses:

 

Item

Description

 1. 

Product Development and Sales Agreement dated October 29, 1993 between Morton
International, Inc. and Union Camp Corporation (assigned to Exopack).

 2. 

Joint Development Agreement dated November 20, 2000 between International Paper
Company and Actinic, Inc.

 3. 

License and Development Agreement dated June 1, 2003 between Pactiv Corporation,
on   the one hand, and Exopack and Hebron (f/k/a Specialty Films & Associates,
LLC), on the other hand.

 4. 

License Agreement dated April 4, 2002 between UV Color, Inc. and Exopack.

 5. 

Joint Development Agreement – Flexible Packaging dated June 24, 2005 between
Exopack and Shandong Shouguang JianYuanChun Co.Ltd.

 6. 

International Program License Agreement dated May 21, 2003 between Exopack and
Navision a/s.

 7. 

Master Customer Agreement for Axapta for Converting System dated May 21, 2003
between Concord Business Systems, Inc. and Exopack.

 8. 

Software License, Services and Maintenance Agreement dated August 9, 2001
between Exopack (f/k/a Exo-Tech Packaging) and J.D. Edwards.

 9. 

Microsoft Business Agreement dated February 26, 2002 between MSLI, GP and
Exopack.

 10. 

Confidentiality Agreement dated October 25, 2002 between Plassein International
(assigned to Thomasville) and Cargill.

 11. 

Unexecuted License Agreement for use of Repasack recycling trademarks in Europe.

 12. 

Non-Exclusive License Agreement, between Cargill, Inc. and Rex International
(predecessor to Plassein International, assigned to Thomasville) [no date,
unexecuted copy].

 13. 

Non-Exclusive License Agreement, between Salerno Plastics, Ltd. and Rex
International (predecessor to Plassein International, assigned to Thomasville)
[no date, unexecuted copy].

 14. 

Assignment, Transfer and License Agreement dated as of September 1, 2004 between
Actinic, Inc. and Exopack LLC.

 15. 

Trademark Usage Agreement dated September 1, 2005, between Shurfine Foods, Inc.
and Exopack-Technology LLC.

 16. 

License Agreement dated May 13, 1989, between KCL Corporation and Union Camp
Corporation.

 17. 

Joint Development Agreement Addendum No. 1 dated February 24, 2003, between
Color Converting Industries, L.L.C. and Exopack.

 18. 

Confidentiality, Nondisclosure and Limited Use Agreement dated August 8, 2003,
between Exopack and FlexSol Packaging Corp.

 19. 

License Authorization Grant dated November 8, 2005 between McAfee, Inc. and
Cello-Foil Products, Inc.

 20. 

Software License Agreement dated January 21, 2000, between JB Systems, Inc., DHA
Mainsaver and Cello-Foil Products, Inc.

 21. 

Dedicated Access Agreement dated April 2, 2003, between Corecomm – Voyager. and
Cello-Foil Products, Inc.

 22. 

Master Software License Agreement dated August 31, 2000 between Peregrine
Connectivity, Inc. and Cello-Foil Products, Inc.

 23. 

Software Schedule to the Master Software License Agreement dated August 31, 2000
between Peregrine Connectivity, Inc. and Cello-Foil Products, Inc.

 24. 

Purchase Order dated November 20, 2000, between Harbinger Corporation and
Cello-Foil Products, Inc.

 25. 

License Agreement and Order Form between Computer Associated Internal, Inc. and
EDS for the exclusive use and benefit of Cello-Foil Products, Inc.

 26. 

Addendum to License Agreement and Order Form between Computer Associated
Internal, Inc. and EDS for the exclusive use and benefit of Cello-Foil Products,
Inc.

 27. 

Master License Agreement dated July 27, 2005 between Option Software, Inc. and
Cello-Foil Products, Inc.

 28. 

Vsupport Certificate (expiration date March 25, 2004) between VERITAS Software
Global Corporation and Cello-Foil Products, Inc. for the product of BACKUP
EXEC,WIN,MICROSOFT EXCHANGE SVR AGENT W/ CLIENT ACCESS LIC,V9.0 -VS2 1 Y

 29. 

Vsupport Certificate (expiration date March 25, 2004) between VERITAS Software
Global Corporation and Cello-Foil Products, Inc. for the product of BACKUP
EXEC,WIN,SVRS,V9.0 -VS2 1 Y

 30. 

Software License Certificate (order date March 25, 2003) between VERITAS
Software Global Corporation and Cello-Foil Products, Inc. for the product of
BACKUP EXEC,WIN,SVRS,V9.0,LICENSE COMPETITIVE UPG

 31. 

VERISTAS VIP Program License between VERITAS Software Global Corporation and
Cello-Foil Products, Inc.

 32. 

Software License Certificate (order date March 25, 2003) between VERITAS
Software Global Corporation and Cello-Foil Products, Inc. for the product of
BACKUP EXEC,WIN,MICROSOFT EXCHANGE SVR AGENT W/ CLIENT ACCESS LIC,V9.0,LIC

 33. 

License Agreement between Microsoft Corporation and Cello-Foil Products, Inc.
for the following intellectual properties: Office 97 standard, Office 2000
standard, Office 2000 professional, Office XP standard, Office 2003 standard,
Office 2003 professional, BackOffice 2.5, Exchange Server 5.5, SQL Server 7.0,
Visio 2000, Visio 2003, Windows 2003 (CAL). Windows Server 2003, Windows
Terminal Server 2003 (CAL), Project 2000, Publisher 98, Visual Studio Net Pro
2003, Windows-98 and Windows XP Professional.

 34. 

License Agreements entered into by Exopack-Newmarket, LLC for the following
intellectual properties: Acrobat, ACT!, ADP PC/Payroll for Windows – Client,
APICS Supply Chain Creates Net Value CD, Backup Exec Win NT/2000, Backup Exec
Win NT/2000 exchange agent, Backup Exec Win NT/2000 open file agent, Backup Exec
Win NT/2000 remote agent, Bar-One Print only, Bar-One ProPlus, CADWizz,
DesignCAD Express, MS Project Standard 2003, MS Visual Basic, MS Win 2000 Pro,
MS Win 2000 Server, MS-Office 95, MS-Office 97, MS-Office2000Premium,
MS-Office2000Pro, MS-Office2000Std, MS-Windows 95, MS-Windows 98, NT 4.0 Server,
NT 4.0 Workstation, SmartDraw Standard (2 concurrent users), SmartDraw Standard
(Jim McMullan's copy), Sterling Commerce - Gentran/EDI, and Visio.

 35. 

License Agreements entered into by The Packaging Group (Canada) for the
following intellectual properties: pcAnywhere 10.5 Host Only, Antivirus
Enterprise Edition 9.0 Gold, Maint 1YR RNW, and pcAnywhere 10.5 Host & Remote.

25

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

Schedule 4.11

Investigations and Audits

 

Except as set forth below, no Credit Party or any of their Subsidiaries is the
subject of an audit by the IRS or CRA or, to each Credit Party’s knowledge, any
review by the IRS, CRA or any similar governmental agency or any governmental
investigation concerning the violation or possible violation of any law:

 

1.      The State of Georgia Department of Revenue is currently conducting a
sales and use tax audit (2005-2009) of Exopack, LLC’s Griffin, GA facility in
connection with a refund claim.

 



26

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                  
Schedule 4.12

Employee Matters

 

(a)     Credit Party, Subsidiary and/or employee collective bargaining
agreements as of the Closing Date:

 

Agreement dated March 1, 2007 expiring February 28, 2012, between Local 2150
United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International Union (USW), AFL-CIO, CLC & Cello
Foil Products.

Collective Bargaining Agreement between Cello-Foil Products, Inc. and Graphics
Communications Union, AFL-CIO, Local Union No. 135-C, effective February 5, 2006
– February 4, 2011.

Collective Bargaining Agreement between Intelicoat Technologies Image Products
Matthews LLC and the Communication Workers of America and its Matthews, North
Carolina Local Union No. 3603 for the period of June 27, 2009 through June 26,
2012.

 

(b)     The Credit Parties are aware of EEOC charges filed by Kentrayl Harris,
an employee of the Albany, GA facility, Poindexter Harper, an employee of the
Griffin, GA facility, and Baron Deloach, an employee of the Spartanburg, SC
facility.  Employer response filed; decision pending.

 

(c)     The Credit Parties are aware of a Wisconsin Equal Rights Division charge
filed by Lawrence Coenen, an employee of the Tomah, WI facility.  Employer
response filed; decision pending.

 

(d)    In the ordinary course, grievances are filed, processed and resolved at
the Credit Party’s three unionized locations: Tomah, Wisconsin; Matthews, North
Carolina; and Battle Creek, Michigan. No grievances are pending arbitration.

 

(e)     Material employment contracts Borrower and/or any Subsidiaries is party
to as of the Closing Date: 

 

27

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                  
Schedule 4.12

Separation Benefit Agreement dated December 12, 2005 between Exopack and Jack
Knott.

 

Separation Benefit Agreement dated March 23, 2007 between Exopack and Jon Heard.

 

Separation Benefit Agreement dated December 12, 2005 between Exopack and Bob
Arvanites.

 

Separation Benefit Agreement dated November 11, 2008 between Exopack and Tom
Vale.

 

Separation Benefit Agreement dated November 11, 2008 between Exopack and Gary
McDaniel. 

 

Separation Benefit Agreement dated March 29, 2010 between Exopack and Scott
Ross.

 

Confidential Termination Agreement dated November 20, 2009 between Exopack and
Gay Hoag.

 

Confidential Termination Agreement dated December 1, 2009 between Exopack and
Sherry Pero.

 

Confidential Termination Agreement dated December 7, 2009 between Exopack and
Bruce Seivert.

 

Confidential Termination Agreement dated December 7, 2009 between Exopack and
Linda Cantrell.

28

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                  
Schedule 4.12

 

Confidential Termination Agreement dated December 7, 2009 between Exopack and
Randy Freerks.

 

Confidential Termination Agreement dated December 9, 2009 between Exopack and
John Howard.

 

Confidential Termination Agreement dated December 9, 2009 between Exopack and
Lynn Kieper.

 

Confidential Termination Agreement dated May 7, 2010 between Exopack and Robert
Sullivan.

 

Confidential Termination Agreement dated May 14, 2010 between Exopack and Sam
Sabbagh.

 

Confidential Termination Agreement dated May 18, 2010 between Exopack and Sandy
Schrink.

 

Confidential Termination Agreement dated May 26, 2010 between Exopack and Allen
Ling.

 

Confidential Termination Agreement dated May 26, 2010 between Exopack and Leroy
Stevenson.

 

Confidential Termination Agreement dated June 25, 2010 between Exopack and Nancy
Brake.

                                                                                                                       

29

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                  
Schedule 4.12

Voluntary Separation Agreement dated November 23, 2009 between Exopack Canada
and Dominic Valentini.

 

Termination Letter dated January 7, 2010 between Exopack Canada and Vince
Peduto.

 

Termination Letter dated February 11, 2010 between Exopack Canada and Elspeth
West.

 

Termination Letter dated May 28, 2010 between Exopack Canada and Hugh Ricketts.

 

Termination Letter dated June 4, 2010 between Exopack Canada and Michael
Olejnik.

 

Termination Letter dated June 11, 2010 between Exopack Canada and Andy Walker.

 

Termination Letter dated April 22, 2010 between Exopack Canada and Sal Ardizzi.

 

Termination Letter dated April 22, 2010 between Exopack Canada and Colin
Crawford.

 

Termination Letter dated April 22, 2010 between Exopack Canada and Thomas
Miller.

 

Termination Letter dated April 27, 2010 between Exopack Canada and Caroline
Franke.

30

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                  
Schedule 4.12

 

Termination Letter dated April 27, 2010 between Exopack Canada and Nasir Khan.

 

Voluntary Separation Agreement dated November 3, 2009 between Exopack Canada and
Marc Lalonde.

 

Voluntary Separation Agreement dated November 3, 2009 between Exopack Canada and
Anthony Yue.

 

Voluntary Separation Agreement dated November 3, 2009 between Exopack Canada and
Roman Galinauskas.

 

Voluntary Separation Agreement dated November 3, 2009 between Exopack Canada and
Everett O’Reilly.

 

Voluntary Separation Agreement dated November 3, 2009 between Exopack Canada and
Jim Johnson.

 

Voluntary Separation Agreement dated January 22, 2010 between Exopack Canada and
Bruce Crouch.

 

Voluntary Separation Agreement dated December 18, 2009 between Exopack Canada
and Gail Probert.

 

Voluntary Separation Agreement dated January 28, 2010 between Exopack Canada and
Phil Green.

 

31

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                  
Schedule 4.12

Voluntary Separation Agreement dated February 8, 2010 between Exopack Canada and
David Verowerd.

 

Retirement Agreement dated May 3, 2010 between Exopack Canada and Ronald Tutak.

Termination Letter dated April 23, 2010 between Exopack Canada and Steve
Halvorson.

 

Termination Letter dated May 17, 2010 between Exopack Canada and Doug Bacon.

 

Termination Letter dated May 17, 2010 between Exopack Canada and Eldon Smith.

 

Termination Letter dated June 9, 2010 between Exopack Canada and Sharon Hubbard.

 

Termination Letter dated June 11, 2010 between Exopack Canada and Warren
Dickinson.

 

Termination Letter dated June 14, 2010 between Exopack Canada and Larry Dadson.

 

Termination Letter dated June 14, 2010 between Exopack Canada and Steve Vemb.

 

Termination Letter dated June 14, 2010 between Exopack Canada and Frank
Wilkinson.

 

32

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                  
Schedule 4.12

Termination Letter dated June 25, 2010 between Exopack Canada and Greg Sims.

 



33

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                                     
Schedule 4.13  

Litigation

 

Except as set forth below, there are no judgments outstanding against any Credit
Party or any of its Subsidiaries or affecting any property of any Credit Party
or any of its Subsidiaries as of the Closing Date, nor is there any Litigation
pending, or to the best knowledge of any Credit Party threatened, against any
Credit Party or any of its Subsidiaries, in each case which would reasonably be
expected to result in any Material Adverse Effect: 

 

            None.



34

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                  
Schedule 4.14

Real Estate

 

1.      Real property owned, leased, subleased, or used by any Credit Party or
any of its Subsidiaries:

(a) Owned Real Property

 

Item

Credit Party

Property Location (Address including zip code)

1.       

Cello-Foil Products, Inc.

155 Brook Street
Battle Creek, MI  49017

2.       

Cello-Foil Products, Inc.

1801 Oak Haven Drive
Albany, GA  31701

3.       

Exopack, LLC

3070 Southport Road

Spartanburg, SC  29302

4.       

Exopack, LLC

345 Cedar Springs Avenue

Spartanburg, SC  29302

5.       

Exopack, LLC

1400 Chase Boulevard

Sibley, IA  51249

6.       

Exopack, LLC

3 Maplewood Drive

Hazleton, PA  18202

7.       

Exopack, LLC

10801 Iona Avenue

Hanford, CA  93230

8.       

Exopack, LLC

501 Williams Street

Tomah, WI  54660

9.       

Exopack, LLC

1304 Arthur K. Bolton Parkway

Griffin, GA  30224

10.   

Exopack, LLC

390 Southwell Boulevard

Tifton, GA 31794

11.   

Exopack, LLC

2200 D Avenue E, Seymour,

Indiana  47274

12.   

Exopack-Thomasville, LLC

900 Jordan Valley Road

Longview, TX 75604-5225

13.   

Exopack Performance Films Inc.

201 South Blair Street

Whitby, Ontario L1N 5S6

 

 

35

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                  
Schedule 4.14

(b) Leased Real Property

 

Item

Credit Party

Property Location (Address including zip code)

County

Name and Address of Lessor

1.       

Cello-Foil Products, Inc.

Rail Pit

4950 W. Dickman Road
Battle Creek, MI 49015

Calhoun

City of Battle Creek, N/K/A Battle Creek Unlimited, Inc.

 

2.       

Cello-Foil Products, Inc.

North Warehouse
4950 W. Dickman Road
Battle Creek, MI 49015

Calhoun

City of Battle Creek, N/K/A Battle Creek Unlimited, Inc.

 

3.       

Cello-Foil Products, Inc.

South Warehouse
4950 W. Dickman Road
Battle Creek, MI 49015

Calhoun

City of Battle Creek, N/K/A Battle Creek Unlimited, Inc.

 

4.       

Exopack, LLC

2212 4th Avenue, Seymour, Indiana 47274

Jackson

Columbus Container, Inc.
3460 Commerce Drive
Columbus, Indiana  47201

5.       

Exopack, LLC

108 Airport Industrial Drive, Savannah, GA  31408 (Garden City)

Chatham

Albert R. Howard, Trustee U/A 494
104 West Gaston Street
Savannah, Georgia  31401

6.       

Exopack, LLC

101 South Tift Avenue, Tifton, GA 31794

Tift

Frances R. Bowen

c/o Harry B. Bowen
84 Springhill Drive
Tifton, Georgia  31794

7.       

Exopack, LLC

375 Southwell Blvd, Tifton, GA 31794-8831

Tift

Tift County Development Authority P.O. Box 7238, Tifton, GA 31793

8.       

Exopack, LLC

1078 Union St. Spartanburg, SC 29302-3318 (“Harley Facility”)

Spartanburg

Cleveland S. Harley
1078 Union Street
Spartanburg, SC 29302

9.       

Exopack-Ontario, Inc.

5601 Santa Ana Street,

Ontario, CA 91761

San Bernardino

Westates Holdings, LLC

988 Villa Montes Circle
Corona, California 92879

10.   

Exopack-Thomasville, LLC

1308 Blair Street

Thomasville, NC  27360

Davidson

F. Stuart Kennedy and Helen J. Kennedy
P.O. Box 1050
1100 Dover Drive
Thomasville, NC  27360

11.   

The Packaging Group (Canada) Corporation

300 Spinnaker Way
Concord, Ontario  L4K 4W1

City of Vaughan, Ontario, Canada

Spinnaker Langstaff Investments Limited

3625 Dufferin Street, Suite 503, Downsview, Ontario M3K 1N4

 

36

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                  
Schedule 4.14

12.   

The Packaging Group (Canada) Corporation

360 Spinnaker Way

Vaughan, Ontario  L4K4W1

City of Vaughan, Ontario, Canada

Spinnaker Langstaff Investments Limited and 360 Spinnaker Portfolio, Inc.

3625 Dufferin Street, Suite 500, Downsview, Ontario M3K 1N4

13.   

Intelicoat Technologies Image Products Matthews LLC

700 Crestdale Road, Matthews, NC  80105

Mecklenburg

Lakestar Properties, LLC

4583 Highway 9 North

Howell, New Jersey  07731

14.   

Exopack Performance Films Inc.

None

N/A

N/A

 

(c) Leased and Subleased Real Property

 

Advanced Printing Products, Inc., 1308 Blair Street, Thomasville, NC  27360

 

The property described in 3.14(b) #13 is subleased to Kamazu Fashion Inc.

 

The property described in 3.14(b) #14 is subleased to Buse Industries, Inc.,
1777 Northwest Industrial, Bridgeton, MO  63044.

 

(d) Locations of Collateral in Possession of Persons other than Exopack Key
Holdings, LLC or any Subsidiary:

 

Entity

Address

Purpose

Exopack, LLC

 

Athena Industrial Park, Athens, GA

Consignment

11 Maplewood Dr., Hazleton, PA

Inventory Storage

1220 Oak Hill Rd., Mountaintop, PA

Consignment

103 Funston Road, Kansas City, KS

Consignment

2212 Fourth Ave., Seymour, IN

Inventory/Consignment

222430 76th Ave, Kent, WA

Inventory Storage

5915 N. Marine Drive, Portland, OR

Inventory Storage

101 South Tift Ave, Tifton, GA

Inventory Storage

17775 Ave 23 1/2, Chowchilla, CA

Consignment

1889 24th ST SW, LeMars, IA

Inventory Storage

151 Turner Court, Bowling Green, KY  42101

Consignment

2325 Union Pike, Richmond, IN  47374

Consignment

6041 South Malt Ave., Los Angeles, CA  90040

Consignment

PO Box 7328, Tifton, GA  31793

Inventory Storage

2147 Columbus Blvd, Philadelphia, PA 19148

Inventory Storage

8835 General Dr., Plymouth, MI 48170

Consignment

7359 Hazelwood Ave., Hazelwood, MO 63042

Consignment

10409 Sanden Dr., Dallas, TX 75238

Consignment

4324 Leckron Rd., Modesto, CA 95357

Consignment

4058 Highway 79, Homer, LA 71040

Toll Laminator

121 Main St., Bern, KS 66408

Consignment

Cello-Foil Products, Inc.

186 Nevada St., Battle Creek, MI

Obsolete cylinder storage

433 E. Michigan Ave., Battle Creek, MI

Inventory Storage

The Packaging Group (Canada) Corporation

140-9969 River Road, Delta, BC L4K 4W1, Canada

Inventory Storage

Exopack Advanced Coatings, LLC

127 Turningstone Ct., Greenville, SC 29611

Film Slitter

2801 Richmond Rd., Hatfield, PA 19440

Mixer

Industrias Quimicas No. 105, 50200 Toluca, Edo de Mexico, Mexico

Mixer

Exopack Performance Films Inc.

67 Commander Blvd, Toronto, Ontario M1S 3M7

Toller

6417 Viscount Road, Mississauga, Ontario L4V 1K8

Toller

37

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



 

 

CONFIDENTIAL
TREATMENT                                                                                                  
Schedule 4.15

Environmental Matters


1.                  NONE.

 

 



38

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                  
Schedule 4.16

ERISA / Pension Plans

 

1.      Title IV Plans and Multiemployer Plans to which any Credit Party is
subject as of the Closing Date: 

Entity

Plan

Exopack, LLC

Savings Plans for the Companies of Exopack

Exopack, LLC

Retirement Plan of Exopack, LLC

 

2.      Scheduled Exceptions:

            (i)         Exopack, LLC

 

                        (a)        The new Savings Plan for the Companies of
Exopack does not have an IRS determination letter.  Exopack, LLC is scheduled to
file a request for a determination letter with respect to the plan’s qualified
status in 2010, as per IRS guidelines.

 

            (ii)        TPG Enterprises, Inc.

 

                        TPG does not maintain any retirement benefit plans.

 

 

 



39

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



Schedule 4.19

 

Insurance

 

Insurance policies of any nature maintained, as of the Closing Date, for current
occurrences by each Credit Party, as well as a summary of the key business terms
of each such policy such as deductibles, coverage limits and term of policy:

 

 

 

 

 

 

 

 

 

 

 

 

POLICY

INS

POLICY

LIMITS OF

LOSS

Broker

COMPANY

POLICY TYPE

NUMBER

COMPANY

EXPIRATION

LIABILITY (U.S.$)

RETENTION(U.S.$)

 

 

 

 

 

 

 

 

Marsh

Exopack Holding Corp & Subsidaries

CRIME PRIMARY

[***]

AIG/National Union Fire

10/31/2008-07/31/2010

3,000,000

25,000

 

Exopack Holding Corp & Subsidaries

CRIME EXCESS

[***]

Zurich

10/31/2008-07/31/2010

7,000,000

none

 

Exopack Holding Corp & Subsidaries

K&R CRIME

[***]

US Specialty Insurance Co.

7/31/2008-7/31/2010

10,000,000

Nil

 

Exopack Holding Corp & Subsidaries

D&O /EPLI LIAB.  PRIMARY

[***]

AIG/National Union Fire

7/31/2008-07/31/2010

25 MILLION /AGG

50K/CLAIM

 

Exopack Holding Corp & Subsidaries

D&O/EPLI LIAB. EXCESS

[***]

ZURICH

7/31/2008-07/31/2010

25 MILLION/AGG

NONE

 

Exopack Holding Corp & Subsidaries

FIDUCIARY

[***]

AIG/National Union Fire

7/31/2007-10/31/2010

20 Million/AGG

10K/CLAIM

 

Exopack Holding Corp & Subsidaries

PROPERTY

[***]

Layered Program w/Multiple Carriers

12/21/2009-12/21/2010

500 MILLION

150k/OCC

 

 

 

 

 

 

 

 

 

Exopack Holding Corp & Subsidaries

CARGO

[***]

American Home(AIG)

9/1/2009-9/1/2010

1 MILLION

None

 

Exopack Holding Corp & Subsidaries

PRINTERS E&O

[***]

AIG/National Union Fire

11/23/09-11/23/10

10 MILLION/AGG

50K/CLAIM

 

Exopack Holding Corp & Subsidaries

Excess Flood for Sibley IA

[***]

American Bankes Insurance

03/23/2010-03/23/2011

500,000 Building/ 500,000 Contents

Building 50k/Contents 50k

 

Exopack Holding Corp & Subsidaries to include EAC & EPF

CREDIT INS. FOR US EAC & EPF ACCTS

[***]

EULER

4/16/10-4/16/11

4,500,000

10% coinsurance

 

 

 

 

 

 

 

 

 

 

 

POLICY

INS

POLICY

LIMITS OF

LOSS

`

COMPANY

POLICY TYPE

NUMBER

COMPANY

EXPIRATION

LIABILITY (U.S.$)

RETENTION(U.S.$)

Willis

Exopack Holding Corp+Newmkt+TPG+Performance Films

AUTO LIAB-CANADA

[***]

AVIVA

9/1/2009- 9/1/2010

2 MILLION/OCC

None

 

Exopack Holding Corp+Newmkt+TPG+Performance Films

AUTO PHY DAM-CANADA

[***]

AVIVA

9/1/2009- 9/1/2010

ACV

2500 Tractors/1000 Trailers/1000 Auto

 

Exopack Holding Corp & Subsidaries

AUTO LIAB-US

[***]

United States Fire

9/1/2009- 9/1/2010

1 MILLION/OCC

100K/OCC

 

Exopack Holding Corp & Subsidaries

AUTO PHY DAM-US

[***]

United States Fire

9/1/2009- 9/1/2010

ACV

1000/ACC

 

Exopack Holding Corp & Subsidaries

GEN LIAB/PRODUCTS-U.S.

[***]

United States Fire

9/1/2009- 9/1/2010

1 MILLION/OCC

100K/OCC

 

Exopack Holding Corp+Newmkt+TPG+Performance Films

GEN LIAB/PRODUCTS-CAN

[***]

Continental Casualty Co

9/1/2009- 9/1/2010

2 Million/Occ CAD$

2500/OCC

 

Exopack Holding Corp & Subsidaries

WORK COMP(U.S.EX MICH)

[***]

United States Fire

9/1/2009- 9/1/2010

1 MILLION/ACC

250K/ACC

 

Exopack Holding Corp & Subsidaries

WORK COMP-RETRO-TOMAH

[***]

United States Fire

9/1/2009- 9/1/2010

1 MILLION/ACC

250K/ACC

 

Exopack Holding Corp+Newmkt+TPG+Performance Films

WORK COMP-CANADA

[***]

WSIB (Bureau of WC)

n/a

STATE LAW

NONE

 

Exopack Holding Corp

Work Comp -OHIO

[***]

BWC

n/a

STATE LAW

NONE

 

Exopack Holding Corp & Subsidaries

INTERNATIONAL LIAB(DIC)

[***]

Ins. Co of State of PA(AIG)

9/1/2009-9/1/2010

1 MILLION/OCC

2500/OCC

 

Exopack Holding Corp & Subsidaries

UMBRELLA LIAB-PRIMARY

[***]

Continental Casualty Co.

9/1/2009-9/1/2010

25 Million/OCC

None

 

Exopack Holding Corp & Subsidaries

UMBRELLA LIAB-EXCESS

[***]

RSUI Indemnity Co.

9/1/2009- 9/1/2010

25 Million/OCC

None

 

Exopack Holding Corp & Subsidaries

POLLUTION LIABILITY

[***]

ILLINOIS UNION INS. CO.(ACE)

9/1/2006-9/1/2011

10 Million/AGG

100K/Claim

 

 

 

 

 

 

 

 

 

THE FOLLOWING COVERAGE APPLY TO EXOPACK HOLDING CORP AND ITS OFFICERS AND
DIRECTORS

 

 

 

FOR CLAIMS REPORTED AFTER 10/13/05 FOR ALLEGED OCCURRENCES  BETWEEN 7/31/01 AND
10/14/05-(TAIL COV.)

 

 

 

 

 

 

TRAVELERS

8/14/2012

10 MILLION/AGG

150K/CLAIM

 

EXOPACK Holding Corp

D&O LIAB.-2ND LAYER

[***]

ROYAL SUI

8/14/2012

10 MILLION/AGG

NONE

 

EXOPACK Holding Corp

FIDUCIARY LIAB

[***]

TRAVELERS

7/31/2012

10 MILLION/AGG

10K/CLAIM

 

 

 

 

 

 

 

 

 

Updated KGD 6.28.10

 

 

 

 

 

 

40

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



 

 

 

CONFIDENTIAL TREATMENT

 

Corporate and Trade Names

 

Exopack Key Holdings, LLC

Exopack Holding Corp.

Exopack, LLC

Exopack-Hebron, L.L.C.

Exopack-Thomasville, LLC

Exopack-Ontario, Inc.

Exopack - Newmarket, Ltd.

Exopack-Technology, LLC

Cello-Foil Holding Corp.

Cello-Foil Products, Inc.

TPG Group Holding Corp.

TPG (US), Inc.

TPG Enterprises, Inc.

The Packaging Group (Canada) Corporation – The Packaging Group

Intelicoat Technologies Image Products Matthews LLC

Exopack Advanced Coatings, LLC

Exopack Performance Films Inc.

 

 

 

 

 

 

 

 

 

 

 

 

41

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

 

EXHIBIT A‑1 TO

CREDIT AND GUARANTY AGREEMENT

 

FUNDING NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of July 13,
2010 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among EXOPACK HOLDING CORP., a Delaware
corporation (“Borrower”), EXOPACK KEY HOLDINGS, LLC, a Delaware limited
liability company, and certain Subsidiaries of Borrower, as Guarantors, the
Lenders party thereto from time to time and GOLDMAN SACHS LENDING PARTNERS LLC,
as Syndication Agent, Administrative Agent and Documentation Agent.

Pursuant to Section 2.1 of the Credit Agreement, Borrower desires that Lenders
make the following Term Loans to Borrower in accordance with the applicable
terms and conditions of the Credit Agreement on July 13, 2010 (the “Closing
Date”):

 

□                      Base Rate Loans:

 

□          Eurodollar Rate Loans, with an initial Interest Period of ________
month(s):

 

$[___,___,___]

 

 

$[___,___,___]

 

 

 

[The Borrower hereby irrevocably authorizes and directs that such Term Loans be
applied and disbursed, for and on behalf of the Borrower, in accordance with the
terms of Paragraphs [___ and ___] of the Funds Flow Memorandum attached hereto
as Exhibit A. The undersigned hereby further irrevocably authorizes and directs
the Administrative Agent to make, for and on behalf of the Borrower, the
payments set forth in Paragraph [__] of such Funds Flow Memorandum.]

 

Borrower hereby certifies that:

 

(i)                   the representations and warranties contained in each of
the Credit Documents are true, correct and complete in all material respects on
and as of the Closing Date to the same extent as though made on and as of such
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true, correct and complete in all material respects on and as of such earlier
date; provided that, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof;

 

(ii)                 as of the Closing Date, no event has occurred and is
continuing or would result from the consummation of the borrowing contemplated
hereby that would constitute an Event of Default or a Default.

 

 

Date: July 13, 2010                                                    
                        EXOPACK HOLDING CORP.

 

 

By: ___________________________________

Name:

Title: [Authorized Officer]

EXHIBIT A-1-1

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



 

 

 

CONFIDENTIAL TREATMENT

Exhibit A

 

Funds Flow Memorandum



 

 

EXHIBIT A-1-2

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                        

EXHIBIT A‑2 TO

CREDIT AND GUARANTY AGREEMENT

 

CONVERSION/CONTINUATION NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of July 13,
2010 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among EXOPACK HOLDING CORP., a Delaware
corporation (“Borrower”), EXOPACK KEY HOLDINGS, LLC, a Delaware limited
liability company, and certain Subsidiaries of Borrower, as Guarantors, the
Lenders party thereto from time to time and GOLDMAN SACHS LENDING PARTNERS LLC,
as Syndication Agent, Administrative Agent and Documentation Agent.

Pursuant to Section 2.6 of the Credit Agreement, Borrower desires to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of [mm/dd/yy]:

$[___,___,___]

Eurodollar Rate Loans to be continued with Interest Period of [____] month(s)

 

 

$[___,___,___]

Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
[____] month(s)

 

 

$[___,___,___]

Eurodollar Rate Loans to be converted to Base Rate Loans

 

 

 

Borrower hereby certifies that as of the date hereof, no event has occurred and
is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default or a
Default.

Date: [mm/dd/yy]                                                      
                        EXOPACK HOLDING CORP.

 

 

By: __________________________

Name:

Title: [Authorized Officer]



EXHIBIT A-2-1

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                        
                                                                                                                                                           

EXHIBIT B TO

CREDIT AND GUARANTY AGREEMENT

 

NOTE

$[
[1]][___,___,___]                                                                                                                               

July 13,
2010                                                                                                                                      
                       
                                                                                                                                                                       
New York, New York

 

FOR VALUE RECEIVED, EXOPACK HOLDING CORP., a Delaware corporation (“Borrower”),
promises to pay [NAME OF LENDER] (“Payee”) or its registered assigns the
principal amount of [1][DOLLARS] ($[___,___,___][1]) in the installments
referred to below.

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit and
Guaranty Agreement, dated as of July 13, 2010 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Borrower, Exopack Key Holdings, LLC, a Delaware limited liability
company, and certain Subsidiaries of Borrower, as Guarantors, the Lenders party
thereto from time to time and Goldman Sachs Lending Partners LLC, as Syndication
Agent, Administrative Agent and Documentation Agent.

Borrower shall make scheduled principal payments on this Note as set forth in
Section 2.8 of the Credit Agreement.

This Note is one of the “Notes” in the aggregate principal amount of
$100,000,000 and is issued pursuant to and entitled to the benefits of the
Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Term Loan evidenced hereby
was made and is to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States in same day funds at the Principal Office of
Administrative Agent or at such other place as shall be designated in writing
for such purpose in accordance with the terms of the Credit Agreement.  Unless
and until an Assignment Agreement effecting the assignment or transfer of the
obligations evidenced hereby shall have been accepted by Administrative Agent
and recorded in the Register, Borrower, each Agent and Lenders shall be entitled
to deem and treat Payee as the owner and holder of this Note and the obligations
evidenced hereby.  Payee hereby agrees, by its acceptance hereof, that before
disposing of this Note or any part hereof it will make a notation hereon of all
principal payments previously made hereunder and of the date to which interest
hereon has been paid; provided, the failure to make a notation of any payment
made on this Note shall not limit or otherwise affect the obligations of
Borrower hereunder with respect to payments of principal of or interest on this
Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.

--------------------------------------------------------------------------------

[1]   Lender’s Commitment

EXHIBIT B-1

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                        
                                                                                                                                                           

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note.  Borrower and any endorsers of this Note hereby
consent to renewals and extensions of time at or after the maturity hereof,
without notice, and hereby waive diligence, presentment, protest, demand notice
of every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder.

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

EXHIBIT B-2

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                        
                                                                                                                                                           

            IN WITNESS WHEREOF, Borrower has caused this Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

EXOPACK HOLDINGS CORP.

 

 

By: ______________________________

Name:

Title: [Authorized Officer]



 

 

 

 

EXHIBIT B-3

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                        
                                                                                                                                                           

EXHIBIT C TO

CREDIT AND GUARANTY AGREEMENT

 

COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1.       I am the [Chief Financial Officer][Chief Executive Officer] of EXOPACK
HOLDING CORP., a Delaware corporation (“Borrower”).

2.       I have reviewed the terms of that certain Credit and Guaranty
Agreement, dated as of July 13, 2010 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Borrower, Exopack Key Holdings, LLC, a Delaware limited liability company, and
certain Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from
time to time and Goldman Sachs Lending Partners LLC, as Syndication Agent,
Administrative Agent and Documentation Agent, and I have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and condition of Borrower and its Subsidiaries during the [Fiscal Quarter ended
____________][Fiscal Year ended ____________] with a view to determining whether
Borrower has kept, observed, performed and fulfilled its obligations under the
Credit Agreement.

3.       Based on the examination described in paragraph 2 above, and to my
knowledge:

(a)                 Borrower has kept, observed, performed and fulfilled each
and every covenant contained in the Credit Agreement and is not in default in
the performance or observance of any of the terms, provisions and conditions of
the Credit Agreement, except as set forth in a separate attachment, if any, to
this Certificate, describing the nature of the Default or Event of Default, the
period during which it has existed and the action which Borrower has taken, is
taking, or proposes to take with respect to each such Default or Event of
Default; and

(b)                 no event has occurred and remains in existence by reason of
which payments on account of the principal of or interest, if any, on the Term
Loans is prohibited, except as set forth in a separate attachment, if any, to
this Certificate, describing the nature of the event and the action which
Borrower has taken, is taking, or proposes to take with respect to such event.

The foregoing certifications[, together with the attachments hereto,] are made
and delivered [mm/dd/yy] pursuant to Section 5.1(h) of the Credit Agreement.

EXOPACK HOLDING CORP.

 

 

By: ______________________________    

Name:

Title: [Chief Financial Officer][Chief Executive Officer]



                                                                       

 

EXHIBIT C -1

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



                                                                                                                                                                                                                                                                                                                                                                       

CONFIDENTIAL TREATMENT

EXHIBIT D TO

CREDIT AND GUARANTY AGREEMENT

 

[RESERVED]

 

 



                                                                        EXHIBIT
D-1

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                        
                                                                                                                                                           

 

EXHIBIT E TO

CREDIT AND GUARANTY AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the term loans identified below (the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and the Credit Agreement,
without representation or warranty by the Assignor.

1.                                                        
Assignor:                                 ______________________

 

2.                                                        
Assignee:                                 ______________________ [and is an
Affiliate/Approved Fund [1]]

 

3.                                                        
Borrower:                                Exopack Holding Corp.

 

4.                                                         Administrative
Agent:                        Goldman Sachs Lending Partners LLC, as the
administrative agent under the Credit Agreement

 

5.                                                         Credit
Agreement:                  The $100,000,000 Credit and Guaranty Agreement dated
as of July 13, 2010 among Exopack Holding Corp. (the “Borrower”), Exopack Key
Holdings, LLC and certain Subsidiaries of Borrower, as Guarantors, the Lenders
parties thereto, Goldman Sachs Lending Partners LLC, as Administrative Agent,
and the other agents parties thereto

 

6.                                                         Assigned Interest:

 

--------------------------------------------------------------------------------

1 Select as applicable

EXHIBIT E-1

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



 

 

 

CONFIDENTIAL
TREATMENT                                                                                                                        
                                                                                                                                                           

 

 

 

Loans Assigned

 

Aggregate Amount of

Term Loans

for all Lenders

 

Amount of Term Loans

Assigned

 

Percentage Assigned of Term Loans [2]

 

Term Loan

 

$______________

 

$______________

 

____________%

 

 

Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE  AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

7.           Notice and Wire Instructions:

 

 

 

[NAME OF ASSIGNOR]

 

Notices:

 

_________________________

_________________________

_________________________

Attention:

Telecopier:

 

with a copy to:

            _________________________            _________________________

_________________________

Attention:

Telecopier:

 

 

Wire Instructions:

 

 

 

[NAME OF ASSIGNEE]

 

Notices:

 

_________________________

_________________________

_________________________

Attention:

Telecopier:

 

with a copy to:

_________________________

_________________________

_________________________

Attention:

Telecopier:

 

 

Wire Instructions:

 

 

 

--------------------------------------------------------------------------------

2  Set forth, to at least 9 decimals, as a percentage of the Term Loans of all
Lenders thereunder.

 

 

 

EXHIBIT E-2

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                        
                                                                                                                                                           

 

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:_______________________

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

 

By:_______________________

Title:

 

[Consented to and] [3] Accepted:

 

GOLDMAN SACHS LENDING PARTNERS LLC, as

   Administrative Agent

 

 

By:_______________________

Title:

 

--------------------------------------------------------------------------------

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

EXHIBIT E-3

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                        
                                                                                                                                                           

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

1.                   Representations and Warranties.

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with any
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other 
instrument or document delivered pursuant thereto, other than this Assignment
(herein collectively the “Credit Documents”), or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Credit Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Credit Document.

1.2          Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
to purchase the Assigned Interest on the basis of which it has made such
analysis and decision, and (v) if it is a Non‑US Lender, attached to the
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at that time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

2.                   Payments.  All payments with respect to the Assigned
Interests shall be made on the Effective Date as follows:

2.1          From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

EXHIBIT E-4

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                        
                                                                                                                                                           

 

3.                   General Provisions.  This Assignment shall be binding upon,
and accrue to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment may be executed in any number of counterparts,
which together shall constitute one instrument.  Delivery of an executed
counterpart of a signature page of this Assignment by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment. 
This Assignment shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to conflict of laws
principles thereof.

[Remainder of page intentionally left blank]



 

 

 

 

EXHIBIT E-5

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



                                                                                                                                                                                                                                                                                                                                                                       

CONFIDENTIAL TREATMENT

EXHIBIT F TO

CREDIT AND GUARANTY AGREEMENT

 

CERTIFICATE RE NON‑BANK STATUS

Reference is made to the Credit and Guaranty Agreement, dated as of July 13,
2010 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Exopack Holding Corp., a Delaware
corporation (“Borrower”), Exopack Key Holdings, LLC, a Delaware limited
liability company, and certain Subsidiaries of Borrower, as Guarantors, the
Lenders party thereto from time to time and Goldman Sachs Lending Partners LLC,
as Syndication Agent, Administrative Agent and Documentation Agent.  Pursuant to
Section 2.16(c) of the Credit Agreement, the undersigned hereby certifies that
it is not a “bank”, or a “10-percent-shareholder” or a “controlled foreign
corporation” related to Borrower, each as described in Section 881(c)(3) of the
Internal Revenue Code of 1986, as amended.

 

[NAME OF LENDER]

 

By: ____________________________

Name:

Title:



                                                                      

 

 

 

  EXHIBIT F-1

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                        
                                                                                                                                                                       

EXHIBIT G‑1 TO

CREDIT AND GUARANTY AGREEMENT

 

CLOSING DATE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:

 

1.  We are, respectively, the chief executive officer and the chief financial
officer of EXOPACK HOLDINGS CORP., a Delaware corporation (“Borrower”).

2.  We have reviewed the terms of Section 3 of the Credit and Guaranty
Agreement, dated as of July 13, 2010 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Borrower, Exopack Key Holdings, LLC, a Delaware limited liability company and
certain Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from
time to time and Goldman Sachs Lending Partners LLC, as Syndication Agent,
Administrative Agent and Documentation Agent, and the definitions and provisions
contained in such Credit Agreement relating thereto, and in our opinion we have
made, or have caused to be made under our supervision, such examination or
investigation as is necessary to enable us to express an informed opinion as to
the matters referred to herein.

3.  Based upon our review and examination described in paragraph 2 above, we
certify, on behalf of Borrower, that as of the date hereof:

(i)         the representations and warranties contained in each of the Credit
Documents are true, correct and complete in all material respects on and as of
the Closing Date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true, correct and complete in all material respects on and as of
such earlier date; provided that, in each case, such materiality qualifier is
not applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; and

(ii)        no event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Default.

4.  Attached as Annex A hereto are true and complete (and, where applicable,
executed and conformed) copies of each of the Acquisition Documents, and we have
reviewed the terms of each of such documents and in our opinion we have made, or
have caused to be made under our supervision, such examination or investigation
as is necessary to enable us to express an informed opinion as to the matters
referred to in paragraph 3.

5.  Each Credit Party has requested Morgan, Lewis & Bockius LLP and Kreis,
Enderle, Hudgins & Borsos, P.C. to deliver to Administrative Agent and Lenders
on the Closing Date favorable written opinions in form and substance reasonably
satisfactory to the Administrative Agent and Arranger.

6.  Attached hereto as Annex B are true, complete and correct copies of (a) the
Historical Financial Statements, (b) any additional audited and unaudited
financial statements for all recent, probable or pending acquisitions required
to be disclosed to the holders of the Existing Notes and prepared in accordance
with the Borrower’s historical methodology as posted to the holders of the
Existing Notes on the Borrower’s web-site, including the Agreed Synergies and
(c) pro forma consolidated and consolidating balance sheets of Borrower and its
Subsidiaries as at the Closing Date, and reflecting the consummation of the
Acquisition, the related financings and the other transactions contemplated by
the Credit Documents to occur on or prior to the Closing Date, which pro forma
financial statements shall be prepared in accordance with the Borrower’s
historical methodology as posted to the holders of the Existing Notes on the
Borrower’s web-site, and including the Agreed Synergies.



EXHIBIT G-1-1

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                        
                                                                                                                                                                       

The foregoing certifications are made and delivered as of July 13, 2010.

 

EXOPACK HOLDING CORP.

 

 

_______________________

Name:

Title: Chief Executive Officer

 

 

 

________________________

Name:

Title: Chief Financial Officer



EXHIBIT G-1-2

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL
TREATMENT                                                                                                                        
                                                                                                                                                                       

EXHIBIT G‑2 TO

CREDIT AND GUARANTY AGREEMENT

 

SOLVENCY CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1.  I am the chief financial officer of EXOPACK KEY HOLDINGS, LLC, a Delaware
limited liability company (“Holdings”) and EXOPACK HOLDING CORP., a Delaware
corporation (“Borrower”).

2.  Reference is made to that certain Credit and Guaranty Agreement, dated as of
July 13, 2010 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Borrower, Holdings and
certain Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from
time to time and Goldman Sachs Lending Partners LLC, as Syndication Agent,
Administrative Agent and Documentation Agent.

3.  I have reviewed the terms of Sections 3 and 4 of the Credit Agreement and
the definitions and provisions contained in the Credit Agreement relating
thereto, together with each of the Acquisition Documents, the Existing Credit
Agreement and the Existing Indenture, and, in my opinion, have made, or have
caused to be made under my supervision, such examination or investigation as is
necessary to enable me to express an informed opinion as to the matters referred
to herein.

4.  Based upon my review and examination described in paragraph 3 above, I
certify that as of the date hereof, after giving effect to the consummation of
the Acquisition, the related financings, the other transactions contemplated by
the Credit Documents and the Acquisition Documents and the Indebtedness
heretofore incurred pursuant to the Existing Credit Agreement and the Existing
Indenture, Holdings, Borrower and Borrower’s Subsidiaries, on a consolidated
basis, are Solvent.

The foregoing certifications are made and delivered as of July 13, 2010.

 

________________________

Name:

Title: Chief Financial Officer



EXHIBIT G-2-1

 

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

EXHIBIT H TO

CREDIT AND GUARANTY AGREEMENT

 

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to that certain Credit and Guaranty Agreement, dated as of
July 13, 2010 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Exopack Holding Corp., a
Delaware corporation (the “Borrower”), Exopack Key Holdings, LLC, a Delaware
limited liability company, and certain Subsidiaries of Borrower, as Guarantors,
the Lenders party thereto from time to time and Goldman Sachs Lending Partners
LLC, as Syndication Agent, Administrative Agent and Documentation Agent.

Section 1.  Pursuant to Section 5.8 of the Credit Agreement, the undersigned
hereby:

(a)        agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;

(b)        represents and warrants that each of the representations and
warranties set forth in the Credit Agreement and each other Credit Document and
applicable to the undersigned is true and correct both before and after giving
effect to this Counterpart Agreement, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct as of such earlier date;

(c)        no event has occurred or is continuing as of the date hereof, or will
result from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default; and

(d)       agrees to irrevocably and unconditionally guaranty the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) and in accordance with Section 7 of the Credit Agreement.

Section 2.  The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent  may request
to effect the transactions contemplated by, and to carry out the intent of, this
Agreement.  Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party
(including, if applicable, any party required to evidence its consent to or
acceptance of this Agreement) against whom enforcement of such change, waiver,
discharge or termination is sought.  Any notice or other communication herein
required or permitted to be given shall be given in pursuant to Section 10.1 of
the Credit Agreement, and all for purposes thereof, the notice address of the
undersigned shall be the address as set forth on the signature page hereof.  In
case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.



EXHIBIT H-1

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

[Remainder of page intentionally left blank]

 

 

 

 

 

EXHIBIT H-2

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

[NAME OF SUBSIDIARY]

 

By:______________________

Name:

Title: [Authorized Officer]

 

Address for Notices:

 

______________

______________

______________

Attention:

Telecopier

 

with a copy to:

 

______________

______________

______________

Attention:

Telecopier

 

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as Administrative Agent

 

By:_____________________

Name:

Title:

 

 



EXHIBIT H-3

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

EXHIBIT I TO

CREDIT AND GUARANTY AGREEMENT

 

SPONSOR ASSIGNMENT AND ACCEPTANCE

This Sponsor Assignment and Acceptance (the “Assignment”) is dated as of the
Sponsor Assignment Effective Date set forth below (the “Sponsor Assignment
Effective Date”) and is entered into by and between [Insert name of Assignor]
(the “Assignor”) and [Insert name of Sponsor or Sponsor Affiliate] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as it may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Sponsor Assignment Effective Date
inserted by the Administrative Agent as contemplated below, the interest in and
to all of the Assignor’s rights and obligations under the Credit Agreement and
any other documents or instruments delivered pursuant thereto that represents
the amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the term loans identified below (the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.

1.                                                        
Assignor:                                 ______________________

 

2.                                                        
Assignee:                                 [NAME OF SPONSOR OR SPONSOR AFFILIATE]

 

3.                                                        
Borrower:                                Exopack Holding Corp.

 

4.                                                         Administrative
Agent:                        Goldman Sachs Lending Partners LLC, as the
administrative agent under the Credit Agreement

 

5.                                                         Credit
Agreement:                  The $100,000,000 Credit and Guaranty Agreement dated
as of July 13, 2010 among Exopack Holding Corp. (the “Borrower”), Exopack Key
Holdings, LLC and certain Subsidiaries of Borrower, as Guarantors, the Lenders
parties thereto, Goldman Sachs Lending Partners LLC, as Administrative Agent,
and the other agents parties thereto

 

6.         Assignor’s Interest under the Credit Agreement:

 

 

Loans

Aggregate Principal Face Amount of Term Loans of Assignor

Percentage of Term Loans

of Assignor [1]

Term Loans

$___________

___________%

 

 

7.         Assigned Interest:

 

 

--------------------------------------------------------------------------------

 

1  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.  To be completed by Assignor.

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

APPENDIX I-1

--------------------------------------------------------------------------------



 

 

CONFIDENTIAL TREATMENT

List below the Term Loans to be assigned by Assignor to Assignee, which shall be
subject to the terms and conditions of Section 10.6(i) of the Credit Agreement,
including, without limitation, the pro rata allocation procedures set forth
therein.

Pro Rated Principal Face Amount of

Term Loans Assigned [2]

Percentage Assigned of Term Loans [3]

 

$______________

 

____________%

 

 

Sponsor Assignment Effective Date: ______________, 20__ [TO BE INSERTED BY
ADMINISTRATIVE  AGENT AND WHICH SHALL BE THE SPONSOR ASSIGNMENT EFFECTIVE DATE
OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

8.           Notice and Wire Instructions:

 

 

 

[NAME OF ASSIGNOR]

 

Notices:

 

_________________________

_________________________

_________________________

Attention:

Telecopier:

 

with a copy to:

            _________________________            _________________________

_________________________

Attention:

Telecopier:

 

 

Wire Instructions:

 

 

 

[NAME OF SPONSOR OR SPONSOR AFFILIATE]

 

Notices:

 

_________________________

_________________________

_________________________

Attention:

Telecopier:

 

with a copy to:

_________________________

_________________________

_________________________

Attention:

Telecopier:

 

 

Wire Instructions:

 

 

--------------------------------------------------------------------------------

 

2    To be completed by the Administrative Agent, if necessary, based on the
proration procedures set forth in Section 10.6(i) of the Credit Agreement.

3    To be completed by the Administrative Agent to at least 9 decimals as a
percentage of the Term Loans of all Lenders thereunder.

 

                                                                                                                                         
EXHIBIT I-2

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

9.         The Assignor acknowledges and agrees that (i) electing to participate
in the Mandatory Sponsor Offer to Purchase in accordance with Section
10.6(i)(ii) of the Credit Agreement will constitute a binding agreement between
the Assignor and the Assignee in accordance with the terms and conditions of the
Credit Agreement; (ii) Term Loans will be deemed to have been accepted by the
Assignee to the extent that the offer to purchase such Term Loans are validly
accepted by Assignor in accordance with the terms and conditions of the Credit
Agreement (subject to applicable proration in accordance with the terms and
conditions of Section 10.6(i)(ii) of the Credit Agreement); and (iii) it does
not have any withdrawal rights with respect to any acceptance of Assignee’s
offer to purchase its Term Loans.

 

            The Assignor hereby irrevocably constitutes and appoints the
Administrative Agent as the true and lawful agent and attorney-in-fact of the
Assignor with respect to its Term Loans to be assigned to the Assignee, with
full powers of substitution and revocation (such power of attorney being deemed
to be an irrevocable power coupled with an interest) to complete or fill-in the
blanks in this Assignment and deliver the completed Assignment to the Assignee
and the Assignor.

 

 

                                                                                                                                             
EXHIBIT I-3
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:_______________________

Title:

 

ASSIGNEE

[NAME OF SPONSOR OR SPONSOR AFFILIATE]

 

 

By:_______________________

Title:

 

Accepted:

 

GOLDMAN SACHS LENDING PARTNERS LLC, as

   Administrative Agent

 

 

By:_______________________

Title:

 

EXHIBIT I-4

 

 

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR SPONSOR ASSIGNMENT
AND ACCEPTANCE

1.                   Representations and Warranties.

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is, and on the applicable Sponsor Assignment Effective Date will be,
free and clear of any lien, encumbrance or other adverse claim; (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (iv) it has received a copy of the Credit Agreement and such other documents
and information as it has deemed appropriate to make its own decision to enter
into this Assignment and to sell and assign the Assigned Interest on the basis
of which it has made such decision and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other  instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Credit Documents”), (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by Borrower, any of its Subsidiaries or any other Person of any of
their respective obligations under any Credit Document.  The Assignor will, upon
request, execute and deliver any additional documents deemed by the
Administrative Agent or the Assignee to be necessary or desirable to complete
the sale, assignment and transfer of the Assigned Interest.  In the event that
the Assignor has determined for itself to not access any information disclosed
by Assignee in connection with this Assignment, the Assignor acknowledges that
(i) other Lenders may have availed themselves of such information and (ii)
neither Borrower nor the Administrative Agent has any responsibility for the
Assignor’s decision to limit the scope of the information it has obtained in
connection with its evaluation of the Auction or its decision to enter into this
Assignment.

The Assignor hereby acknowledges that (i) this Assignment is being made in
compliance with and pursuant to the terms of Section 10.06(i) of the Credit
Agreement, (ii) the Assignee currently may have, and later may come into
possession of, information regarding the Credit Documents or the Credit Parties
that is not known to Assignor and that may be material to a decision to enter
into the Assignment (“Assignor Excluded Information”), (iii) Assignor has
independently and without reliance on the Assignee made its own analysis and
determined to enter into the Assignment and to consummate the transactions
contemplated hereby notwithstanding Assignor’s lack of knowledge of the Assignor
Excluded Information and (iv) the Assignee shall have no liability to the
Assignor, and Assignor hereby (to the extent permitted by law) waives and
releases any claims it may have against the Assignee (under applicable laws or
otherwise) with respect to the nondisclosure of the Assignor Excluded
Information; provided that the Assignor Excluded Information shall not and does
not affect the truth or accuracy of the representations or warranties of
Assignor in these Standard Terms and Conditions.  Assignor further acknowledges
that the Assignor Excluded Information may not be available to the
Administrative Agent or the other Lenders in the Credit Agreement.

 

 

EXHIBIT I-5

 

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

1.2          Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement until such time as the Term
Loans are automatically cancelled without further action by any Person on the
Sponsor Assignment Effective Date, (ii) it meets the requirements of clause
(iii) of the definition of Eligible Assignee under the Credit Agreement, (iii)
it has transmitted same day funds to the Assignor on the Sponsor Assignment
Effective Date, (iv) it has received a copy of the Credit Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision,
(v) it is not in possession of any information regarding any Credit Party, its
assets, its ability to perform its Obligations or any other matter that may be
material to a decision by Assignor to participate in any Auction or enter into
this Assignment or participate in any of the transactions contemplated hereby
that has not previously been disclosed to the Administrative Agent and the
Lenders and (vi) the Term Loans purchased hereby are subject to Section 10.6(i)
of the Credit Agreement; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at that
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it acknowledges that the Assigned Interest
shall, from and after the Sponsor Assignment Effective Date, and without further
action by any Person, be deemed cancelled for all purposes and no longer
outstanding and that the Assignee shall have no ability to vote or receive
payments in respect of the Assigned Interest.

 The Assignee hereby acknowledges that (i) this Assignment is being made in
compliance with and pursuant to the terms of Section 10.06(i) of the Credit
Agreement, (ii) the Assignor currently may have, and later may come into
possession of, information regarding the Credit Documents or the Credit Parties
that is not known to Assignee and that may be material to a decision to enter
into the Assignment (“Assignee Excluded Information”), (iii) Assignee has
independently and without reliance on the Assignor made its own analysis and
determined to enter into the Assignment and to consummate the transactions
contemplated hereby notwithstanding Assignee’s lack of knowledge of the Assignee
Excluded Information and (iv) the Assignor shall have no liability to the
Assignee, and Assignee hereby (to the extent permitted by law) waives and
releases any claims it may have against the Assignor (under applicable laws or
otherwise) with respect to the nondisclosure of the Assignee Excluded
Information; provided that the Assignee Excluded Information shall not and does
not affect the truth or accuracy of the representations or warranties of
Assignee in these Standard Terms and Conditions.  Assignee further acknowledges
that the Assignee Excluded Information may not be available to the
Administrative Agent or the other Lenders in the Credit Agreement.

2.                   Payments.  Payment to the Assignor by the Assignee in
respect of the settlement of the assignment of the Assigned Interest shall be
paid by Assignee directly to the Assignor and shall include all unpaid interest
that has accrued in respect of the Assigned Interest through the Sponsor
Assignment Effective Date.  No interest shall accrue with respect to the
Assigned Interest from and after the Company Assignment Effective Date and such
Assigned Interest shall, from and after the Sponsor Assignment Effective Date,
and without further action by any Person, be deemed cancelled for all purposes
and no longer outstanding.

3.                   General Provisions.  This Assignment shall be binding upon,
and accrue to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment may be executed in any number of counterparts,
which together shall constitute one instrument.  Delivery of an executed
counterpart of a signature page of this Assignment by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment. 
This Assignment shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to conflict of laws
principles thereof that would require the application of laws other than those
of the State of New York.



 

EXHIBIT I-6

 

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

[Remainder of page intentionally left blank]

 

 

 




 

EXHIBIT I-7

 

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

